[ablamendandrestateloanag001.jpg]
EXECUTION VERSION ALLIANCE HAULERS, INC., ATLAS-TUCK CONCRETE, INC., BODE
CONCRETE LLC, BODE GRAVEL CO., BRECKENRIDGE READY MIX, INC., CENTRAL CONCRETE
SUPPLY CO., INC., CENTRAL PRECAST CONCRETE, INC., EASTERN CONCRETE MATERIALS,
INC., INGRAM CONCRETE, LLC, KURTZ GRAVEL COMPANY, LOCAL CONCRETE SUPPLY &
EQUIPMENT, LLC, MASTER MIX, LLC, PEBBLE LANE ASSOCIATES, LLC, REDI-MIX, LLC,
RIVERSIDE MATERIALS, LLC, SAN DIEGO PRECAST CONCRETE, INC., SMITH PRE-CAST,
INC., SUPERIOR CONCRETE MATERIALS, INC., USC TECHNOLOGIES, INC., U.S. CONCRETE
ON-SITE, INC., and U.S. CONCRETE, INC., as Borrowers CERTAIN ENTITIES, as
Guarantors
______________________________________________________________________________
FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT Dated as of October 29,
2013 $102,500,000
______________________________________________________________________________
CERTAIN FINANCIAL INSTITUTIONS, as Lenders and BANK OF AMERICA, N.A., as Agent
and Sole Lead Arranger



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag002.jpg]
TABLE OF CONTENTS Page SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION
............................................................ 1 1.1. Definitions
.......................................................................................................................
1 1.2. Accounting Terms
.........................................................................................................
35 1.3. Uniform Commercial Code
...........................................................................................
36 1.4. Certain Matters of Construction
....................................................................................
36 SECTION 2. CREDIT FACILITIES
..................................................................................................
36 2.1. Revolver Commitment
..................................................................................................
36 2.2. Letter of Credit Facility.
................................................................................................
39 SECTION 3. INTEREST, FEES AND CHARGES
............................................................................ 41
3.1. Interest.
..........................................................................................................................
41 3.2. Fees.
...............................................................................................................................
43 3.3. Computation of Interest, Fees, Yield Protection
........................................................... 43 3.4.
Reimbursement Obligations
..........................................................................................
43 3.5. Illegality
.........................................................................................................................
44 3.6. Inability to Determine Rates
..........................................................................................
44 3.7. Increased Costs; Capital Adequacy.
..............................................................................
44 3.8. Mitigation; Replacement of Lenders under Certain Circumstances
.............................. 45 3.9. Funding Losses
..............................................................................................................
46 3.10. Maximum Interest
.........................................................................................................
46 SECTION 4. LOAN ADMINISTRATION
........................................................................................
47 4.1. Manner of Borrowing and Funding Revolver Loans.
.................................................... 47 4.2. Defaulting Lender.
.........................................................................................................
49 4.3. Number and Amount of LIBOR Loans; Determination of Rate
................................... 50 4.4. Borrower Agent
.............................................................................................................
50 4.5. One Obligation
..............................................................................................................
50 4.6. Effect of Termination
....................................................................................................
50 SECTION 5.
PAYMENTS..................................................................................................................
50 5.1. General Payment Provisions
..........................................................................................
50 5.2. Repayment of Revolver Loans
......................................................................................
51 5.3. Payment of Other Obligations
.......................................................................................
51 5.4. Marshaling; Payments Set Aside
...................................................................................
51 5.5. Application and Allocation of Payments.
...................................................................... 51 5.6.
Dominion Account
........................................................................................................
52 5.7. Account Stated
...............................................................................................................
53 5.8. Taxes.
............................................................................................................................
53 5.9. Lender Tax Information.
...............................................................................................
53 5.10. Nature and Extent of Each Borrower’s Liability.
.......................................................... 54 SECTION 6.
CONDITIONS PRECEDENT
.......................................................................................
57 6.1. Conditions Precedent to Initial Loans
........................................................................... 57
6.2. Conditions Precedent to All Credit Extensions
............................................................. 58 SECTION 7.
COLLATERAL
.............................................................................................................
59 7.1. Grant of Security Interest
..............................................................................................
59 7.2. Lien on Deposit Accounts; Cash Collateral.
................................................................. 60 7.3. Real
Estate Collateral.
...................................................................................................
60 7.4. Other Collateral.
............................................................................................................
61



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag003.jpg]
-ii- 7.5. No Assumption of Liability
...........................................................................................
61 7.6. Further Assurances
........................................................................................................
61 7.7. Additional Borrowers
....................................................................................................
61 SECTION 8. COLLATERAL ADMINISTRATION
......................................................................... 62
8.1. Borrowing Base Certificates
..........................................................................................
62 8.2. Administration of
Accounts...........................................................................................
62 8.3. Administration of Inventory.
.........................................................................................
63 8.4. Administration of Equipment.
.......................................................................................
64 8.5. Administration of Deposit Accounts
............................................................................. 65
8.6. General Provisions.
........................................................................................................
66 8.7. Power of Attorney
.........................................................................................................
67 SECTION 9. REPRESENTATIONS AND WARRANTIES
............................................................. 68 9.1. General
Representations and Warranties
....................................................................... 68 9.2.
Complete Disclosure
.....................................................................................................
73 SECTION 10. COVENANTS AND CONTINUING AGREEMENTS
............................................... 73 10.1. Affirmative Covenants
..................................................................................................
73 10.2. Negative Covenants
.......................................................................................................
77 10.3. Financial Covenants
......................................................................................................
83 SECTION 11. EVENTS OF DEFAULT; REMEDIES ON DEFAULT
............................................... 83 11.1. Events of Default
...........................................................................................................
83 11.2. Remedies upon Default
.................................................................................................
85 11.3. License
...........................................................................................................................
86 11.4. Setoff
.............................................................................................................................
86 11.5. Remedies Cumulative; No Waiver.
...............................................................................
86 SECTION 12. AGENT
.........................................................................................................................
87 12.1. Appointment, Authority and Duties of Agent.
.............................................................. 87 12.2.
Agreements Regarding Collateral and Borrower Materials.
......................................... 88 12.3. Reliance By Agent
.........................................................................................................
89 12.4. Action Upon Default
.....................................................................................................
89 12.5. Ratable Sharing
.............................................................................................................
89 12.6. Indemnification
..............................................................................................................
89 12.7. Limitation on Responsibilities of Agent
........................................................................ 90
12.8. Successor Agent and Co-Agents.
..................................................................................
90 12.9. Due Diligence and Non-Reliance
..................................................................................
90 12.10. Remittance of Payments and Collections.
..................................................................... 91 12.11.
Individual Capacities
.....................................................................................................
91 12.12. Titles
..............................................................................................................................
92 12.13. Bank Product Providers
.................................................................................................
92 12.14. No Third Party Beneficiaries
.........................................................................................
92 SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS
......................................................... 92 13.1. Successors
and Assigns
.................................................................................................
92 13.2. Participations.
................................................................................................................
92 13.3. Assignments.
.................................................................................................................
93 13.4. Replacement of Certain Lenders
...................................................................................
94 SECTION 14. GUARANTY
.................................................................................................................
94 14.1. Guaranty of the Obligations
..........................................................................................
94 14.2. Contribution by Guarantors
...........................................................................................
94 14.3. Payment by Guarantors
.................................................................................................
95 14.4. Liability of Guarantors Absolute
...................................................................................
95



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag004.jpg]
-iii- 14.5. Waivers by Guarantors
..................................................................................................
97 14.6. Guarantors’ Rights of Subrogation, Contribution, etc.
.................................................. 98 14.7. Subordination of
Other Obligations
..............................................................................
98 14.8. Continuing Guaranty
.....................................................................................................
98 14.9. Authority of Guarantors or Borrowers
.......................................................................... 99
14.10. Financial Condition of Borrowers
.................................................................................
99 14.11. Bankruptcy, etc.
.............................................................................................................
99 SECTION 15. MISCELLANEOUS
....................................................................................................
100 15.1. Consents, Amendments and Waivers.
......................................................................... 100
15.2. Indemnity
.....................................................................................................................
101 15.3. Notices and Communications.
.....................................................................................
101 15.4. Performance of Obligors’ Obligations
........................................................................ 102
15.5. Credit Inquiries
............................................................................................................
102 15.6. Severability
..................................................................................................................
102 15.7. Cumulative Effect; Conflict of Terms
......................................................................... 103
15.8. Counterparts
................................................................................................................
103 15.9. Entire Agreement
.........................................................................................................
103 15.10. Relationship with Lenders
...........................................................................................
103 15.11. No Advisory or Fiduciary Responsibility
.................................................................... 103 15.12.
Confidentiality
.............................................................................................................
103 15.13. Certifications Regarding Senior Notes and Intercreditor Agreement
.......................... 104 15.14. GOVERNING LAW
...................................................................................................
104 15.15. Consent to Forum
........................................................................................................
104 15.16. Waivers by Obligors
....................................................................................................
105 15.17. Patriot Act Notice
........................................................................................................
105 15.18. NO ORAL AGREEMENT
..........................................................................................
105 15.19. Non-Applicability of Chapter 346
...............................................................................
105 15.20. OBLIGORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT
.......................................................................................................
106 15.21. Intercreditor Agreement
..............................................................................................
106 15.22. Senior Notes Priority Collateral
..................................................................................
106 15.23. Amendment and Restatement
......................................................................................
106 15.24. Release
.........................................................................................................................
107



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag005.jpg]
iv LIST OF EXHIBITS AND SCHEDULES Annex A Real Estate subject to Mortgage
Requirement Exhibit A Assignment and Acceptance Exhibit B Assignment Notice
Schedule 1.1 Commitments of Lenders Schedule 1.1(a) Investments Schedule 2.2.1
Outstanding Letters of Credit Schedule 8.5 Deposit Accounts Schedule 8.6.1
Business Locations Schedule 9.1.1 Organization and Qualification Schedule 9.1.4
Names and Capital Structure Schedule 9.1.8 Surety Obligations Schedule 9.1.9
Taxes Schedule 9.1.11 Patents, Trademarks, Copyrights and Licenses Schedule
9.1.14 Environmental Matters Schedule 9.1.15 Restrictive Agreements Schedule
9.1.16 Litigation Schedule 9.1.18 Pension Plan Disclosures Schedule 9.1.20 Labor
Contracts Schedule 10.2.2 Existing Liens Schedule 10.2.5 Permitted Real Estate
Dispositions Schedule 10.2.16 Existing Affiliate Transactions



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag006.jpg]
1 FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT THIS FIRST AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) is dated as of October
29, 2013, among ALLIANCE HAULERS, INC., a Texas corporation (“Alliance”),
ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation (“Atlas”), BODE CONCRETE LLC,
a California limited liability company (“Bode Concrete”), BODE GRAVEL CO., a
California corporation (“Bode Gravel”), BRECKENRIDGE READY MIX, INC., a Texas
corporation (“Breckenridge”), CENTRAL CONCRETE SUPPLY CO., INC., a California
corporation (“Central Concrete”), CENTRAL PRECAST CONCRETE, INC., a California
corporation (“Central Precast”), EASTERN CONCRETE MATERIALS, INC., a New Jersey
corporation (“Eastern”), INGRAM CONCRETE, LLC, a Texas limited liability company
(“Ingram”), KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”), LOCAL
CONCRETE SUPPLY & EQUIPMENT, LLC, a Delaware limited liability company
(“Local”), MASTER MIX, LLC, a Delaware limited liability company (“Master”),
PEBBLE LANE ASSOCIATES, LLC, a Delaware limited liability company (“Pebble”),
REDI-MIX, LLC, a Texas limited liability company (“Redi-Mix”), RIVERSIDE
MATERIALS, LLC, a Delaware limited liability company (“Riverside”), SAN DIEGO
PRECAST CONCRETE, INC., a Delaware corporation (“San Diego”), SMITH PRE-CAST,
INC., a Delaware corporation (“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a
District of Columbia corporation (“Superior”), USC TECHNOLOGIES, INC., a
Delaware corporation (“USC”), U.S. CONCRETE ON-SITE, INC., a Delaware
corporation (“On-Site”), and U.S. CONCRETE, INC., a Delaware corporation, (“US
Concrete”, and together with Alliance, Atlas, Bode Concrete, Bode Gravel,
Breckenridge, Central Concrete, Central Precast, Eastern, Ingram, Kurtz, Local,
Master, Pebble, Redi-Mix, Riverside, San Diego, Smith, Superior, USC and
On-Site, collectively, “Borrowers”), the hereinafter defined “Guarantors”, the
financial institutions party to this Agreement from time to time as lenders
(collectively, “Lenders”), and BANK OF AMERICA, N.A., a national banking
association, as agent for the Lenders (“Agent”). R E C I T A L S: Borrowers,
Guarantors, Agent and the Lenders are party to that certain Loan and Security
Agreement, dated as of August 31, 2012 (as in effect immediately prior to the
date hereof, the “Initial Loan Agreement”), pursuant to which the Lenders made
available to Borrowers Revolver Commitments in an aggregate principal amount of
up to $102,500,000. Borrowers have requested certain amendments to the Initial
Loan Agreement, including an increase in the Revolver Commitments to
$125,000,000 upon consummation of the Senior Notes Refinancing. Agent and
Lenders are willing to amend and restate the Initial Loan Agreement, in its
entirety, to increase the Revolver Commitments and to continue to provide the
credit facility on the terms and conditions set forth in this Agreement. NOW,
THEREFORE, for valuable consideration hereby acknowledged, the parties agree as
follows: SECTION 1. DEFINITIONS; RULES OF CONSTRUCTION Definitions. As used
herein, the following terms have the meanings set forth below: ABL Priority
Collateral: as defined in the Intercreditor Agreement.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag007.jpg]
-2- Account: as defined in the UCC, including all rights to payment for goods
sold or leased, or for services rendered. Account Debtor: a Person obligated
under an Account, Chattel Paper or General Intangible. Accounts Formula Amount:
90% of the Value of Eligible Accounts; provided, however, that during any 85%
Accounts Formula Amount Trigger Period, upon Agent providing at least five (5)
days prior notice to Borrower Agent, the Accounts Formula Amount shall be 85% of
the Value of Eligible Accounts. Acquisition: a transaction or series of
transactions resulting in (a) acquisition of a business, division, or
substantially all assets of a Person; (b) record or beneficial ownership of more
than 50% of the Equity Interests of a Person; or (c) merger, consolidation or
combination of an Obligor or Subsidiary with another Person (other than an
Obligor with an Obligor). Affiliate: with respect to any Person, another Person
that directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have correlative meanings. Agent Indemnitees: Agent and its
officers, directors, employees, Affiliates, agents and attorneys. Agent
Professionals: attorneys, accountants, appraisers, auditors, business valuation
experts, environmental engineers or consultants, turnaround consultants, and
other professionals and experts retained by Agent. Aggregates: all stone, sand,
gravel, limestone and similar minerals, including, but not limited to, all such
materials that constitute “as-extracted collateral” under the UCC (but excluding
oil and gas). Allocable Amount: as defined in Section 5.10.3(b). Anti-Terrorism
Law: any law relating to terrorism or money laundering, including the Patriot
Act. Applicable Law: all laws, rules, regulations and governmental guidelines
applicable to the Person, conduct, transaction, agreement or matter in question,
including all applicable statutory law, common law and equitable principles, and
all provisions of constitutions, treaties, statutes, rules, regulations, orders
and decrees of Governmental Authorities. Applicable Margin: with respect to any
Type of Loan, the respective margin set forth below, based on the Average
Availability for the most recent Fiscal Quarter determined as of the most recent
determination date:



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag008.jpg]
-3- Level Average Availability LIBOR Loans Base Rate Loans I If the Average
Availability is greater than the amount equal to 66% of the aggregate Revolver
Commitments: 1.5% 0.25% II If the Average Availability is greater than the
amount equal to 33% of the aggregate Revolver Commitments and less than or equal
to the amount equal to 66% of the aggregate Revolver Commitments: 1.75% 0.50%
III If the Average Availability is less than or equal to the amount equal to 33%
of the aggregate Revolver Commitments: 2.00% 0.75% As of the Closing Date, the
Applicable Margin shall be determined as if Level I were applicable. Thereafter,
margins shall be subject to increase or decrease by Agent on the first day of
the calendar month following the receipt by the Agent of the financial
statements and Compliance Certificate for the Fiscal Quarter or, in the case of
the last Fiscal Quarter of each year, the calendar year then ended, pursuant to
Section 10.1.2(a) or (b), as applicable. If Agent is unable to calculate Average
Availability for a Fiscal Quarter due to Borrowers’ failure to deliver any
Borrowing Base Certificate when required hereunder, then, at the option of Agent
or Required Lenders margins shall be determined as if Level III were applicable
until the first day of the calendar month following receipt. Appraisal: each
appraisal that was conducted by the Agent or any of its designees prior to the
Closing Date, and each appraisal that is conducted after the Closing Date
pursuant to Section 10.1.1, for the purpose of calculating certain components of
the Borrowing Base, in form and substance reasonably satisfactory to the Agent
and performed by an appraiser that is reasonably satisfactory to the Agent. As
of the Closing Date, the existing Appraisals are the July 2013 Equipment
Appraisal and the August 2013 Inventory Appraisal. Approved Fund: any Person
(other than a natural person) that is engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in its
ordinary course of activities, and is administered or managed by a Lender, an
entity that administers or manages a Lender, or an Affiliate of either. Asset
Disposition: a sale, lease, license, consignment, transfer or other disposition
of Property of an Obligor, including a disposition of Property in connection
with a sale-leaseback transaction or synthetic lease. Assignment and Acceptance:
an assignment agreement between a Lender and Eligible Assignee, in the form of
Exhibit A. August 2013 Inventory Appraisal: that certain appraisal of the
Inventory of U.S. Concrete, Inc. by Hilco Appraisal Services, LLC, with a report
date of August 2013. Availability: (a) the Borrowing Base, minus (b) the
principal balance of all Revolver Loans.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag009.jpg]
-4- Availability Reserve: the sum (without duplication) of (a) the Inventory
Reserve; (b) the Rent and Charges Reserve; (c) the LC Reserve; (d) the Bank
Product Reserve; (e) the Dilution Reserve; (f) the amount established by Agent
from time to time in its Permitted Discretion for amounts payable at the time in
question by Borrowers as license or royalty fees to owners of sites of
Aggregates extraction; (g) the amount established by Agent from time to time in
its Permitted Discretion for the amount of all fees, taxes and other amounts
payable at the time in question in respect of all licenses, registrations and
other permits for Trucks; (h) other than liabilities pursuant to the Senior
Notes Agreement, the aggregate amount of liabilities secured by Liens upon
Collateral that are senior to Agent’s Liens (but imposition of any such reserve
shall not waive an Event of Default, if any, arising therefrom); and (i) such
additional reserves, in such amounts and with respect to such matters, as Agent
in its Permitted Discretion may elect to impose from time to time. Each change
to the Availability Reserve shall become effective automatically following the
Required Reserve Notice, if required, with respect to such change. No reserve
shall be established with respect to any specific Account, Inventory or Truck to
the extent that such item is deemed not to be an Eligible Account, Eligible
Inventory or Eligible Truck, respectively. Average Availability: for any period,
the average daily Availability during such period. Bank of America: Bank of
America, N.A., a national banking association, and its successors and assigns.
Bank of America Indemnitees: Bank of America and its officers, directors,
employees, Affiliates, agents and attorneys. Bank Product: any of the following
products, services or facilities extended to any Obligor or Subsidiary by a
Lender or any of its Affiliates: (a) Cash Management Services; (b) products
under Hedging Agreements; (c) commercial credit card and merchant card services;
and (d) other banking products or services as may be requested by any Obligor or
Subsidiary, other than Letters of Credit. Bank Product Reserve: the aggregate
amount of reserves established by Agent from time to time in its Permitted
Discretion in respect of Secured Bank Product Obligations (other than in respect
of any Hedging Agreement entered into and maintained in compliance with Section
10.2.14 for which the counterparty and the applicable Obligor mutually agree
that a reserve shall not be required with respect thereto). Bankruptcy Code:
Title 11 of the United States Code. Base Rate: for any day, a per annum rate
equal to the greatest of (a) the Prime Rate for such day; (b) the Federal Funds
Rate for such day, plus 0.50%; and (c) LIBOR for a 30 day interest period as
determined on such day, plus 1.0%. Base Rate Loan: any Loan that bears interest
based on the Base Rate. Base Rate Revolver Loan: a Revolver Loan that bears
interest based on the Base Rate. Board of Governors: the Board of Governors of
the Federal Reserve System.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag010.jpg]
-5- Borrowed Money: with respect to any Obligor, without duplication, its (a)
Debt that (i) arises from the lending of money by any Person to such Obligor,
(ii) is evidenced by notes, drafts, bonds, debentures, credit documents or
similar instruments, (iii) accrues interest or is a type upon which interest
charges are customarily paid (excluding holdbacks, earnouts, accrued expenses
and trade payables owing in the Ordinary Course of Business), or (iv) was issued
or assumed as full or partial payment for Property (excluding holdbacks,
earnouts, accrued expenses and trade payables incurred in the Ordinary Course of
Business); (b) Capital Leases; (c) reimbursement obligations with respect to
letters of credit; and (d) guaranties of any Debt of the foregoing types owing
by another Person. Borrower Agent: as defined in Section 4.4. Borrower
Materials: Borrowing Base information, reports, financial statements and other
materials delivered by Borrowers hereunder, as well as other Reports and
information provided to the Agent by other Persons pursuant to, or as
contemplated by, the terms hereof, or by Agent to Lenders. Borrowing: a group of
Loans of one Type that are made on the same day or are converted into Loans of
one Type on the same day. Borrowing Base: on any date of determination, an
amount equal to the lesser of (a) the aggregate amount of Revolver Commitments,
minus the LC Reserve, minus the Senior Notes Availability Reserve, minus the Tax
Amount; or (b) the sum of the Accounts Formula Amount, plus the Inventory
Formula Amount, plus the Truck Formula Amount, minus the Availability Reserve.
Appraisal and similar requirements with respect to Accounts, Inventory and
Trucks need not be met with regard to any Person or Property acquired pursuant
to a Permitted Acquisition to the extent the aggregate contribution, as of any
date of determination, of all such unappraised Persons and Property to the
Borrowing Base does not exceed $10,000,000. Borrowing Base Certificate: a
certificate, in form and substance satisfactory to Agent in its Permitted
Discretion, by which Borrowers certify calculation of the Borrowing Base.
Business Day: any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, Texas, and if such day relates to a LIBOR Loan, any such day on which
dealings in Dollar deposits are conducted between banks in the London interbank
eurodollar market. Capital Lease: any lease that is required to be capitalized
for financial reporting purposes in accordance with GAAP. The amount of
obligations under any Capital Lease at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP. Cash Collateral: cash,
and any interest or other income earned thereon, that is delivered to Agent to
Cash Collateralize any Obligations. Cash Collateral Account: a demand deposit,
money market or other account established by Agent at such financial institution
as Agent may select in its Permitted Discretion, which account shall be subject
to a Lien in favor of Agent. Cash Collateralize: the delivery of cash to Agent,
as security for the payment of Obligations, in an amount equal to (a) with
respect to LC Obligations, 105% of the aggregate LC



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag011.jpg]
-6- Obligations, and (b) with respect to any inchoate, contingent or other
Obligations (including Secured Bank Product Obligations), Agent’s good faith
estimate of the amount that is due or will become due, including all fees and
other amounts relating to such Obligations. “Cash Collateralization” has a
correlative meaning. Cash Equivalents: (a) marketable obligations issued or
unconditionally guaranteed by, and backed by the full faith and credit of, the
United States government, maturing within 18 months of the date of acquisition;
(b) certificates of deposit, time deposits and bankers’ acceptances maturing
within 18 months of the date of acquisition, and overnight bank deposits, in
each case which are issued by Bank of America or a commercial bank organized
under the laws of the United States or any state or district thereof, rated A-1
(or better) by S&P or P-1 (or better) by Moody’s at the time of acquisition, and
(unless issued by a Lender) not subject to offset rights; (c) repurchase
obligations with a term of not more than 30 days for underlying investments of
the types described in clauses (a) and (b) entered into with any bank described
in clause (b); (d) commercial paper issued by Bank of America or rated A-1 (or
better) by S&P or P-1 (or better) by Moody’s, and maturing within nine months of
the date of acquisition; and (e) shares of any money market fund that has
substantially all of its assets invested continuously in the types of
investments referred to above, has net assets of at least $500,000,000 and has
the highest rating obtainable from either Moody’s or S&P. Cash Management
Services: any services provided from time to time by Bank of America, N.A. or
any of its Affiliates to any Obligor or Subsidiary in connection with operating,
collections, payroll, trust, or other depository or disbursement accounts,
including automated clearinghouse, e-payable, electronic funds transfer, wire
transfer, controlled disbursement, overdraft, depository, information reporting,
lockbox and stop payment services. CERCLA: the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9601 et seq.). Change in
Control: the occurrence of any of the following: (a) any person or group of
persons (within the meaning of Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Exchange Act) of 50% or more of the issued and
outstanding voting securities within the meaning of Rule 13d-5(b) of the
Exchange Act of US Concrete or (b) a Change of Control (as defined in the Senior
Notes Agreement). Change in Law: the occurrence, after the date hereof, of (a)
the adoption, taking effect or phasing in of any law, rule, regulation or
treaty; (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof; or (c) the making,
issuance or application of any request, guideline, requirement or directive
(whether or not having the force of law) by any Governmental Authority;
provided, however, that “Change in Law” shall include, regardless of the date
enacted, adopted or issued, all requests, guidelines, requirements or directives
(i) under or relating to the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or (ii) promulgated pursuant to Basel III by the Bank of
International Settlements, the Basel Committee on Banking Supervision (or any
similar authority) or any other Governmental Authority.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag012.jpg]
-7- Claims: all claims, liabilities, obligations, losses, damages, penalties,
judgments, proceedings, interest, costs and expenses of any kind (including
remedial response costs, reasonable attorneys’ fees and Extraordinary Expenses)
at any time (including after Full Payment of the Obligations or replacement of
Agent or any Lender) incurred by any Indemnitee or asserted against any
Indemnitee by any Obligor or other Person, in any way relating to (a) any Loans,
Letters of Credit, Loan Documents, Borrower Materials, or the use thereof or
transactions relating thereto, (b) any action taken or omitted in connection
with any Loan Documents, (c) the existence or perfection of any Liens, or
realization upon any Collateral, (d) exercise of any rights or remedies under
any Loan Documents or Applicable Law, or (e) failure by any Obligor to perform
or observe any terms of any Loan Document, in each case including all costs and
expenses relating to any investigation, litigation, arbitration or other
proceeding (including an Insolvency Proceeding or appellate proceedings),
whether or not the applicable Indemnitee is a party thereto. Closing Date: as
defined in Section 6.1. Code: the Internal Revenue Code of 1986, as amended.
Collateral: all Property described in Section 7.1, all Property described in any
Security Documents as security for any Obligations, and all other Property that
now or hereafter secures (or is intended to secure) any Obligations. Commitment:
for any Lender, the aggregate amount of such Lender’s Revolver Commitment.
“Commitments” means the aggregate amount of all Revolver Commitments. Commitment
Termination Date: the earliest to occur of (a) the Revolver Termination Date;
(b) the date on which Borrowers terminate the Revolver Commitments pursuant to
Section 2.1.4; or (c) the date on which the Revolver Commitments are terminated
pursuant to Section 11.2. Commodity Exchange Act: means the Commodity Exchange
Act (7 U.S.C. § 1 et seq.), as amended from time to time, and any successor
statute. Compliance Certificate: a certificate, in form and substance
satisfactory to Agent, by which Borrowers certify compliance with Sections
10.2.3 and 10.3. Consolidated Net Tangible Assets: the aggregate amount of
assets of the Borrowers and Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (to the extent otherwise
included therein) (a) all trade payables and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the books and records of Borrowers and
Subsidiaries on a consolidated basis and in accordance with GAAP. Contingent
Obligation: any obligation of a Person arising from a guaranty, indemnity or
other assurance of payment or performance of any Debt, lease, dividend or other
obligation (“primary obligations”) of another obligor (“primary obligor”) in any
manner, whether directly or indirectly, including any obligation of such Person
under any (a) guaranty, endorsement, co- making or sale with recourse of an
obligation of a primary obligor; (b) obligation to make take- or-pay or similar
payments regardless of nonperformance by any other party to an agreement; and
(c) arrangement (i) to purchase any primary obligation or security therefor,
(ii) to supply



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag013.jpg]
-8- funds for the purchase or payment of any primary obligation, (iii) to
maintain or assure working capital, equity capital, net worth or solvency of the
primary obligor, (iv) to purchase Property or services for the purpose of
assuring the ability of the primary obligor to perform a primary obligation, or
(v) otherwise to assure or hold harmless the holder of any primary obligation
against loss in respect thereof. The amount of any Contingent Obligation shall
be deemed to be the stated or determinable amount of the primary obligation (or,
if less, the maximum amount for which such Person may be liable under the
instrument evidencing the Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto.
Convertible Notes: the $55,000,000 in original principal amount of senior
secured convertible notes issued on August 31, 2010 in a private placement
pursuant to Section 4(2) and Regulation D of the Securities Exchange Act of
1934, as amended by the Supplemental Indenture dated as of October 31, 2012, the
Second Supplemental Indenture dated as of March 22, 2013 and the First Amendment
to Intercreditor Agreement, as decreased to $6,498,000 principal amount
outstanding pursuant to the exchange offer consummated on March 22, 2013 in
connection with the issuance of the Senior Notes (the “Convertible Notes
Exchange Offer”), as further decreased to $117,000 principal amount outstanding
as of the Closing Date as a result of conversions, and as the same may be
further amended, replaced, renewed, refunded, refinanced, exchanged,
supplemented or otherwise modified from time to time. Convertible Notes Agent:
U.S. Bank National Association in its capacity as noteholder collateral agent
for the holders of the Convertible Notes and its successors and permitted
assigns in such capacity. Convertible Notes Agreement: that certain Indenture by
and among the Convertible Notes Agent, the Convertible Notes Trustee and the
Obligors party thereto relating to the Convertible Notes, as amended by the
Supplemental Indenture dated as of October 31, 2012, the Second Supplemental
Indenture dated as of March 22, 2013 and the First Amendment to Intercreditor
Agreement, and as the same may be further amended, replaced, renewed, refunded,
refinanced, exchanged, supplemented or otherwise modified from time to time.
Convertible Notes Documents: the Convertible Notes Agreement and the “Note
Documents” under and as defined in the Convertible Notes Agreement. Convertible
Notes Trustee: U.S. Bank National Association in its capacity as trustee for the
holders of the Convertible Notes and its successors and permitted assigns in
such capacity. CWA: the Clean Water Act (33 U.S.C. §§ 1251 et seq.). Debt: as
applied to any Person, without duplication, (a) all items that would be included
as liabilities on a balance sheet in accordance with GAAP, including Capital
Leases, but excluding accrued expenses, trade payables and other non-interest
bearing unsecured liabilities incurred and being paid in the Ordinary Course of
Business and deferred taxes; (b) all Contingent Obligations; (c) all
reimbursement obligations in connection with letters of credit issued for the
account of such Person; and (d) in the case of an Obligor, the Obligations. The
Debt of a Person shall include any recourse Debt of any partnership or other
entity in which such Person is a general partner or otherwise liable with
respect to such recourse Debt. Default: an event or condition that, with the
lapse of time or giving of notice, would constitute an Event of Default.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag014.jpg]
-9- Default Rate: for any Obligation (including, to the extent permitted by law,
interest not paid when due), 2% plus the interest rate otherwise applicable
thereto. Defaulting Lender: any Lender that, as determined by Agent, (a) has
failed to perform any funding obligations hereunder, and such failure is not
cured within three Business Days; (b) has notified Agent or any Borrower that
such Lender does not intend to comply with its funding obligations hereunder or
has made a public statement to the effect that it does not intend to comply with
its funding obligations hereunder or under any other credit facility; (c) has
failed, within three Business Days following request by Agent, to confirm in a
manner satisfactory to Agent that such Lender will comply with its funding
obligations hereunder; or (d) has, or has a direct or indirect parent company
that has, become the subject of an Insolvency Proceeding or taken any action in
furtherance thereof; provided, however, that a Lender shall not be a Defaulting
Lender solely by virtue of a Governmental Authority’s ownership of an Equity
Interest in such Lender or parent company. Deposit Account Control Agreements:
the Deposit Account control agreements to be executed by each institution
maintaining a Deposit Account for an Obligor, in favor of Agent, as security for
the Obligations. Depreciation Amount: as of any date of determination, an amount
equal to the product of (a) 1.6666% of the Net Orderly Liquidation Value of the
Eligible Trucks pursuant to the most recent Appraisal multiplied by (b) the
number of months since the latest Truck Appraisal Date; adjusted upwards for
depreciation attributable to any Eligible Trucks acquired since the latest Truck
Appraisal Date (calculated based on 1.6666% per month of the cost of such
acquired Eligible Trucks) and adjusted downwards for any depreciation
attributable to Eligible Trucks disposed of since the latest Truck Appraisal
Date (calculated based on 1.6666% per month of the Net Orderly Liquidation Value
of such disposed Eligible Trucks). Dilution: the aggregate amount of bad debt
write-downs or write-off discounts, returns, promotions, credits, credit memos
and other dilutive items with respect to Accounts. Dilution Percent: the
percent, determined for Borrowers’ most recent six calendar months, equal to (a)
Dilution during such period, divided by (b) (i) cash collected from Account
Debtors during such period plus (ii) Dilution during such period. Dilution
Reserve: a reserve established by Agent at its Permitted Discretion from time to
time with respect to Dilution, in an amount equal to the amount by which the
actual Dilution Percent exceeds 2.5% during any six calendar month period.
Distribution: any declaration or payment of a distribution, interest or dividend
on any Equity Interest (other than payment-in-kind); any distribution, advance
or repayment of Debt (other than the Obligations, the Convertible Notes and the
Senior Notes, and as the same may be amended, replaced, renewed, refunded,
refinanced, exchanged, supplemented or otherwise modified from time to time, and
including increases from time to time in the principal amount thereof (including
in conjunction with refinancings) to the extent such amounts are in compliance
with the provisions of the definition of the term "Refinancing Conditions") to a
holder of Equity Interests; or any purchase, redemption, or other acquisition or
retirement for value of any Equity Interest.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag015.jpg]
-10- Distribution Conditions: with respect to any Distribution pursuant to
clause (vii) of Section 10.2.3(a), the following conditions: (a) no Default or
Event of Default exists and is continuing or would result on a pro forma basis
immediately after giving effect to such Distribution; (b) Availability (i) for
each of the thirty (30) days preceding the date of such Distribution and (2) as
of the date of such Distribution after giving effect to such Distribution is
greater than the greater of (i) $17,500,000 or (ii) the lesser of twenty percent
(20%) of (A) the Borrowing Base or (B) the aggregate amount of Revolver
Commitments; and (c) the Fixed Charge Coverage Ratio, determined on a pro forma
basis immediately after giving effect to such Distribution for the most recent
trailing twelve month period, is not less than 1.0 to 1.0; provided, upon the
occurrence of a Revolver Commitments Increase Event, the $17,500,000 amount
referenced in subclause (i) of clause (b) of this definition (or such amount as
increased pursuant to this proviso after a Revolver Commitments Increase Event),
shall automatically, without any further action or documentation required,
increase by the same percentage amount as the Revolver Commitments upon such
Revolver Commitments Increase Event, such that, by way of example, if the
Revolver Commitments increase by twenty percent (20%) upon the Revolver
Commitments Increase Event, then the $17,500,000 amount herein referenced (or
such amount as increased pursuant to this proviso after a Revolver Commitments
Increase Event) shall increase by twenty percent (20%). Dollars: lawful money of
the United States. Dominion Account: a special account established by Borrowers
or other Obligors at Bank of America or another bank acceptable to Agent, over
which Agent has exclusive control for withdrawal purposes. EBITDA: for any
period, with respect to US Concrete and its Subsidiaries on a consolidated
basis, (a) Net Income of such Person for such period, plus (b) the sum of, in
each case to the extent included in the calculation of such Net Income but
without duplication, (i) any provision for federal, state and local income and
franchise taxes, (ii) interest expense, (iii) loss or charges from extraordinary
items, including losses from the sale or other disposition of assets or any
Subsidiaries, (iv) depreciation, depletion and amortization expenses, (v) all
other non-cash charges, non-cash impairment charges and non-cash expenses and
losses for such period, (vi) the amount of any non-cash (x) compensation
deduction as the result of any grant of stock or stock equivalents to employees,
officers, directors or consultants and (y) incentive compensation charges, (vii)
unusual or non-recurring charges, fees and expenses which are acceptable to the
Agent in its Permitted Discretion, (viii) fees, expenses and costs incurred in
connection with (A) the establishment and closing of the credit facility
evidenced by the Initial Loan Agreement and this Agreement, (B) the termination
of the credit facility evidenced by that certain Credit Agreement, dated as of
August 31, 2010, among U.S. Concrete, Inc., the lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent, J.P. Morgan Securities Inc.,
as sole bookrunner and lead arranger, Wells Fargo Capital Finance, LLC, as
documentation agent and lead arranger, and Chase Business Credit in an aggregate
amount not to exceed $500,000, (C) the Convertible Notes Exchange Offer and (D)
the Senior Notes Refinancing, (ix) relocation expenses in an aggregate amount
not to exceed $3,500,000 (or such greater amount approved by Agent in its
Permitted Discretion), and (x) to the extent not already included in
consolidated Net Income, cash proceeds from liability casualty and business
interruption insurance, minus (c) the sum of, in each case to the extent
included in the calculation of such Net Income but without duplication, (i) any
credit for any federal, state and local income and franchise tax, (ii) gains
from extraordinary items for such period and (iii) any other non-cash gains or
other items which



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag016.jpg]
-11- have been added in determining Net Income, including any reversal of a
change referred to in clause (b)(vi) above by reason of a decrease in the value
of any Equity Interest, plus/minus (d) to the extent not already accounted for
pursuant to clause (b) or clause (c) above, the non-cash gain or loss during
such period resulting under GAAP from the mark to market of the conversion
option of the Convertible Notes. In no event shall the calculation of “EBITDA”
include any gain or loss from the early extinguishment or repurchase of Debt.
85% Accounts Formula Amount Trigger Period: the period (a) commencing on the day
that Agent in good faith determines, based on Borrower Materials, whether
pursuant to the financial statements submitted pursuant to Section 10.1.2 hereof
or otherwise, that the Fixed Charge Coverage Ratio for the most recent period of
twelve calendar months is less than 1.10 to 1.00 (whether or not a FCCR Trigger
Period is in effect) and (b) continuing until the later of (i) the thirtieth day
after the commencement of such period and (ii) the day that each of the
following is true: (x) no Event of Default exists, and (y) Agent in good faith
determines based on Borrower Materials, whether pursuant to the financial
statements submitted pursuant to Section 10.1.2 or otherwise, that the Fixed
Charge Coverage Ratio for the most recent period of twelve calendar months is at
least 1.10 to 1.00 (whether or not a FCCR Trigger Period is in effect.) Eligible
Account: an Account owing to a Borrower that arises in the Ordinary Course of
Business from the sale of goods or rendition of services, is payable in Dollars
and is deemed by Agent, in its Permitted Discretion, to be an Eligible Account.
Without limiting the foregoing, unless such Account is subject to credit support
in form and substance satisfactory to the Agent, no Account shall be an Eligible
Account if (a) it is unpaid for more than 90 days after the original due date,
or more than 120 days after the original invoice date; (b) 50% or more of the
Accounts owing by the Account Debtor are not Eligible Accounts; (c) when
aggregated with other Accounts owing by the Account Debtor, it exceeds 15% of
the aggregate Eligible Accounts; (d) it does not conform with a covenant or
representation herein; (e) it is owing by a creditor or supplier, or is
otherwise subject to a potential offset, counterclaim, dispute, deduction,
discount, recoupment, reserve, defense, chargeback, credit or allowance (but
ineligibility under this clause (e) shall be limited to the amount thereof); (f)
an Insolvency Proceeding has been commenced by or against the Account Debtor; or
the Account Debtor has failed, has suspended or ceased doing business, is
liquidating, dissolving or winding up its affairs, is not Solvent, or is subject
to any country sanctions program or specially designated nationals list
maintained by the Office of Foreign Assets Control of the U.S. Treasury
Department; or the Borrower is not able to bring suit or enforce remedies
against the Account Debtor through judicial process; (g) the Account Debtor is
organized or has its principal offices or assets outside the United States; (h)
it is owing by a Governmental Authority; (i) it is not subject to a duly
perfected, first priority Lien in favor of Agent, or is subject to any other
Lien, other than a Permitted Lien that is subordinate in priority to the Lien in
favor of the Agent; (j) the goods giving rise to it have not been delivered to
the Account Debtor, the services giving rise to it have not been accepted by the
Account Debtor, or it otherwise does not represent a final sale; (k) it is
evidenced by Chattel Paper or an Instrument of any kind that has not been
delivered to Agent, or has been reduced to judgment; (l) its payment has been
extended or the Account Debtor has made a partial payment; (m) it arises from a
sale to an Affiliate, from a sale on a cash-on-delivery, bill-and-hold, sale or
return, sale on approval, consignment, or other repurchase or return basis, or
from a sale for personal, family or household purposes; (n) it represents a
progress billing or retainage, or relates to services for which a performance,
surety or completion bond or similar assurance has been issued; (o) it includes
a billing for interest, fees or late charges, but ineligibility shall be limited



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag017.jpg]
-12- to the extent thereof; (p) it is a contra account; (q) it is a royalty
arising from a lease or license allowing the extraction of the Aggregates from
the property of a Borrower; (r) it relates to the sale of Aggregates at the
minehead or other site of extraction, unless an appropriate UCC-1 financing
statement or Mortgage in favor of the Agent complying with Section 9-502 of the
UCC as to as-extracted collateral shall have been filed in the relevant real
property records; or (s) as of any date of determination, the aggregate amount
of all Eligible Accounts other than Accounts approved by the Agent which are
unpaid for more than 60, but less than 90, days after the original due date, or
more than 90, but less than 120, days after the original invoice date, exceeds
$5,000,000, to the extent of such excess. In calculating delinquent portions of
Accounts under clauses (a) and (b), credit balances owing to an Account Debtor
more than 120 days old will be netted against such Accounts. Eligible Assignee:
a Person that is (a) a Lender, an Affiliate of a Lender or an Approved Fund; (b)
any other financial institution approved by Borrower Agent (which approval shall
not be unreasonably withheld or delayed, and shall be deemed given if no
objection is made within five Business Days after notice of the proposed
assignment) and Agent, which extends revolving credit facilities of this type in
its Ordinary Course of Business; and (c) during any Event of Default, any Person
acceptable to Agent in its Permitted Discretion. Eligible Inventory: Inventory
owned by a Borrower that Agent, in its Permitted Discretion, deems to be
Eligible Inventory. Without limiting the foregoing, no Inventory shall be
Eligible Inventory unless it (a) is finished goods or raw materials, and not
work-in-process, packaging or shipping materials, labels, samples, display
items, bags, replacement parts or manufacturing supplies; (b) is not held on
consignment, nor subject to any deposit or down payment; (c) is in new and
saleable condition and is not damaged, defective, shopworn or otherwise unfit
for sale; (d) is not slow-moving, perishable, obsolete or unmerchantable, and
does not constitute returned or repossessed goods; (e) meets all material
standards imposed by any Governmental Authority that has jurisdiction over such
Inventory, and does not constitute hazardous materials under any relevant
Environmental Law; (f) conforms with the covenants and representations herein;
(g) is subject to Agent’s duly perfected, first priority Lien, and no other
Lien, other than a Permitted Lien that is subordinate in priority to the Lien in
favor of Agent; (h) is within the continental United States, is not in transit
except between locations of Borrowers, and is not consigned to any Person; (i)
is not subject to any warehouse receipt or negotiable Document; (j) is not
subject to any License or other arrangement that restricts such Borrower’s or
Agent’s right to dispose of such Inventory, unless Agent has received an
appropriate Lien Waiver; (k) is not located on leased premises, unless the
lessor has delivered a Lien Waiver or an appropriate Rent and Charges Reserve
has been established therefor; (l) is not in the possession of a warehouseman,
processor, repairman, mechanic, shipper, freight forwarder or other Person,
unless such Person has delivered a Lien Waiver or an appropriate Rent and
Charges Reserve has been established therefor; (m) is not fuel or gasoline; (n)
is not goods which constitute forms or casting patterns used in the production
of pre-cast Inventory; (o) is not goods which constitute personal computers (and
equipment and supplies related thereto); (p) is not spare parts used in the
maintenance of Trucks, (q) is not custom Inventory manufactured for a specific
project; and (r) is not Aggregates located at the site of extraction unless an
appropriate UCC-1 financing statement or Mortgage in favor of Agent complying
with Section 9-502 of the UCC as to as-extracted collateral shall have been
properly filed in the relevant real property records.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag018.jpg]
-13- Eligible Trucks: the Trucks of each Borrower (a) that are owned solely by
such Borrower, (b) with respect to which the Agent has a valid, perfected and
enforceable first- priority Lien, subject only to the Permitted Lien of the
Senior Notes Agent (the priority of which shall be as provided in the
Intercreditor Agreement) and other Permitted Liens that are subordinate in
priority to the Agent’s Lien; provided, however, until 90 days after the
acquisition date of any Truck, as to the perfection and priority of the Lien on
any such Truck, the requirements of this clause (b) shall be deemed satisfied if
the ownership of such Truck is evidenced by an application for a certificate of
title filed with the applicable Governmental Authority, a copy of which has been
delivered to Agent, along with a receipt therefor issued by such Governmental
Authority, (c) with respect to which no covenant, representation or warranty
contained in any Loan Document relating to such Truck has been breached, (d)
that are not, in the Agent’s Permitted Discretion, obsolete, unmerchantable,
defective or otherwise unusable and are in good working order, condition and
repair (ordinary wear and tear excepted), (e) that are evidenced by a
certificate of title issued by the appropriate Governmental Authority of the
state in which such Truck is registered in the name of such Borrower and which
certificate of title is in the possession of the Agent or any agent or bailee
acting for the Agent or the applicable Governmental Authority for lien
recordation purposes; provided, however, the requirements of this clause (e)
shall be deemed satisfied for a period of 90 days from the acquisition date of
any Truck if ownership of such Truck is evidenced by an application for a
certificate of title in respect of such Truck filed with the applicable
Governmental Authority, a copy of which has been delivered to Agent, along with
a receipt therefor issued by such Governmental Authority, (f) are properly
registered in the name of such Borrower (or its predecessor in interest) in one
of the states of the United States and all registration fees then due for such
Truck have been paid, (g) that are currently licensed for commercial use in the
United States and are in compliance with all applicable motor vehicle laws, (h)
that are insured by such Borrower pursuant to the terms of this Agreement, and
(i) that the Agent deems to be Eligible Trucks in its Permitted Discretion.
Trucks which would otherwise be eligible pursuant to the foregoing criteria but
which were not owned by a Borrower on the date of the most recent Appraisal
delivered to the Agent shall only become “Eligible Trucks” on the last day of
any fiscal month during which (or after) such Truck is (or was) acquired by such
Borrower. Notwithstanding anything to the contrary herein, the aggregate Value
of Trucks deemed eligible pursuant to the provisos contained in clause (b) or
clause (e) of the definition of Eligible Trucks, shall at no time exceed
$1,000,000 and no Trucks shall be deemed eligible pursuant to the provisos
contained in clause (b) or clause (e) of the definition of Eligible Trucks
during the continuance of an Event of Default. Enforcement Action: any action to
enforce any Obligations (other than Secured Bank Product Obligations) or Loan
Documents or to exercise any rights or remedies relating to any Collateral
(whether by judicial action, self-help, notification of Account Debtors,
exercise of setoff or recoupment, exercise of any right to act in an Obligor’s
Insolvency Proceeding or to credit bid Obligations, or otherwise). Environmental
Agreement: each agreement of Borrowers with respect to any Real Estate subject
to a Mortgage, pursuant to which Borrowers agree to indemnify and hold harmless
Agent and Lenders from liability under any Environmental Laws. Environmental
Laws: all Applicable Laws (including all programs, permits and guidance
promulgated by regulatory agencies), relating to public health (but excluding
occupational safety and health, to the extent regulated by OSHA) or the
protection or pollution of the environment, including CERCLA, RCRA and CWA.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag019.jpg]
-14- Environmental Notice: a written notice from any Governmental Authority or
other Person of any alleged noncompliance with, investigation of an alleged
violation of, litigation relating to, or potential fine or liability in the
amount of $100,000 or more under any Environmental Law, or with respect to any
Environmental Release, environmental pollution or hazardous materials, including
any complaint, summons, citation, order, claim, demand or request for
correction, remediation or otherwise. Environmental Release: a release as
defined in CERCLA or under any other Environmental Law. Equity Interest: the
interest of any (a) shareholder in a corporation; (b) partner in a partnership
(whether general, limited, limited liability or joint venture); (c) member in a
limited liability company; or (d) other Person having any other form of equity
security or ownership interest, including, without limitation, a warrant to
purchase an equity security or an ownership interest. ERISA: the Employee
Retirement Income Security Act of 1974, as amended. ERISA Affiliate: any trade
or business (whether or not incorporated) that, together with an Obligor, is
treated as a single employer under Section 414(b) or (c) of the Code (and
Sections 414(m) and (o) of the Code for purposes of provisions relating to
Section 412 of the Code). ERISA Event: (a) a Reportable Event with respect to a
Pension Plan or Multiemployer Plan; (b) a withdrawal by any Obligor or ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA) or a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by any Obligor or
ERISA Affiliate from a Multiemployer Plan or notification that a Multiemployer
Plan is in reorganization; (d) the filing of a notice of intent to terminate,
the treatment of a Plan amendment as a termination under Section 4041 or 4041A
of ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) the determination that any Pension Plan or
Multiemployer Plan is considered an at risk plan or a plan in critical or
endangered status under the Code, ERISA or the Pension Protection Act of 2006;
(f) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Obligor or ERISA Affiliate. Event of Default: as
defined in Section 11. Excluded Deposit Account: as defined in Section 8.5.
Excluded Property: collectively, (i) any property to the extent that such grant
of a security interest is prohibited by Applicable Law, requires a consent not
obtained of any Governmental Authority (provided, however, in no event shall
this include or in any way pertain to any Truck if ownership of such Truck is
evidenced by an application for a certificate of title in respect of such Truck
filed with the applicable Governmental Authority, a copy of which has been
delivered to Agent along with a receipt therefore issued by such Governmental
Authority) pursuant to such Applicable Law or is prohibited by, or constitutes a
breach or default under or results in the termination of or gives rise to a
right on the part of the parties thereto other than US



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag020.jpg]
-15- Concrete and its Subsidiaries to terminate (or materially modify) or
requires any consent not obtained under, any contract, license, agreement,
instrument or other document evidencing or giving rise to such property or, in
the case of any Investment Property, pledged stock or pledged note or any
applicable shareholder or similar agreement, except to the extent that such
Applicable Law or the term in such contract, license, agreement, instrument or
other document or shareholder or similar agreement providing for such
prohibition, breach, default or right of termination or modification or
requiring such consent is ineffective under the UCC or other Applicable Law;
provided that from and after the Closing Date, the Obligors shall not knowingly
permit to become effective in any document creating, governing, or providing for
any contract, license, agreement, instrument or other document a provision which
would prohibit the creation of a Lien on such license, agreement, instrument, or
other document in favor of Agent with the intention of circumventing the Lien
created by this Agreement, (ii) Property owned by any Obligor that is subject to
a purchase money Lien or a Capital Lease permitted pursuant to Section 10.2.2,
but only for so long as the contract or other agreement in which such Lien is
granted (or in the documentation providing for such Capital Lease) prohibits or
requires the consent of any Person other than the Obligors and their Affiliates
as a condition to the creation of any other Lien on such Property and only to
the extent such prohibition or requirement is not rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Applicable Law, (iii) any
trademark application filed on an "intent-to-use" basis, prior to the filing and
acceptance of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or
an “Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, provided that any such trademark application shall
automatically be included in the Collateral upon the filing of acceptable
evidence of use of such trademark, (iv) the voting stock of any Foreign
Subsidiary in excess of 65% of the outstanding voting stock of such Foreign
Subsidiary, (v) any assets other than Trucks the perfection of which would
require notation of a lien on a certificate of title, (vi) any Real Estate owned
or leased by an Obligor (other than that constituting As-Extracted Collateral
and Real Estate with a net book value in excess of $700,000) and (vii) any
Equity Interests which would require separate financial statements for a
Subsidiary of US Concrete to be filed with the United States Securities and
Exchange Commission (or any successor federal agency) pursuant to Rule 3-16 of
Regulation S-X (or any successor law or regulation), as in effect from time to
time; provided, however, “Excluded Property” shall (a) not include any proceeds,
substitutions or replacements of Excluded Property (unless such proceeds,
substitutions or replacements would constitute Excluded Property) and (b) with
respect to the exclusions set forth in clause (i) above, not be construed to
limit, impair or otherwise affect the Agent’s continuing security interests in
any Obligor’s rights to or interests of any Obligor in (x) monies due or to
become due under any such contract, license, agreement, instrument or other
document (to the extent not prohibited by such contract, license, agreement,
instrument or other document and applicable law), or (y) any proceeds from the
sale, license, lease or other disposition of any such contract, license,
agreement, instrument or other document. Excluded Swap Obligation: with respect
to an Obligor, each Swap Obligation as to which, and only to the extent that,
such Obligor's guaranty of or grant of a Lien as security for such Swap
Obligation is or becomes illegal under the Commodity Exchange Act because the
Obligor does not constitute an “eligible contract participant” as defined in the
Commodity Exchange Act (determined after giving effect to any keepwell, support
or other agreement for the benefit of such Obligor and all guarantees of Swap
Obligations by other Obligors) when such guaranty or grant of Lien becomes
effective with respect to the Swap Obligation. If a Hedging Agreement governs
more than one Swap Obligation, only the Swap Obligation(s) or portions



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag021.jpg]
-16- thereof described in the foregoing sentence shall be Excluded Swap
Obligation(s) for the applicable Obligor. Excluded Tax: with respect to Agent,
any Lender, Issuing Bank or any other recipient of a payment to be made by or on
account of any Obligation, (a) taxes imposed on or measured by its income,
receipts or capital (however denominated), and franchise taxes imposed on it (in
lieu of such taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable Lending
Office is located; (b) any branch profits taxes imposed by the United States or
any similar tax imposed by any other jurisdiction in which Borrower Agent is
located; (c) any backup withholding tax required by the Code to be withheld from
amounts payable to a Lender that has failed to comply with Section 5.9; (d) in
the case of a Foreign Lender, any United States withholding tax that is (i)
required pursuant to laws in force at the time such Lender becomes a Lender (or
designates a new Lending Office) hereunder, or (ii) attributable to such
Lender’s failure or inability (other than as a result of a Change in Law) to
comply with Section 5.9, except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from Borrowers with
respect to such withholding tax; and (e) taxes imposed on it by reason of
Section 1471 or 1472 of the Code. Excluded Truck: as defined in Section 10.1.11.
Existing Debt: that certain Secured Promissory Note, dated October 1, 2010, in
the initial aggregate principal amount of $2,100,000.00 made by Ingram in favor
of Sweetwater Ready Mix Concrete Co. due October 1, 2015. Extraordinary
Expenses: all costs, expenses or advances that Agent may incur during a Default
or Event of Default, or during the pendency of an Insolvency Proceeding of an
Obligor, including those relating to (a) any audit, inspection, repossession,
storage, repair, appraisal, insurance, manufacture, preparation or advertising
for sale, sale, collection, or other preservation of or realization upon any
Collateral; (b) any action, arbitration or other proceeding (whether instituted
by or against Agent, any Lender, any Obligor, any representative of creditors of
an Obligor or any other Person) in any way relating to any Collateral (including
the validity, perfection, priority or avoidability of Agent’s Liens with respect
to any Collateral), Loan Documents, Letters of Credit or Obligations, including
any lender liability or other Claims; (c) the exercise, protection or
enforcement of any rights or remedies of Agent in, or the monitoring of, any
Insolvency Proceeding; (d) settlement or satisfaction of any taxes, charges or
Liens with respect to any Collateral; (e) any Enforcement Action; (f)
negotiation and documentation of any modification, waiver, workout,
restructuring or forbearance with respect to any Loan Documents or Obligations;
and (g) Protective Advances. Such costs, expenses and advances include transfer
fees, Other Taxes, storage fees, insurance costs, permit fees, utility
reservation and standby fees, reasonable legal fees, appraisal fees, brokers’
fees and commissions, auctioneers’ fees and commissions, accountants’ fees,
environmental study fees, wages and salaries paid to employees of any Obligor or
independent contractors in liquidating any Collateral, and travel expenses. FCCR
Trigger Period: the period (a) commencing on the earlier of the day that an
Event of Default occurs, or the day Availability is less than the greater of (i)
$10,000,000 or (ii) the lesser of twelve and one-half percent (12.5%) of (A) the
Borrowing Base or (B) the aggregate



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag022.jpg]
-17- amount of Revolver Commitments, and (b) continuing until, the first date on
which, during the preceding thirty (30) consecutive days, no Event of Default
has existed and Availability has been greater than the greater of (i)
$10,000,000 or (ii) the lesser of twelve and one-half percent (12.5%) of (A) the
Borrowing Base or (B) the aggregate amount of Revolver Commitments; provided,
upon the occurrence of a Revolver Commitments Increase Event, the $10,000,000
amount referenced in subclause (i) of clause (a) above and subclause (i) of
clause (b) above (or such amounts as increased pursuant to this proviso after a
Revolver Commitments Increase Event), shall automatically, without any further
action or documentation required, increase by the same percentage amount as the
Revolver Commitments upon such Revolver Commitments Increase Event, such that,
by way of example, if the Revolver Commitments increase by twenty percent (20%)
upon the Revolver Commitments Increase Event, then the $10,000,000 amount herein
referenced (or such amount as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%).
Federal Funds Rate: (a) the weighted average of interest rates on overnight
federal funds transactions with members of the Federal Reserve System arranged
by federal funds brokers on the applicable Business Day (or on the preceding
Business Day, if the applicable day is not a Business Day), as published by the
Federal Reserve Bank of New York on the next Business Day; or (b) if no such
rate is published on the next Business Day, the average rate (rounded, if
necessary, to the nearest 1/100th of 1%) charged to Bank of America on the
applicable day on such transactions, as determined by Agent. First Amendment
Closing Date: means March 28, 2013. Fiscal Quarter: each period of three months,
commencing on the first day of a Fiscal Year. Fiscal Year: the fiscal year of US
Concrete and Subsidiaries for accounting and tax purposes, ending on December 31
of each year. Fixed Charge Coverage Ratio: the ratio, determined on a
consolidated basis for US Concrete and Subsidiaries for the most recently ended
trailing twelve month period, of (a) EBITDA minus Net Capital Expenditures to
(b) Fixed Charges. Fixed Charges: the sum of cash interest expense, cash
principal payments (including payments permitted pursuant to Section 10.2.7)
made on Borrowed Money (other than (i) the Revolver Loans and (ii) Debt
refinanced with Refinancing Debt), cash Distributions (other than Upstream
Payments) made, and cash federal income taxes paid net of any refunds (but in
each case excluding amounts taken into account in determining EBITDA other than
those specifically included by this definition); provided, however, solely for
purposes of calculating the Fixed Charge Coverage Ratio pursuant to Section
10.3.1 (and not for the purposes of calculating the Fixed Charge Coverage Ratio
in connection with any other provision of this Agreement, including, without
limitation, the definitions of “Distribution Conditions”, “Permitted
Acquisition”, and “Prepayment Conditions”), Fixed Charges shall exclude from the
calculation thereof any payments of the Convertible Notes made pursuant to and
in accordance with clause (iii) of Section 10.2.7, and any repurchase or
retirement of warrants existing as of the Closing Date pursuant to and in
accordance with clause (vii) of Section 10.2.3(a). FLSA: the Fair Labor
Standards Act of 1938, as amended.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag023.jpg]
-18- Foreign Lender: any Lender that is organized under the laws of a
jurisdiction other than the laws of the United States, or any state or district
thereof. Foreign Plan: any employee benefit plan (as defined in Section 3(3) of
ERISA, whether or not subject to ERISA) or arrangement (a) maintained or
contributed to by any Obligor or Subsidiary that is not subject to the laws of
the United States; or (b) mandated by a government other than the United States
for employees of any Obligor or Subsidiary. Foreign Subsidiary: a Subsidiary
that is a “controlled foreign corporation” under Section 957 of the Code, such
that a guaranty by such Subsidiary of the Obligations or a Lien on the assets of
such Subsidiary to secure the Obligations would result in material tax liability
to Borrowers. Fronting Exposure: a Defaulting Lender’s Pro Rata share of LC
Obligations or Swingline Loans, as applicable, except to the extent allocated to
other Lenders under Section 4.2. Full Payment: with respect to any Obligations,
(a) the full and indefeasible cash payment thereof, including any interest, fees
and other charges accruing during an Insolvency Proceeding (whether or not
allowed in the proceeding); and (b) if such Obligations are LC Obligations or
inchoate or contingent in nature, Cash Collateralization thereof (or delivery of
a standby letter of credit acceptable to Agent in its Permitted Discretion, in
the amount of required Cash Collateral). No Loans shall be deemed to have been
paid in full until all Commitments related to such Loans have expired or been
terminated. GAAP: generally accepted accounting principles in effect in the
United States from time to time. Governmental Approvals: all authorizations,
consents, approvals, licenses and exemptions of, registrations and filings with,
and required reports to, all Governmental Authorities. Governmental Authority:
any federal, state, local, foreign or other agency, authority, body, commission,
court, instrumentality, political subdivision, or other entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions for any governmental, judicial, investigative, regulatory or
self-regulatory authority. Guarantor Payment: as defined in Section 5.10.3(b).
Guarantors: Alberta Investments, Inc., a Texas corporation, American Concrete
Products, Inc., a California corporation, Atlas Redi-Mix, LLC, a Texas limited
liability company, Beall Concrete Enterprises, LLC, a Texas limited liability
company, Beall Industries, Inc., a Texas corporation, Beall Investment
Corporation, Inc., a Delaware corporation, Beall Management, Inc., a Texas
corporation, Concrete Acquisition IV, LLC, a Delaware limited liability company,
Concrete Acquisition V, LLC, a Delaware limited liability company, Concrete
Acquisition VI, LLC, a Delaware limited liability company, Concrete XXXIV
Acquisition, Inc., a Delaware corporation, Concrete XXXV Acquisition, Inc., a
Delaware corporation, Concrete XXXVI Acquisition, Inc., a Delaware corporation,
Hamburg Quarry Limited Liability Company, a New Jersey limited liability
company, Master Mix Concrete, LLC, a New Jersey limited liability company, MG,
LLC, a Maryland limited liability company, NYC Concrete Materials,



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag024.jpg]
-19- LLC, a Delaware limited liability company, Redi-Mix Concrete, L.P., a Texas
limited partnership, Redi-Mix, GP, LLC, a Texas limited liability company,
Sierra Precast, Inc., a California corporation, Titan Concrete Industries, Inc.,
a Delaware corporation, USC Atlantic, Inc., a Delaware corporation, USC
Management Co., LLC, a Delaware limited liability company, USC Payroll, Inc., a
Delaware corporation, U.S. Concrete Texas Holdings, Inc., a Delaware
corporation, and each other Person who guarantees payment or performance of any
Obligations. Guaranty: the guaranty provided by each Guarantor hereunder, and
each other guaranty agreement executed by a Guarantor in favor of Agent.
Guaranteed Obligations: as defined in Section 14.1. Hedging Agreement: any “swap
agreement” as defined in Section 101(53B)(A) of the Bankruptcy Code. For the
avoidance of doubt, no Convertible Notes Document shall constitute a Hedging
Agreement for purposes hereof. Indemnified Taxes: Taxes other than Excluded
Taxes. Indemnitees: Agent Indemnitees, Lender Indemnitees, Issuing Bank
Indemnitees and Bank of America Indemnitees. Initial Closing Date: August 31,
2012. Initial Loan Agreement: as defined in the recitals to this Agreement.
Insolvency Proceeding: any case or proceeding commenced by or against a Person
under any state, federal or foreign law for, or any agreement of such Person to,
(a) the entry of an order for relief under the Bankruptcy Code, or any other
insolvency, debtor relief or debt adjustment law; (b) the appointment of a
receiver, trustee, liquidator, administrator, conservator or other custodian for
such Person or any part of its Property; or (c) an assignment or trust mortgage
for the benefit of creditors. Intellectual Property: all intellectual and
similar Property of a Person, including inventions, designs, patents,
copyrights, trademarks, service marks, trade names, trade secrets, confidential
or proprietary information, customer lists, know-how, software and databases;
all embodiments or fixations thereof and all related documentation,
applications, registrations and franchises; all licenses or other rights to use
any of the foregoing; and all books and records relating to the foregoing.
Intellectual Property Claim: any claim or assertion (whether in writing, by suit
or otherwise) that an Obligor’s or Subsidiary’s ownership, use, marketing, sale
or distribution of any Inventory, Equipment, Intellectual Property or other
Property violates another Person’s Intellectual Property. Intercreditor
Agreement: that certain Intercreditor Agreement dated as of August 31, 2010 by
and among the Agent, the Senior Notes Agent as successor to the Convertible
Notes Agent, and the Obligors party thereto, as amended by the First Amendment
to Intercreditor Agreement dated as of March 22, 2013 (the “First Amendment to
the Intercreditor Agreement”),



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag025.jpg]
-20- and as the same may be further amended, replaced, renewed, supplemented or
otherwise modified from time to time. Interest Period: as defined in Section
3.1.3. Inventory: as defined in the UCC, including all goods intended for sale,
lease, display or demonstration; all work in process; and all raw materials, and
other materials and supplies of any kind that are or could be used in connection
with the manufacture, printing, packing, shipping, advertising, sale, lease or
furnishing of such goods, or otherwise used or consumed in a Borrower’s business
(but excluding Equipment). Inventory Formula Amount: the lesser of (i) 55% of
the Value of Eligible Inventory, or (ii) 85% of the product of (A) NOLV
Percentage multiplied by (B) Value of Eligible Inventory. Inventory Reserve:
reserves established by Agent from time to time in its Permitted Discretion to
reflect factors that may negatively impact the Value of Inventory, including
change in salability, obsolescence, seasonality, theft, shrinkage, imbalance,
change in composition or mix, markdowns and vendor chargebacks (but no Inventory
Reserve shall be established with respect to the NOLV Percentage of the Value of
Eligible Inventory based on factors taken into account in determining the Net
Orderly Liquidation Value of such Inventory). Investment: an Acquisition; an
acquisition of record or beneficial ownership of any Equity Interests of a
Person; or an advance or capital contribution to or other investment in a
Person. IP Assignment: a collateral assignment or security agreement pursuant to
which an Obligor assigns or grants a security interest in its interests in
patents, trademarks or other intellectual property to Agent, as security for the
Obligations. IRS: the United States Internal Revenue Service. Issuing Bank: Bank
of America or any Affiliate of Bank of America, or any replacement issuer
appointed pursuant to Section 2.2.4. Issuing Bank Indemnitees: Issuing Bank and
its officers, directors, employees, Affiliates, agents and attorneys. July 2013
Equipment Appraisal: that certain appraisal of the Equipment of U.S. Concrete,
Inc. by Hilco Appraisal Services, LLC, with a report date of July 2013. LC
Application: an application by Borrower Agent to Issuing Bank for issuance of a
Letter of Credit, in form and substance satisfactory to Issuing Bank. LC
Conditions: the following conditions necessary for issuance of a Letter of
Credit: (a) each of the conditions set forth in Section 6; (b) after giving
effect to such issuance, total LC Obligations do not exceed the Letter of Credit
Subline, no Overadvance exists and, if no Revolver Loans are outstanding, the LC
Obligations do not exceed the Borrowing Base (without giving effect to the LC
Reserve for purposes of this calculation); (c) the expiration date of such
Letter of Credit is (i) no more than 365 days from issuance, in the case of
standby Letters of Credit, and (ii) no more than 120 days from issuance, in the
case of documentary Letters of



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag026.jpg]
-21- Credit; (d) the Letter of Credit and payments thereunder are denominated in
Dollars; and (e) the purpose and form of the proposed Letter of Credit is
satisfactory to Agent and Issuing Bank in their discretion. LC Documents: all
documents, instruments and agreements (including LC Requests and LC
Applications) delivered by Borrowers or any other Person to Issuing Bank or
Agent in connection with any Letter of Credit. LC Obligations: the sum (without
duplication) of (a) all amounts owing by Borrowers for any drawings under
Letters of Credit; and (b) the stated amount of all outstanding Letters of
Credit. LC Request: a request for issuance of a Letter of Credit, to be provided
by Borrower Agent to Issuing Bank, in form satisfactory to Agent and Issuing
Bank. LC Reserve: the aggregate of all LC Obligations, other than those that
have been Cash Collateralized by Borrowers. Lender Indemnitees: Lenders and
their officers, directors, employees, Affiliates, agents and attorneys. Lenders:
as defined in the preamble to this Agreement, including Agent in its capacity as
a provider of Swingline Loans and any other Person who hereafter becomes a
“Lender” pursuant to an Assignment and Acceptance. Lending Office: the office
designated as such by the applicable Lender at the time it becomes party to this
Agreement or thereafter by notice to Agent and Borrower Agent. Letter of Credit:
any standby or documentary letter of credit issued by Issuing Bank for the
account of a Borrower, or any indemnity, guarantee, exposure transmittal
memorandum or similar form of credit support issued by Agent or Issuing Bank for
the benefit of a Borrower. Letter of Credit Subline: $30,000,000. Leverage
Ratio: means the ratio of (a) the consolidated Debt of US Concrete and its
Subsidiaries as of the last day of the most recent Fiscal Quarter to (b) EBITDA
for the most recent trailing twelve-month period ended as of such date. LIBOR:
for any Interest Period for a LIBOR Loan, the per annum rate of interest
(rounded, if necessary, to the nearest 1/100th of 1%) determined by Agent at
approximately 11:00 a.m. (London time) two Business Days prior to commencement
of such Interest Period, for a term comparable to such Interest Period, equal to
(a) the British Bankers Association LIBOR Rate (“BBA LIBOR”), as published by
Reuters (or other commercially available source designated by Agent); or (b) if
BBA LIBOR is unavailable for any reason, the interest rate at which Dollar
deposits in the approximate amount of the LIBOR Loan would be offered by Agent’s
London branch to major banks in the London interbank Eurodollar market. If the
Board of Governors imposes a Reserve Percentage with respect to LIBOR deposits,
then LIBOR shall be the foregoing rate, divided by 1 minus the Reserve
Percentage.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag027.jpg]
-22- LIBOR Loan: each set of LIBOR Revolver Loans having a common length and
commencement of Interest Period. LIBOR Revolver Loan: a Revolver Loan that bears
interest based on LIBOR. License: any license or agreement under which an
Obligor is authorized to use Intellectual Property in connection with any
manufacture, marketing, distribution or disposition of Collateral, any use of
Property or any other conduct of its business. Licensor: any Person from whom an
Obligor obtains the right to use any Intellectual Property. Lien: any Person’s
interest in Property securing an obligation owed to, or a claim by, such Person,
including any lien, security interest, pledge, hypothecation, trust,
reservation, encroachment, easement, right-of-way, covenant, condition,
restriction, leases, or other title exception or encumbrance. Lien Waiver: an
agreement, in form and substance satisfactory to Agent, by which (a) for any
material Collateral located on leased premises, the lessor waives or
subordinates any Lien it may have on the Collateral, and agrees to permit Agent
to enter upon the premises and remove the Collateral or to use the premises to
store or dispose of the Collateral; (b) for any Collateral held by a
warehouseman, processor, shipper, customs broker or freight forwarder, such
Person waives or subordinates any Lien it may have on the Collateral, agrees to
hold any Documents in its possession relating to the Collateral as agent for
Agent, and agrees to deliver the Collateral to Agent upon request; (c) for any
Collateral held by a repairman, mechanic or bailee, such Person acknowledges
Agent’s Lien, waives or subordinates any Lien it may have on the Collateral, and
agrees to deliver the Collateral to Agent upon request; and (d) for any
Collateral subject to a Licensor’s Intellectual Property rights, the Licensor
grants to Agent the right, vis-à-vis such Licensor, to enforce Agent’s Liens
with respect to the Collateral, including the right to dispose of it with the
benefit of the Intellectual Property, whether or not a default exists under any
applicable License. Loan: a Revolver Loan. Loan Documents: this Agreement, Other
Agreements and Security Documents. Loan Year: each 12 month period commencing on
the Closing Date and on each anniversary of the Closing Date. Margin Stock: as
defined in Regulation U of the Board of Governors. Material Adverse Effect: the
effect of any event or circumstance that, taken in conjunction with other events
or circumstances, (a) has a material adverse effect on the business, operations,
Properties, or condition (financial or otherwise) of the Obligors and the
Subsidiaries, taken as a whole, on the value of any material Collateral, on the
enforceability of any Loan Documents, or on the validity or priority of Agent’s
Liens on any material portion of the Collateral; (b) creates a material
impairment on the ability of an Obligor to perform its obligations under the
Loan Documents, including repayment of any Obligations; or (c) has a material
adverse effect on the ability of Agent or any Lender to enforce or collect the
Obligations or to realize upon any material portion of the Collateral.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag028.jpg]
-23- Material Contract: any agreement or arrangement to which an Obligor or
Subsidiary is party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; (b) that relates to the Senior Notes; (c) that
relates to Subordinated Debt; or (d) that relates to Debt in an aggregate amount
of $5,000,000 or more. Moody’s: Moody’s Investors Service, Inc., and its
successors. Mortgage: a mortgage, deed of trust or deed to secure debt in which
an Obligor grants a Lien on its Real Estate to Agent, as security for the
Obligations. Multiemployer Plan: any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which any Obligor, Subsidiary or ERISA
Affiliate makes or is obligated to make contributions, or during the preceding
five plan years, has made or been obligated to make contributions with respect
to which an Obligor or Subsidiary could incur liability. Net Capital
Expenditures: the result, determined on a consolidated basis for US Concrete and
its Subsidiaries for the most recently ended trailing twelve month period,
without duplication, of: (a) the sum of all liabilities incurred or expenditures
made by an Obligor or Subsidiary for the acquisition of fixed assets, or any
improvements, replacements, substitutions or additions thereto with a useful
life of more than one year, excluding, without duplication, (i) those financed
with Borrowed Money other than Revolver Loans, (ii) any trade-in allowances,
(iii) expenditures of insurance proceeds to acquire or repair any asset, (iv)
leasehold improvement expenditures for which an Obligor or a Subsidiary is
reimbursed by the lessor, sublessor or sublessee, and (v) consideration paid for
Permitted Acquisitions; minus (b) the aggregate amount of cash and Cash
Equivalents received in connection with Asset Dispositions in the ordinary
course of business (which for the avoidance of doubt shall not include the
disposition of any Subsidiary, business division or business unit), excluding,
without duplication, (i) any cash proceeds of any such Asset Disposition that
are escrowed in accordance with the provisions of any document relating to Debt
and (ii) any cash proceeds of any such Asset Disposition used to retire Debt
other than the Obligations. Net Income: for any period the consolidated net
income (or loss) of US Concrete and its Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded (without duplication) (a) the income (or deficit) of any Person accrued
prior to the date it becomes a Subsidiary or is merged into or consolidated with
US Concrete or any of its Subsidiaries, (b) the income (or deficit) of any
Person (other than a Subsidiary) in which US Concrete or any of its Subsidiaries
has an ownership interest, except to the extent that any such income is actually
received by US Concrete or such Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of any contractual
obligation (other than under any Loan Document) or Applicable Law applicable to
such Subsidiary, and (d) the non-cash income (or non-cash losses) of any Person
attributable to discontinued operations. Net Orderly Liquidation Value: the net
orderly liquidation value of Trucks or Inventory, as the case may be, expected
to be realized at an orderly, negotiated sale held within a reasonable period of
time, net of all liquidation expenses, as determined from the most recent
Appraisal of



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag029.jpg]
-24- Borrowers’ Inventory or Trucks, as applicable, performed by an appraiser
and on terms satisfactory to Agent in its Permitted Discretion. Net Proceeds:
with respect to an Asset Disposition, proceeds (including, when received, any
deferred or escrowed payments) received by an Obligor or a Subsidiary in cash
from such disposition, net of (a) reasonable and customary costs and expenses
actually incurred in connection therewith, including legal fees and sales
commissions; (b) amounts applied to repayment of Debt secured by a Permitted
Lien (other than a Lien contractually subordinated to Agent’s Lien) on
Collateral sold (or applied to fund a mandatory cash collateral or escrow
account in respect of such Debt to the extent such repayment or cash collateral
or escrow account funding is required in connection with such sale); (c)
transfer or similar taxes; and (d) reserves for indemnities, taxes and purchase
price adjustments, until such reserves are no longer needed. NOLV Percentage:
(i) the Net Orderly Liquidation Value of Trucks or Inventory, as the case may
be, divided by (ii) the Value of Trucks or Inventory, as applicable, expressed
as a percentage, as determined from the most recent Appraisal of Borrower’s
Inventory or Trucks, as applicable. Notice of Borrowing: a Notice of Borrowing
to be provided by Borrower Agent to request a Borrowing of Revolver Loans, in
form satisfactory to Agent. Notice of Conversion/Continuation: a Notice of
Conversion/Continuation to be provided by Borrower Agent to request a conversion
or continuation of any Loans as LIBOR Loans, in form satisfactory to Agent.
Obligations: all (a) principal of and premium, if any, on the Loans, (b) LC
Obligations and other obligations of Obligors with respect to Letters of Credit,
(c) interest, expenses, fees, indemnification obligations, Extraordinary
Expenses and other amounts payable by Obligors under Loan Documents, (d) Secured
Bank Product Obligations, and (e) other Debts, obligations and liabilities of
any kind owing by Obligors pursuant to the Loan Documents, whether now existing
or hereafter arising, whether evidenced by a note or other writing, whether
allowed in any Insolvency Proceeding, whether arising from an extension of
credit, issuance of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, and whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, or joint or several;
provided, that Obligations of an Obligor shall not include its Excluded Swap
Obligations. Obligor: each Borrower, Guarantor, or other Person that is liable
for payment of any Obligations or that has granted a Lien in favor of Agent on
its assets to secure any Obligations. Ordinary Course of Business: the ordinary
course of business of any Obligor or Subsidiary, consistent with past practices
or modifications to such practices consistent with the practices of similarly
situated Persons in the same industry of established reputation, and undertaken
in good faith. Organic Documents: with respect to any Person, its charter,
certificate or articles of incorporation, bylaws, articles of organization,
limited liability agreement, operating agreement, members agreement,
shareholders agreement, partnership agreement, certificate of partnership,
certificate of formation, voting trust agreement, or similar agreement or
instrument governing the formation or operation of such Person.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag030.jpg]
-25- OSHA: the Occupational Safety and Hazard Act of 1970. Other Agreement: each
LC Document, fee letter, Lien Waiver, Intercreditor Agreement, Real Estate
Related Document, Borrowing Base Certificate, Compliance Certificate, Borrower
Materials, or other note, document, instrument or agreement (other than this
Agreement or a Security Document) now or hereafter delivered by an Obligor or
other Person to Agent or a Lender in connection with any transactions relating
hereto. Other Taxes: all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document. Overadvance: as
defined in Section 2.1.5. Overadvance Loan: a Base Rate Revolver Loan made when
an Overadvance exists or is caused by the funding thereof. Participant: as
defined in Section 13.2.1. Patriot Act: the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001). Payment Item: each check, draft
or other item of payment payable to a Borrower, including those constituting
proceeds of any Collateral. PBGC: the Pension Benefit Guaranty Corporation.
Pension Plan: any employee pension benefit plan (as defined in Section 3(2) of
ERISA), other than a Multiemployer Plan, that is subject to Title IV of ERISA
and is sponsored or maintained by any Obligor, Subsidiary or ERISA Affiliate or
to which the Obligor, Subsidiary or ERISA Affiliate contributes or has an
obligation to contribute, or in the case of a multiple employer or other plan
described in Section 4064(a) of ERISA, has made contributions at any time during
the preceding five plan years. Permitted Acquisition: any Acquisition as long as
(a) no Default or Event of Default exists or is caused thereby; (b) the
Acquisition is consensual; (c) the assets, business or Person being acquired is
useful or engaged in the business of Borrowers and Subsidiaries, or a business
that is similar, related, incidental, complementary or corollary thereto or a
reasonable extension thereof; (d) in the case of an Acquisition in which the
purchase price exceeds $10,000,000, other than as specified in the last sentence
of the definition of “Borrowing Base,” prior to inclusion of the Accounts,
Inventory and Trucks acquired in connection with such Acquisition in the
determination of the Borrowing Base, the Agent shall have conducted an Appraisal
of such Inventory and, if required by the Agent, of such Trucks, and Agent shall
have conducted an audit and field examination of such Accounts, in each case to
Agent’s satisfaction, Agent shall have implemented any applicable reserves in
accordance with the provisions of the Loan Documents, and all appropriate lien
filings and collateral documentation have been duly completed, executed and
delivered to the Agent; (e) no Obligor shall, as a result of or in connection
with any such Acquisition, assume or incur any direct or contingent liabilities
(whether relating to



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag031.jpg]
-26- environmental, tax, litigation, or other matters) that could reasonably be
expected to have a Material Adverse Effect; (f) if such Acquisition is an
Acquisition of the Equity Interests of a Person, such Acquisition (i) is
structured so that the acquired Person shall become a wholly- owned subsidiary
of a Borrower pursuant to the terms of this Agreement, and (ii) will not result
in any violation of Regulation U; (g) no Debt or Liens are incurred, assumed or
result from the Acquisition, except Debt permitted under Section 10.2.1 and
Liens permitted under Section 10.2.2; (h) Availability determined on a pro forma
basis immediately before and after giving effect to the Acquisition is at least
the greater of (i) $12,500,000 or (ii) the lesser of fifteen percent (15%) of
(A) the Borrowing Base or (B) the aggregate amount of Revolver Commitments; (i)
the Fixed Charge Coverage Ratio, determined on a pro forma basis immediately
after giving effect to the Acquisition for the most recent trailing twelve month
period, is not less than 1.0 to 1.0, whether or not a FCCR Trigger Period
exists; and (j) in the case of an Acquisition in which the purchase price
exceeds $10,000,000, Borrowers deliver to Agent, at least 10 Business Days prior
to the Acquisition, current drafts of all material agreements relating thereto
(and subsequent thereto any changes thereto) and a certificate, in form and
substance satisfactory to Agent, stating that the Acquisition is a “Permitted
Acquisition” and demonstrating compliance with the foregoing requirements;
provided, upon the occurrence of a Revolver Commitments Increase Event, the
$12,500,000 amount referenced in subclause (i) of clause (h) above (or such
amount as increased pursuant to this proviso after a Revolver Commitments
Increase Event), shall automatically, without any further action or
documentation required, increase by the same percentage amount as the Revolver
Commitments upon such Revolver Commitments Increase Event, such that, by way of
example, if the Revolver Commitments increase by twenty percent (20%) upon the
Revolver Commitments Increase Event, then the $12,500,000 amount herein
referenced (or such amount as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%).
Permitted Asset Disposition: as long as no Default or Event of Default exists
and all Net Proceeds are remitted to Agent to the extent required by Section 5.2
hereof or any other provision of any other Loan Document, any Asset Disposition
that is (a) a sale of Inventory in the Ordinary Course of Business; (b) a
disposition of Property that, in the aggregate during any 12-month period, has a
fair market or book value (whichever is more) of $30,000,000 or less; (c) a
disposition of Inventory that is obsolete, unmerchantable or otherwise unsalable
in the Ordinary Course of Business; (d) the termination of any lease of real or
personal Property that is not necessary for the Ordinary Course of Business,
could not reasonably be expected to have a Material Adverse Effect and does not
result from an Obligor’s default; (e) a disposition of non- core assets acquired
in a Permitted Acquisition; provided such disposition shall be made for fair
market value if and only if the fair market value of the non-core assets subject
to such disposition exceeds $750,000; (f) a sale, transfer or disposition of an
account receivable in connection with the compromise, settlement or collection
thereof in the Ordinary Course of Business and in accordance with regular
collection procedures; (g) a disposition of cash or Cash Equivalents; (h) a
sale, transfer or disposition of Real Estate that is no longer necessary in or
useful to the business of US Concrete or any of its Subsidiaries in the Ordinary
Course of Business; (i) a disposition resulting from any casualty or other
insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any Property of US Concrete or any
Subsidiary; (j) a true lease or sublease of Real Estate in the Ordinary Course
of Business and in accordance with the Security Documents; (k) a lease (as
lessee or lessor), sublease, non- exclusive license (as licensee or licensor) or
sublicense of real or personal property and a termination of such lease or
license, in each case, in the Ordinary Course of Business and in



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag032.jpg]
-27- accordance with the Security Documents; (l) an expiration or abandonment of
Intellectual Property in the Ordinary Course of Business; or (m) approved in
writing by Agent and Required Lenders. Permitted Consignment Inventory: as
defined in Section 8.3.3. Permitted Contingent Obligations: Contingent
Obligations (a) arising from endorsements of Payment Items for collection or
deposit in the Ordinary Course of Business; (b) arising from Hedging Agreements
permitted hereunder; (c) existing on the Closing Date, and any extension or
renewal thereof that does not increase the amount of such Contingent Obligation
when extended or renewed; (d) incurred in the Ordinary Course of Business with
respect to surety, appeal or performance bonds, or other similar obligations;
(e) arising from customary indemnification and purchase price adjustment
obligations in favor of purchasers or sellers in connection with dispositions or
acquisitions of Property permitted hereunder; (f) arising under the Loan
Documents; or (g) in an aggregate amount of $1,000,000 or less at any time.
Permitted Discretion: a determination made in the exercise, in good faith, of
reasonable business judgment (from the perspective of a secured, asset-based
lender). Permitted Lien: as defined in Section 10.2.2. Permitted Purchase Money
Debt: Purchase Money Debt of Obligors and Subsidiaries that is unsecured or
secured only by a Purchase Money Lien, as long as the aggregate amount
outstanding at any one time does not exceed the greater of $40,000,000 or 20% of
Consolidated Net Tangible Assets. Person: any individual, corporation, limited
liability company, partnership, joint venture, association, trust,
unincorporated organization, Governmental Authority or other entity. Plan: any
employee benefit plan (as defined in Section 3(3) of ERISA) established and
currently maintained by an Obligor or, with respect to any such plan that is
subject to Section 412 of the Code or Title IV of ERISA, an ERISA Affiliate.
Platform: as defined in Section 15.3.3. Prepayment Conditions: with respect to
any payment pursuant to clause (iii) of Section 10.2.7, the following
conditions: (a) no Default or Event of Default exists and is continuing or would
result on a pro forma basis immediately after giving effect to such payment; (b)
Availability (i) for each of the thirty (30) days preceding the date of such
prepayment and (ii) as of the date of such payment after giving effect to such
payment is greater than the greater of (i) $17,500,000 or (ii) the lesser of
twenty percent (20%) of (A) the Borrowing Base or (B) the aggregate amount of
Revolver Commitments; and (c) the Fixed Charge Coverage Ratio, determined on a
pro forma basis immediately after giving effect to such payment for the most
recent trailing twelve month period, is not less than 1.0 to 1.0; provided, upon
the occurrence of a Revolver Commitments Increase Event, the $17,500,000 amount
referenced in subclause (i) of clause (b) above (or such amount as increased
pursuant to this proviso after a Revolver Commitments Increase Event), shall
automatically, without any further action or documentation required, increase by
the same percentage amount as the Revolver Commitments upon such Revolver
Commitments Increase Event, such that, by way of example, if the Revolver
Commitments increase by twenty percent (20%) upon the Revolver Commitments
Increase



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag033.jpg]
-28- Event, then the $17,500,000 amount herein referenced (or such amount as
increased pursuant to this proviso after a Revolver Commitments Increase Event)
shall increase by twenty percent (20%). Prime Rate: the rate of interest
announced by Bank of America from time to time as its prime rate. Such rate is
set by Bank of America on the basis of various factors, including its costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above or below
such rate. Any change in such rate publicly announced by Bank of America shall
take effect at the opening of business on the day specified in the announcement.
Pro Rata: with respect to any Lender, a percentage (rounded to the ninth decimal
place) determined (a) while Revolver Commitments are outstanding, by dividing
the amount of such Lender’s Revolver Commitment by the aggregate amount of all
Revolver Commitments; and (b) at any other time, by dividing the amount of such
Lender’s Loans and LC Obligations by the aggregate amount of all outstanding
Loans and LC Obligations. Properly Contested: with respect to any obligation of
an Obligor, (a) the obligation is subject to a bona fide dispute regarding
amount or the Obligor’s liability to pay; (b) the obligation is being properly
contested in good faith by appropriate proceedings promptly instituted and
diligently pursued; (c) appropriate reserves have been established in accordance
with GAAP; (d) non-payment will not have a Material Adverse Effect and will not
result in forfeiture or sale of any Accounts, Inventory or Trucks of the
Obligor; (e) no Lien is imposed on any Accounts, Inventory or Trucks of the
Obligor, unless bonded and stayed to the satisfaction of Agent; and (f) if the
obligation results from entry of a judgment or other order, such judgment or
order is stayed pending appeal or other judicial review. Property: any interest
in any kind of property or asset, whether real, personal or mixed, or tangible
or intangible. Protective Advances: as defined in Section 2.1.6. Purchase Money
Debt: (a) Debt (other than the Obligations) for payment of any of the purchase
price of fixed assets; (b) Debt (other than the Obligations) incurred within
ninety (90) days before or after acquisition of any fixed assets, for the
purpose of financing any of the purchase price thereof (or the cost of design,
construction, installation or improvement of such assets); and (c) any renewals,
extensions or refinancings thereof (but excluding increases other than the
amount of accrued and unpaid interest thereon and fees, costs, expenses and
premiums incurred in connection therewith). Purchase Money Lien: a Lien that
secures Purchase Money Debt, encumbering only the fixed assets acquired with
such Debt (and improvements, repairs, additions, attachments and accessions
thereto, parts, replacements and substitutions therefor, and products and
proceeds thereof) and constituting a Capital Lease or a purchase money security
interest under the UCC. Qualified ECP: an Obligor with total assets exceeding
$10,000,000, or that constitutes an “eligible contract participant” under the
Commodity Exchange Act and can cause another Person to qualify as an “eligible
contract participant” under Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag034.jpg]
-29- RCRA: the Resource Conservation and Recovery Act (42 U.S.C. §§ 6991-6991i).
Real Estate: all right, title and interest (whether as owner, lessor or lessee)
in any real Property or any buildings, structures, parking areas or other
improvements thereon. Refinancing Conditions: the following conditions for
Refinancing Debt: (a) it is in an aggregate principal amount that does not
exceed the principal amount of the Debt being extended, renewed or refinanced
(plus the amount of accrued and unpaid interest thereon and fees, costs,
expenses and premiums incurred in connection therewith); provided, however, that
in the case of Refinancing Debt in respect of the Senior Notes, the principal
amount of such Refinancing Debt with respect to the Senior Notes may be in an
aggregate amount (together with any remaining secured outstanding obligations
under the Senior Notes after giving effect to such Refinancing Debt) of up to
(but not in excess of) $300,000,000, provided that in the case of the Senior
Notes, in connection with entering into any such Refinancing Debt (i) if the
aggregate amount of such Refinancing Debt with respect to the Senior Notes is
greater than $200,000,000, the Leverage Ratio, determined on a pro forma basis
immediately after giving effect to such Refinancing Debt and treating any
acquisition consummated after the start of the applicable twelve-month EBITDA
calculation period as if it had been consummated on the first day of such
period, does not exceed 4.25 to 1.00 and (ii) to the extent the Intercreditor
Agreement is then in effect and applicable to such Refinancing Debt, the ABL Cap
Amount (as defined in the Intercreditor Agreement) is increased to at least 110%
of the aggregate Revolver Commitments or is eliminated or any cap contained in
the relevant executed satisfactory intercreditor documentation between the
holders of such Refinancing Debt (or a trustee, agent or other representative on
their behalf) and the Agent as to the aggregate outstanding principal amount of
Loans and LC Obligations as to which the first priority Lien of Agent, for the
benefit of the Secured Parties, in the Collateral shall have priority over the
Lien of the holders of such Refinancing Debt, shall be no less than 110% of the
aggregate Revolver Commitments; (b) it has a final maturity no sooner than, and
a weighted average life no less than, the Debt being extended, renewed or
refinanced; (c) it has a market rate of interest; (d) in the case of Refinancing
Debt in respect of the Senior Notes, it has a maturity date of not sooner than
sixty (60) days after the Revolver Termination Date; provided, if the aggregate
amount of such Refinancing Debt with respect to the Senior Notes is greater than
$200,000,000, it has a maturity date of not sooner than six (6) months after the
Revolver Termination Date; (e) if applicable, it is subordinated to the
Obligations at least to the same extent as the Debt being extended, renewed or
refinanced; (f) the representations, covenants and defaults applicable to it,
taken as a whole, are not materially less favorable to Borrowers than those
applicable to the Debt being extended, renewed or refinanced; (g) no additional
Lien is granted to secure it and, in the case of Refinancing Debt in respect of
the Senior Notes the respective Lien priorities in the Collateral in favor of
Agent, for the benefit of the Secured Parties, and in favor of the holders of
such Refinancing Debt shall be the same as currently provided in the
Intercreditor Agreement as in effect on the Closing Date (i.e., the scope of the
ABL Priority Collateral and priority of Agent’s Lien therein shall not change)
or shall be more favorable to Agent and Secured Parties than as in effect on the
Closing Date, and either the Intercreditor Agreement as in effect on the Closing
Date remains in effect or satisfactory executed intercreditor documents between
Agent and the holders of such Refinancing Debt (or a trustee, agent or other
representative on their behalf) shall have been agreed to by Agent; (h) no
additional Person is obligated on such Debt; and (i) upon giving effect to it,
no Default or Event of Default exists. For the avoidance of doubt, the Senior
Notes may remain outstanding notwithstanding a refinancing thereof if the
Obligors have been discharged from their obligations with respect to the
refinanced Senior Notes pursuant to the



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag035.jpg]
-30- “discharge” provisions in the Senior Notes Agreement and the refinanced
Senior Notes have been called for redemption. Refinancing Debt: Borrowed Money
that is the result of an extension, renewal, refinancing, replacement,
refunding, exchange or conversion of Debt permitted under Section 10.2.1(b),
(d), (f) or (h), and in the case of the Senior Notes, includes increases from
time to time in the principal amount of the Senior Notes (even if no extension,
renewal, refinancing, replacement, refunding, exchange or conversion of the
existing Senior Notes occurs) to the extent such increases are in compliance
with the provisions of the definition of the term “Refinancing Conditions”.
Reimbursement Date: as defined in Section 2.2.2(a). Related Real Estate
Documents: with respect to any Real Estate subject to a Mortgage, the following,
in form and substance satisfactory to Agent and received by Agent for review at
least 15 days prior to the effective date of the Mortgage: (a) such assignments
of leases, estoppel letters, attornment agreements, consents, waivers and
releases as Agent may require with respect to other Persons having an interest
in the Real Estate; and (b) an Environmental Agreement and such other documents,
instruments or agreements as Agent may reasonably require with respect to any
environmental risks regarding the Real Estate. Rent and Charges Reserve: a
reserve established in Agent’s Permitted Discretion equal to the aggregate of
(a) all past due rent and other amounts owing by an Obligor to any landlord,
warehouseman, processor, repairman, mechanic, shipper, freight forwarder, broker
or other Person who possesses any Collateral or could assert a Lien on any
Collateral; and (b) a reserve at least equal to three months rent and other
charges that could be payable to any such Person (or such other amount as
determined by Agent in its Permitted Discretion), unless it has executed a Lien
Waiver. Report: as defined in Section 12.2.3. Reportable Event: any of the
events set forth in Section 4043(c) of ERISA, other than events for which the 30
day notice period has been waived. Required Lenders: subject, in each case to
Section 4.2, (a) if there are two or less Lenders, all Lenders, and (b) if there
are two or more Lenders, at least two Lenders, which together have (i) Revolver
Commitments in excess of 50% of the aggregate Revolver Commitments, and (ii) if
the Revolver Commitments have terminated, Loans in excess of 50% of all
outstanding Loans; provided, however, that, in each case the Commitments and
Loans of any Defaulting Lender shall be excluded from such calculation. Required
Reserve Notice: (a) so long as no Event of Default has occurred and is
continuing, at least three days’ advance notice to Borrower Agent (or in the
case of the definition of Senior Notes Availability Reserve, at least five days’
advance notice to Borrower Agent), (b) if an Event of Default has occurred and
is continuing, one days’ advance notice to Borrower Agent; and (c) if determined
to be appropriate by the Agent in its Permitted Discretion to protect the
interests of the Lenders, no advance notice to Borrower Agent. Reserve
Percentage: the reserve percentage (expressed as a decimal, rounded if
necessary, to the nearest 1/100th of 1%) applicable to member banks under
regulations issued by



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag036.jpg]
-31- the Board of Governors for determining the maximum reserve requirement for
Eurocurrency liabilities. Restricted Investment: any Investment by an Obligor or
Subsidiary, other than (a) Investments in Subsidiaries existing on the Closing
Date and Subsidiaries (other than Foreign Subsidiaries) established thereafter
in accordance with Section 10.1.9; (b) Cash Equivalents that are subject to
Agent’s Lien and control, pursuant to documentation in form and substance
satisfactory to Agent; (c) loans and advances permitted under Section 10.2.6;
(d) Permitted Acquisitions; (e) Investments of any Person at the time such
Person becomes a Subsidiary of a Borrower or consolidates or merges with a
Borrower (including in connection with a Permitted Acquisition) as long as such
Investments were not made in contemplation of such Person becoming a Subsidiary
of such Borrower or of such merger or consolidation; (f) Investments in
existence on the date of this Agreement and described in Schedule 1.1(a) and any
extensions, replacements or renewals thereof which do not result in an increase
in the amount thereof; (g) notes payable, or stock or other securities issued by
Account Debtors to an Obligor pursuant to negotiated agreements with respect to
settlement of such Account Debtor’s Accounts in the Ordinary Course of Business;
(h) Investments received in connection with the dispositions of assets permitted
by Section 10.2.5; (i) Investments constituting deposits described in Section
10.2.2(e); (j) earnest money required in connection with and to the extent
permitted by Permitted Acquisitions; and (k) other Investments not to exceed in
the aggregate $10,000,000 at any time outstanding. Restrictive Agreement: an
agreement (other than a Loan Document) that conditions or restricts the right of
any Borrower, Subsidiary or other Obligor to incur or repay Borrowed Money, to
grant Liens on any assets, to declare or make Distributions, to modify, extend
or renew any agreement evidencing Borrowed Money, or to repay any intercompany
Debt. Revolver Commitment: for any Lender, its obligation to make Revolver Loans
and to participate in LC Obligations up to the maximum principal amount shown on
Schedule 1.1, as hereafter modified pursuant to an Assignment and Acceptance to
which it is a party. “Revolver Commitments” means the aggregate amount of such
commitments of all Lenders. Revolver Commitments Increase Event: as defined in
Section 2.1.7. Revolver Loan: a loan made pursuant to Section 2.1, and any
Swingline Loan, Overadvance Loan or Protective Advance. Revolver Termination
Date: July 1, 2015; provided, if the Senior Notes Refinancing is consummated,
the Revolver Termination Date shall mean the date that is the earlier of: (a)
five (5) years from the Closing Date or (b) sixty (60) days prior to the
maturity date of the Refinancing Debt in respect of the Senior Notes. Royalties:
all royalties, fees, expense reimbursement and other amounts payable by an
Obligor under a License. S&P: Standard & Poor’s Ratings Services, a Standard &
Poor’s Financial Services LLC business, and its successors. Secured Bank Product
Obligations: Debt, obligations and other liabilities with respect to Bank
Products owing by an Obligor or Subsidiary to a Secured Bank Product Provider;
provided,



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag037.jpg]
-32- that Secured Bank Product Obligations of an Obligor shall not include its
Excluded Swap Obligations. Secured Bank Product Provider: (a) Bank of America or
any of its Affiliates; and (b) any other Lender or Affiliate of a Lender that is
providing a Bank Product, provided such provider delivers written notice to
Agent, in form and substance satisfactory to Agent, within 10 days following the
later of the Closing Date or creation of the Bank Product, (i) describing the
Bank Product and setting forth the maximum amount to be secured by the
Collateral and the methodology to be used in calculating such amount, and (ii)
agreeing to be bound by Section 12.13. Secured Parties: Agent, Issuing Bank,
Lenders and Secured Bank Product Providers. Security Documents: the Guaranties,
Mortgages, IP Assignments, Deposit Account Control Agreements, and all other
documents, instruments and agreements now or hereafter securing (or given with
the intent to secure) any Obligations. Senior Notes: the $61,112,520 in
principal amount of 9.5% senior secured notes issued on March 22, 2013 in
exchange for $48,502,000 of Convertible Notes, as the same may be amended,
replaced, renewed, refunded, refinanced, exchanged, supplemented or otherwise
modified from time to time, and including increases from time to time in the
principal amount thereof (including in conjunction with refinancings) to the
extent such amounts are in compliance with the provisions of the definition of
the term “Refinancing Conditions”. Senior Notes Agent: U.S. Bank National
Association in its capacity as noteholder collateral agent for the holders of
the Senior Notes (or the Refinancing Debt thereof to the extent such Refinancing
Debt is in compliance with the provisions of the definition of the term
“Refinancing Conditions”) and its successors and permitted assigns in such
capacity. Senior Notes Agreement: that certain Indenture by and among the Senior
Notes Agent, the Senior Notes Trustee and the Obligors party thereto relating to
the Senior Notes, as the same may be amended, replaced, renewed, refunded,
refinanced, exchanged, supplemented or otherwise modified from time to time, and
including increases from time to time in the principal amount thereof (including
in conjunction with refinancings) to the extent such amounts are in compliance
with the provisions of the definition of the term “Refinancing Conditions.
Senior Notes Availability Reserve: after Required Reserve Notice, $5,000,000,
(a) (i) at the Permitted Discretion of the Agent, commencing on the day that
Availability is less than $20,000,000, and (ii) continuing until during the
preceding thirty (30) consecutive days, Availability has been greater than
$20,000,000 at all times or the Agent, in its Permitted Discretion, decides to
remove the Senior Notes Availability Reserve; or (b) (i) at the Permitted
Discretion of the Agent, commencing any time during the occurrence of an Event
of Default and (ii) continuing until such Event of Default no longer exists or
the Agent, in its Permitted Discretion, decides to remove the Senior Notes
Availability Reserve; provided, however, in any event, the Senior Notes
Availability Reserve shall be permanently terminated if the Senior Notes have
been amended or have been refinanced, in each case with the effect that (i) to
the extent the Intercreditor Agreement is then in effect and applicable to the
Senior Notes, as so amended, or such Refinancing Debt, as applicable, the ABL
Cap Amount (as defined in the Intercreditor Agreement) is increased to at least
110% of the aggregate Revolver Commitments or (ii) any cap



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag038.jpg]
-33- contained in the relevant executed satisfactory intercreditor documentation
between the holders of such Refinancing Debt (or a trustee, agent or other
representative on their behalf) and Agent as to the aggregate outstanding
principal amount of Loans and LC Obligations as to which the first priority Lien
of Agent, for the benefit of the Secured Parties, in the Collateral shall have
priority over the Lien of the holders of such Refinancing Debt shall be no less
than 110% of the aggregate Revolver Commitments. Senior Notes Documents: the
Senior Notes Agreement and the “Note Documents” under and as defined in the
Senior Notes Agreement. Senior Notes Priority Collateral: has the meaning
assigned the term “Notes Priority Collateral” in the Intercreditor Agreement.
Senior Notes Refinancing: the refinancing and replacement of the existing Senior
Notes to the extent such refinancing and replacement is in compliance with the
provisions of the definition of the term “Refinancing Conditions”. Senior Notes
Trustee: U.S. Bank National Association in its capacity as trustee for the
holders of the Senior Notes (or Refinancing Debt in respect thereof to the
extent such Refinancing Debt is in compliance with the provisions of the
definition of the term “Refinancing Conditions”) and its successors and
permitted assigns in such capacity. Senior Officer: the chairman of the board,
president, chief executive officer, chief financial officer, or vice president
of finance, controller, treasurer or similar officer of a Borrower or, if the
context requires, an Obligor. Settlement Report: a report summarizing Revolver
Loans and participations in LC Obligations outstanding as of a given settlement
date, allocated to Lenders on a Pro Rata basis in accordance with their Revolver
Commitments. Solvent: as to any Person, such Person (a) owns Property whose fair
salable value is greater than the amount required to pay all of its debts
(including contingent, subordinated, unmatured and unliquidated liabilities);
(b) owns Property whose present fair salable value (as defined below) is greater
than the probable total liabilities (including contingent, subordinated,
unmatured and unliquidated liabilities) of such Person as they become absolute
and matured; (c) is able to pay all of its debts as they mature; (d) has capital
that is not unreasonably small for its business and is sufficient to carry on
its business and transactions and all business and transactions in which it is
about to engage; (e) is not “insolvent” within the meaning of Section 101(32) of
the Bankruptcy Code; and (f) has not incurred (by way of assumption or
otherwise) any obligations or liabilities (contingent or otherwise) under any
Loan Documents, or made any conveyance in connection therewith, with actual
intent to hinder, delay or defraud either present or future creditors of such
Person or any of its Affiliates. “Fair salable value” means the amount that
could be obtained for assets within a reasonable time, either through collection
or through sale under ordinary selling conditions by a capable and diligent
seller to an interested buyer who is willing (but under no compulsion) to
purchase. Specified Obligor: an Obligor that is not then an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 5.10).



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag039.jpg]
-34- Subordinated Debt: Debt incurred by a Borrower that is expressly
subordinate and junior in right of payment to Full Payment of all Obligations,
and is on terms (including maturity, interest, fees, repayment, covenants and
subordination) satisfactory to Agent. Subsidiary: shall mean, (i) as to any
Obligor, any Person in which more than fifty percent (50%) of all voting
securities or Equity Interests is owned directly or indirectly by such Obligor
or one or more of its Subsidiaries, and (ii) as to any other Person, any Person
in which more than fifty percent (50%) of all voting securities or Equity
Interests is owned directly or indirectly by such Person or by one or more of
such Person’s Subsidiaries. Swap Obligation: with respect to any Obligor, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act. Swingline Loan: any Borrowing of Base Rate Revolver Loans funded
with Agent’s funds, until such Borrowing is settled among Lenders or repaid by
Borrowers. Taxes: all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto. Tax Amount: the amount
established by Agent from time to time in its Permitted Discretion for the
amount of all the Borrowers’ accrued and unpaid sales, use, fuel and excise
taxes. Transferee: any actual or potential Eligible Assignee, Participant or
other Person acquiring an interest in any Obligations. Trigger Period: the
period (a) commencing on the earlier of the day that an Event of Default occurs,
or the day Availability is less than the greater of (i) $12,500,000 or (ii) the
lesser of fifteen percent (15%) of (A) the Borrowing Base or (B) the aggregate
amount of Revolver Commitments, and (b) continuing until, the first date on
which, during the preceding thirty (30) consecutive days, no Event of Default
has existed and Availability has been greater than the greater of (i)
$12,500,000 or (ii) the lesser of fifteen percent (15%) of (A) the Borrowing
Base or (B) the aggregate amount of Revolver Commitments; provided, upon the
occurrence of a Revolver Commitments Increase Event, the $12,500,000 amount
referenced in subclause (i) of clause (a) above and subclause (i) of clause (b)
above (or such amounts as increased pursuant to this proviso after a Revolver
Commitments Increase Event), shall automatically, without any further action or
documentation required, increase by the same percentage amount as the Revolver
Commitments upon such Revolver Commitments Increase Event, such that, by way of
example, if the Revolver Commitments increase by twenty percent (20%) upon the
Revolver Commitments Increase Event, then the $12,500,000 amount herein
referenced (or such amount as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%).
Truck Appraisal Date: each date on which the Agent receives an Appraisal
calculating the Net Orderly Liquidation Value of all Eligible Trucks. Truck
Formula Amount: the lesser of (i) $30,000,000 or (ii) the sum of (w) 85% of the
Net Orderly Liquidation Value of Eligible Trucks as of the latest Truck
Appraisal Date, plus



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag040.jpg]
-35- (x) 80% of the cost of Eligible Trucks (net of any discounts, rebates or
credits and excluding any fees, expenses, sales taxes, other taxes and delivery
charges) acquired since the latest Truck Appraisal Date minus (y) 85% of the Net
Orderly Liquidation Value of Eligible Trucks that have been sold since the
latest Truck Appraisal Date, minus (z) 85% of the Depreciation Amount applicable
to Eligible Trucks; provided, upon the occurrence of a Revolver Commitments
Increase Event, the $30,000,000 amount referenced in clause (i) above (or such
amount as increased pursuant to this proviso after a Revolver Commitments
Increase Event), shall automatically, without any further action or
documentation required, increase by the same percentage amount as the Revolver
Commitments upon such Revolver Commitments Increase Event, such that, by way of
example, if the Revolver Commitments increase by twenty percent (20%) upon the
Revolver Commitments Increase Event, then the $30,000,000 amount herein
referenced (or such amount as increased pursuant to this proviso after a
Revolver Commitments Increase Event) shall increase by twenty percent (20%);
provided, further, such amount referenced in clause (i) above shall not be
increased to an amount greater than $40,000,000. Trucks: with respect to each
Borrower, the ready-mix concrete trucks and the mixing drums affixed thereto
owned by such Borrower. Type: any type of a Loan (i.e., Base Rate Loan or LIBOR
Loan) that has the same interest option and, in the case of LIBOR Loans, the
same Interest Period. UCC: the Uniform Commercial Code as in effect in the State
of Texas or, when the laws of any other jurisdiction govern the perfection or
enforcement of any Lien, the Uniform Commercial Code of such jurisdiction.
Unfunded Pension Liability: the excess of a Pension Plan’s benefit liabilities
under Section 4001(a)(16) of ERISA, over the current value of that Pension
Plan’s assets, determined in accordance with the assumptions used for funding
the Pension Plan pursuant to the Code, ERISA or the Pension Protection Act of
2006 for the applicable plan year. Unused Line Fee Rate: a per annum rate equal
to (i) 0.375% if the sum of the average daily balance of Revolver Loans and
stated amount of Letters of Credit for the most recent month is less than the
amount equal to 50% of the aggregate Revolver Commitments or (ii) 0.250% if the
sum of the average daily balance of Revolver Loans and stated amount of Letters
of Credit for the most recent month is greater than or equal to the amount equal
to 50% of the aggregate Revolver Commitments. Upstream Payment: a Distribution
by a Subsidiary of an Obligor to such Obligor. Value: (a) for Inventory, its
value determined on the basis of the lower of cost or market, calculated on a
first-in, first-out basis or average cost basis consistent with the most recent
audited financial statements of the Borrowers, and excluding any portion of cost
attributable to intercompany profit among Borrowers and their Affiliates; and
(b) for an Account, its face amount, net of any returns, rebates, discounts
(calculated on the shortest terms), credits, allowances or Taxes (including
sales, excise or other taxes) that have been or could be claimed by the Account
Debtor or any other Person. Accounting Terms. Under the Loan Documents (except
as otherwise specified herein), all accounting terms shall be interpreted, all
accounting determinations shall be made, and all financial statements shall be
prepared, in accordance with generally accepted accounting



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag041.jpg]
-36- principles in effect in the United States applied on a basis consistent
with the most recent audited financial statements of Borrowers delivered to
Agent before the Closing Date and using the same inventory valuation method as
used in such financial statements, except for any change required or permitted
by such generally accepted accounting principles if Borrowers’ certified public
accountants concur in such change, the change is disclosed to Agent, and
Sections 10.2 and 10.3 are amended in a manner satisfactory to Required Lenders
and Borrower Agent to take into account the effects of the change. Uniform
Commercial Code. As used herein, the following terms are defined in accordance
with the UCC in effect in the State of Texas from time to time: “As-Extracted
Collateral,” “Chattel Paper,” “Commercial Tort Claim,” “Deposit Account,”
“Document,” “Equipment,” “Fixtures,” “General Intangibles,” “Goods,”
“Instrument,” “Investment Property,” “Letter-of-Credit Right” and “Supporting
Obligation.” Certain Matters of Construction. The terms “herein,” “hereof,”
“hereunder” and other words of similar import refer to this Agreement as a whole
and not to any particular section, paragraph or subdivision. Any pronoun used
shall be deemed to cover all genders. In the computation of periods of time from
a specified date to a later specified date, “from” means “from and including,”
and “to” and “until” each mean “to but excluding.” The terms “including” and
“include” shall mean “including, without limitation” and, for purposes of each
Loan Document, the parties agree that the rule of ejusdem generis shall not be
applicable to limit any provision. Section titles appear as a matter of
convenience only and shall not affect the interpretation of any Loan Document.
All references to (a) laws or statutes include all related rules, regulations,
interpretations, amendments and successor provisions; (b) any document,
instrument or agreement include any amendments, waivers and other modifications,
extensions or renewals (to the extent permitted by the Loan Documents); (c) any
section mean, unless the context otherwise requires, a section of this
Agreement; (d) any exhibits or schedules mean, unless the context otherwise
requires, exhibits and schedules attached hereto, which are hereby incorporated
by reference; (e) any Person include successors and assigns; (f) time of day
mean time of day at Agent’s notice address under Section 15.3.1; or (g)
discretion of Agent, Issuing Bank or any Lender mean the sole discretion of such
Person exercised in good faith. All references to Value, Borrowing Base
components, Loans, Letters of Credit, Obligations and other amounts herein shall
be denominated in Dollars, unless expressly provided otherwise, and (subject to
Section 1.2) all determinations (including calculations of Borrowing Base and
financial covenants) made from time to time under the Loan Documents shall be
made in light of the circumstances existing at such time. Borrowing Base
calculations shall be consistent with historical methods of valuation and
calculation, and otherwise satisfactory to Agent (and not necessarily calculated
in accordance with GAAP). Borrowers shall have the burden of establishing any
alleged negligence, misconduct or lack of good faith by Agent, Issuing Bank or
any Lender under any Loan Documents. No provision of any Loan Documents shall be
construed against any party by reason of such party having, or being deemed to
have, drafted the provision. A reference to Borrowers’ “knowledge” or similar
concept means actual knowledge of a Senior Officer, or knowledge that a Senior
Officer would have obtained if he or she had engaged in good faith and diligent
performance of his or her duties, including reasonably specific inquiries of
employees or agents and a good faith attempt to ascertain the matter. SECTION 2.
CREDIT FACILITIES Revolver Commitment.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag042.jpg]
-37- Revolver Loans. On the Closing Date, the “Revolver Loans” (as defined in
the Initial Loan Agreement) held by the Lenders shall be deemed to be Revolver
Loans under this Agreement. Each Lender hereby agrees, subject to its Revolver
Commitment, on the terms set forth herein, to make Revolver Loans to Borrowers
from time to time through the Commitment Termination Date. The Revolver Loans
may be repaid and reborrowed as provided herein. In no event shall Lenders have
any obligation to honor a request for a Revolver Loan if the unpaid balance of
Revolver Loans outstanding at such time (including the requested Loan) would
exceed the Borrowing Base. 2.1.1. Revolver Notes. The Revolver Loans made by
each Lender and interest accruing thereon shall be evidenced by the records of
Agent and such Lender. At the request of any Lender, Borrowers shall deliver to
such Lender a promissory note evidencing its Revolver Loans. Use of Proceeds.
The proceeds of Revolver Loans shall be used by Borrowers solely (a) to pay fees
and transaction expenses associated with the closing of this credit facility;
(b) to pay Obligations in accordance with this Agreement; and (c) for lawful
corporate purposes of Borrowers, including working capital. 2.1.2. Voluntary
Reduction or Termination of Revolver Commitments. (a) The Revolver Commitments
shall terminate on the Revolver Termination Date, unless sooner terminated in
accordance with this Agreement. Upon at least 5 Business Days’ prior written
notice to Agent, Borrowers may, at their option, terminate the Revolver
Commitments and this credit facility. Any notice of termination given by
Borrowers shall be irrevocable. On the termination date, Borrowers shall make
Full Payment of all Obligations. (b) Borrowers may permanently reduce the
Revolver Commitments, on a Pro Rata basis for each Lender, upon at least 5
Business Days’ prior written notice to Agent, which notice shall specify the
amount of the reduction and shall be irrevocable once given. Each reduction (in
the aggregate for all Lenders) shall be in a minimum amount of $5,000,000, or an
increment of $1,000,000 in excess thereof. Overadvances. If the aggregate
Revolver Loans exceed the Borrowing Base (“Overadvance”) at any time, the excess
amount shall be payable by Borrowers on demand by Agent, but all such Revolver
Loans shall nevertheless constitute Obligations secured by the Collateral and
entitled to all benefits of the Loan Documents. Agent may require Lenders to
honor requests for Overadvance Loans and to forbear from requiring Borrowers to
cure an Overadvance, either if (a) no other Event of Default is known to Agent,
as long as (i) the Overadvance does not continue for more than 30 consecutive
days and (ii) the Overadvance is not known by Agent to exceed $12,500,000, or
(b) regardless of whether an Event of Default exists, Agent discovers an
Overadvance not previously known by it to exist, as long as from the date of
such discovery the Overadvance (i) is not increased by more than $1,250,000, and
(ii) does not continue for more than 30 consecutive days. In no event shall
Overadvance Loans be required that would cause the outstanding Revolver Loans
and LC Obligations to exceed the aggregate Revolver Commitments. Any funding of
an Overadvance Loan or sufferance of an Overadvance shall not constitute a
waiver by Agent or Lenders of the Event of Default caused thereby. In no event
shall any Borrower or other Obligor be deemed a beneficiary of this Section nor
authorized to enforce any of its terms.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag043.jpg]
-38- Protective Advances. Agent shall be authorized, in its discretion, at any
time that any conditions in Section 6 are not satisfied to make Base Rate
Revolver Loans (“Protective Advances”) (a) up to an aggregate amount of
$12,500,000 outstanding at any time, if Agent deems such Loans necessary or
desirable to preserve or protect Collateral, or to enhance the collectibility or
repayment of Obligations, as long as such Loans do not cause the outstanding
Revolver Loans and LC Obligations to exceed the aggregate Revolver Commitments;
or (b) to pay any other amounts chargeable to Obligors under any Loan Documents,
including interest, costs, fees and expenses. Each Lender shall participate in
each Protective Advance on a Pro Rata basis. Required Lenders may at any time
revoke Agent’s authority to make further Protective Advances under clause (a) by
written notice to Agent. Absent such revocation, Agent’s determination that
funding of a Protective Advance is appropriate shall be conclusive. 2.1.3.
Increase in Revolver Commitments. (a) Upon the consummation of the Senior Notes
Refinancing, the Revolver Commitments of the Lenders shall increase as provided
on Schedule 1.1 attached hereto. (b) Borrowers may request an increase in
Revolver Commitments from time to time upon notice to Agent (a “Revolver
Commitments Increase Event”), as long as (i) the requested increase is in a
minimum amount of $10,000,000 and is offered on the same terms as existing
Revolver Commitments, except for a closing fee specified by Agent, (ii)
increases under this Section 2.1.7(b) after the Closing Date do not exceed
$50,000,000 in the aggregate and no more than three increases are made, (iii) no
reduction in Revolver Commitments pursuant to Section 2.1.4 has occurred prior
to the requested increase, and (iv) the requested increase does not cause (1)
this Agreement to cease being an “ABL Agreement” pursuant to the Intercreditor
Agreement or enjoy similar rights and benefits under any intercreditor agreement
relating to any Refinancing Debt refinancing or refunding the Senior Notes, or
(2) the Revolver Commitments to cease being “Permitted Indebtedness” under the
Senior Notes Agreement or under any comparable agreement relating to any
Refinancing Debt refinancing or refunding the Senior Notes. Agent shall promptly
notify the Lenders of the requested increase and, within ten (10) Business Days
thereafter, each Lender shall notify Agent if and to what extent such Lender
commits to increase its Revolver Commitment. Any Lender not responding within
such period shall be deemed to have declined an increase. If Lenders fail to
commit to the full requested increase, Eligible Assignees may issue additional
Revolver Commitments and become Lenders hereunder. Agent may allocate, in
consultation with Borrower Agent, the increased Revolver Commitments among
committing Lenders and, if necessary, Eligible Assignees. Provided the
conditions set forth in Section 6.2 are satisfied, total Revolver Commitments
shall be increased by the requested amount (or such lesser amount committed by
Lenders and Eligible Assignees) on a date agreed upon by Agent and Borrower
Agent, but no later than 45 days following Borrowers’ increase request. Agent,
Obligors, and new and existing Lenders shall execute and deliver such documents
and agreements as Agent deems appropriate to evidence the increase in and
allocations of Revolver Commitments. On the effective date of an increase, all
outstanding Revolver Loans, LC Obligations and other exposures under the
Revolver Commitments shall be reallocated among Lenders, and settled by Agent if
necessary, in accordance with Lenders’ adjusted shares of such Revolver
Commitments. In no event shall the provisions of this Section 2.1.7 or any other
provision of this Agreement or any other Loan Document be deemed to create any
obligation on the part of any Lender to agree



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag044.jpg]
-39- to any increase in the Revolver Commitments and Borrowers agree that any
such increase shall be at the sole option of each Lender. 2.2. Letter of Credit
Facility. Issuance of Letters of Credit. Borrowers acknowledge and agree that,
as of the Closing Date, the “Letters of Credit” listed on Schedule 2.2.1 have
been issued and are outstanding under the Initial Loan Agreement. On the Closing
Date, such “Letters of Credit” automatically, and without any action on the part
of any Person, shall be deemed to be Letters of Credit issued hereunder for all
purposes. Issuing Bank shall issue Letters of Credit from time to time until 30
days prior to the Revolver Termination Date (or until the Commitment Termination
Date, if earlier), on the terms set forth herein, including the following: (a)
Each Borrower acknowledges that Issuing Bank’s issuance of any Letter of Credit
is conditioned upon Issuing Bank’s receipt of a LC Application with respect to
the requested Letter of Credit, as well as such other instruments and agreements
as Issuing Bank may customarily require for issuance of a letter of credit of
similar type and amount. Issuing Bank shall have no obligation to issue any
Letter of Credit unless (i) Issuing Bank receives a LC Request and LC
Application at least three Business Days prior to the requested date of
issuance; (ii) each LC Condition is satisfied; and (iii) if a Defaulting Lender
exists, such Lender or Borrowers have entered into arrangements satisfactory to
Agent and Issuing Bank to eliminate any Fronting Exposure associated with such
Lender. If, in sufficient time to act, Issuing Bank receives written notice from
Required Lenders that a LC Condition has not been satisfied, Issuing Bank shall
not issue the requested Letter of Credit. Prior to receipt of any such notice,
Issuing Bank shall not be deemed to have knowledge of any failure of LC
Conditions. (b) Letters of Credit may be requested by a Borrower to support
obligations incurred in the Ordinary Course of Business, or as otherwise
approved by Agent. The renewal or extension of any Letter of Credit shall be
treated as the issuance of a new Letter of Credit, except that delivery of a new
LC Application shall be required at the discretion of Issuing Bank. (c)
Borrowers assume all risks of the acts, omissions or misuses of any Letter of
Credit by the beneficiary. In connection with issuance of any Letter of Credit,
none of Agent, Issuing Bank or any Lender shall be responsible for the
existence, character, quality, quantity, condition, packing, value or delivery
of any goods purported to be represented by any Documents; any differences or
variation in the character, quality, quantity, condition, packing, value or
delivery of any goods from that expressed in any Documents; the form, validity,
sufficiency, accuracy, genuineness or legal effect of any Documents or of any
endorsements thereon; the time, place, manner or order in which shipment of
goods is made; partial or incomplete shipment of, or failure to ship, any goods
referred to in a Letter of Credit or Documents; any deviation from instructions,
delay, default or fraud by any shipper or other Person in connection with any
goods, shipment or delivery; any breach of contract between a shipper or vendor
and a Borrower; errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex, telecopy, e-mail,
telephone or otherwise; errors in interpretation of technical terms; the
misapplication by a beneficiary of any Letter of Credit or the proceeds thereof;
or any consequences arising from causes beyond the control of Issuing Bank,
Agent or any Lender, including any act or omission of a Governmental Authority.
The rights and remedies of Issuing Bank under the Loan Documents shall be



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag045.jpg]
-40- cumulative. Issuing Bank shall be fully subrogated to the rights and
remedies of each beneficiary whose claims against Borrowers are discharged with
proceeds of any Letter of Credit. (d) In connection with its administration of
and enforcement of rights or remedies under any Letters of Credit or LC
Documents, Issuing Bank shall be entitled to act, and shall be fully protected
in acting, upon any certification, documentation or communication in whatever
form believed by Issuing Bank, in good faith, to be genuine and correct and to
have been signed, sent or made by a proper Person. Issuing Bank may consult with
and employ legal counsel, accountants and other experts to advise it concerning
its obligations, rights and remedies, and shall be entitled to act upon, and
shall be fully protected in any action taken in good faith reliance upon, any
advice given by such experts. Issuing Bank may employ agents and
attorneys-in-fact in connection with any matter relating to Letters of Credit or
LC Documents, and shall not be liable for the gross negligence or willful
misconduct of agents and attorneys-in-fact selected with reasonable care. 2.2.2.
Reimbursement; Participations. (a) If Issuing Bank honors any request for
payment under a Letter of Credit, Borrowers shall pay to Issuing Bank, on the
same day (“Reimbursement Date”), the amount paid by Issuing Bank under such
Letter of Credit, together with interest at the interest rate for Base Rate
Revolver Loans from the Reimbursement Date until payment by Borrowers. The
obligation of Borrowers to reimburse Issuing Bank for any payment made under a
Letter of Credit shall be absolute, unconditional, irrevocable, and joint and
several, and shall be paid without regard to any lack of validity or
enforceability of any Letter of Credit or the existence of any claim, setoff,
defense or other right that Borrowers may have at any time against the
beneficiary. Whether or not Borrower Agent submits a Notice of Borrowing,
Borrowers shall be deemed to have requested a Borrowing of Base Rate Revolver
Loans in an amount necessary to pay all amounts due Issuing Bank on any
Reimbursement Date and each Lender agrees to fund its Pro Rata share of such
Borrowing whether or not the Commitments have terminated, an Overadvance exists
or is created thereby, or the conditions in Section 6 are satisfied. (b) Upon
issuance of a Letter of Credit, each Lender shall be deemed to have irrevocably
and unconditionally purchased from Issuing Bank, without recourse or warranty,
an undivided Pro Rata interest and participation in all LC Obligations relating
to the Letter of Credit. If Issuing Bank makes any payment under a Letter of
Credit and Borrowers do not reimburse such payment on the Reimbursement Date,
Agent shall promptly notify Lenders and each Lender shall promptly (within one
Business Day) and unconditionally pay to Agent, for the benefit of Issuing Bank,
the Lender’s Pro Rata share of such payment. Upon request by a Lender, Issuing
Bank shall furnish copies of any Letters of Credit and LC Documents in its
possession at such time. (c) The obligation of each Lender to make payments to
Agent for the account of Issuing Bank in connection with Issuing Bank’s payment
under a Letter of Credit shall be absolute, unconditional and irrevocable, not
subject to any counterclaim, setoff, qualification or exception whatsoever, and
shall be made in accordance with this Agreement under all circumstances,
irrespective of any lack of validity or unenforceability of any Loan Documents;
any draft, certificate or other document presented under a Letter of Credit
having been determined to be forged, fraudulent, invalid or insufficient in any
respect or any statement



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag046.jpg]
-41- therein being untrue or inaccurate in any respect; or the existence of any
setoff or defense that any Obligor may have with respect to any Obligations.
Issuing Bank does not assume any responsibility for any failure or delay in
performance or any breach by any Borrower or other Person of any obligations
under any LC Documents. Issuing Bank does not make to Lenders any express or
implied warranty, representation or guaranty with respect to the Collateral, LC
Documents or any Obligor. Issuing Bank shall not be responsible to any Lender
for any recitals, statements, information, representations or warranties
contained in, or for the execution, validity, genuineness, effectiveness or
enforceability of any LC Documents; the validity, genuineness, enforceability,
collectibility, value or sufficiency of any Collateral or the perfection of any
Lien therein; or the assets, liabilities, financial condition, results of
operations, business, creditworthiness or legal status of any Obligor. (d) No
Issuing Bank Indemnitee shall be liable to any Lender or other Person for any
action taken or omitted to be taken in connection with any Letter of Credit or
LC Document except as a result of its gross negligence or willful misconduct.
Issuing Bank may refrain from taking any action with respect to a Letter of
Credit until it receives written instructions from Required Lenders. Cash
Collateral. If any LC Obligations, whether or not then due or payable, shall for
any reason be outstanding at any time (a) that an Event of Default exists, (b)
that Availability is less than zero, (c) after the Commitment Termination Date,
or (d) within 20 Business Days prior to the Revolver Termination Date, then
Borrowers shall, at Issuing Bank’s or Agent’s request, Cash Collateralize the
stated amount of all outstanding Letters of Credit and pay to Issuing Bank the
amount of all other LC Obligations. Borrowers shall, on demand by Issuing Bank
or Agent from time to time, Cash Collateralize the Fronting Exposure of any
Defaulting Lender. If Borrowers fail to provide any Cash Collateral as required
hereunder, Lenders may (and shall upon direction of Agent) advance, as Revolver
Loans, the amount of the Cash Collateral required (whether or not the
Commitments have terminated, an Overadvance exists or the conditions in Section
6 are satisfied). Resignation of Issuing Bank. Issuing Bank may resign at any
time upon notice to Agent and Borrowers. On and after the effective date of such
resignation, Issuing Bank shall have no obligation to issue, amend, renew,
extend or otherwise modify any Letter of Credit, but shall continue to have all
rights and other obligations of an Issuing Bank hereunder relating to any Letter
of Credit issued by it prior to such date. Agent shall promptly appoint a
replacement Issuing Bank, which, as long as no Default or Event of Default
exists, shall be reasonably acceptable to Borrowers. SECTION 3. INTEREST, FEES
AND CHARGES 3.1. Interest. 3.1.1. Rates and Payment of Interest. (a) The
Obligations shall bear interest (i) if a Base Rate Loan, at the Base Rate in
effect from time to time, plus the Applicable Margin for such Base Rate Loan;
(ii) if a LIBOR Loan, at LIBOR for the applicable Interest Period, plus the
Applicable Margin for LIBOR Loans; and (iii) if any other Obligation (including,
to the extent permitted by law,



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag047.jpg]
-42- interest not paid when due), at the Base Rate in effect from time to time,
plus the Applicable Margin for the related Base Rate Loans. (b) During an
Insolvency Proceeding with respect to any Borrower, or during any other Event of
Default if Agent or Required Lenders in their discretion so elect, Obligations
shall bear interest at the Default Rate (whether before or after any judgment).
Each Borrower acknowledges that the cost and expense to Agent and Lenders due to
an Event of Default are difficult to ascertain and that the Default Rate is fair
and reasonable compensation for this. (c) Interest shall accrue from the date a
Loan is advanced or Obligation is incurred or payable, until paid in full by
Borrowers. Interest accrued on the Loans shall be due and payable in arrears,
(i) on the first day of each month; (ii) on any date of prepayment, with respect
to the principal amount of Loans being prepaid; and (iii) on the Commitment
Termination Date. Interest accrued on any other Obligations shall be due and
payable as provided in the Loan Documents and, if no payment date is specified,
shall be due and payable on demand. Notwithstanding the foregoing, interest
accrued at the Default Rate shall be due and payable on demand. 3.1.2.
Application of LIBOR to Outstanding Loans. (a) Borrowers may on any Business
Day, subject to delivery of a Notice of Conversion/Continuation, elect to
convert any portion of the Base Rate Loans to, or to continue any LIBOR Loan at
the end of its Interest Period as, a LIBOR Loan. During any Default or Event of
Default, Agent may (and shall at the direction of Required Lenders) declare that
no Loan may be made, converted or continued as a LIBOR Loan. (b) Whenever
Borrowers desire to convert or continue Loans as LIBOR Loans, Borrower Agent
shall give Agent a Notice of Conversion/Continuation, no later than 11:00 a.m.
at least three Business Days before the requested conversion or continuation
date. Promptly after receiving any such notice, Agent shall notify each Lender
thereof. Each Notice of Conversion/Continuation shall be irrevocable, and shall
specify the amount of Loans to be converted or continued, the conversion or
continuation date (which shall be a Business Day), and the duration of the
Interest Period (which shall be deemed to be 30 days if not specified). If, upon
the expiration of any Interest Period in respect of any LIBOR Loans, Borrowers
shall have failed to deliver a Notice of Conversion/Continuation, they shall be
deemed to have elected to convert such Loans into Base Rate Loans. Interest
Periods. In connection with the making, conversion or continuation of any LIBOR
Loans, Borrowers shall select an interest period (“Interest Period”) to apply,
which interest period shall be 30, 60, 90 or 180 days; provided, however, that:
(c) the Interest Period shall begin on the date the Loan is made or continued
as, or converted into, a LIBOR Loan, and shall expire on the numerically
corresponding day in the calendar month at its end; (d) if any Interest Period
begins on a day for which there is no corresponding day in the calendar month at
its end or if such corresponding day falls after the last Business Day of such
month, then the Interest Period shall expire on the last Business Day of



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag048.jpg]
-43- such month; and if any Interest Period would otherwise expire on a day that
is not a Business Day, the period shall expire on the next Business Day; and (e)
no Interest Period shall extend beyond the Revolver Termination Date. Interest
Rate Not Ascertainable. If Agent shall determine that on any date for
determining LIBOR, due to any circumstance affecting the London interbank
market, adequate and fair means do not exist for ascertaining such rate on the
basis provided herein, then Agent shall immediately notify Borrowers of such
determination. Until Agent notifies Borrowers that such circumstance no longer
exists, the obligation of Lenders to make LIBOR Loans shall be suspended, and no
further Loans may be converted into or continued as LIBOR Loans. 3.2. Fees.
Unused Line Fee. Borrowers shall pay to Agent, for the Pro Rata benefit of
Lenders, a fee equal to the Unused Line Fee Rate times the amount by which the
Revolver Commitments, minus the Senior Notes Availability Reserve for the period
when in place, exceed the average daily balance of Revolver Loans and stated
amount of Letters of Credit during any month. Such fee shall be payable in
arrears, on the first day of each month and on the Commitment Termination Date.
LC Facility Fees. Borrowers shall pay (a) to Agent, for the Pro Rata benefit of
Lenders, a fee equal to the Applicable Margin in effect for LIBOR Loans times
the average daily stated amount of Letters of Credit, which fee shall be payable
monthly in arrears, on the first day of each month; (b) to Agent, for its own
account, a fronting fee equal to 0.125% per annum on the stated amount of each
Letter of Credit, which fee shall be payable monthly in arrears, on the first
day of each month; and (c) to Issuing Bank, for its own account, all customary
charges associated with the issuance, amending, negotiating, payment,
processing, transfer and administration of Letters of Credit, which charges
shall be paid as and when incurred. During an Event of Default, the fee payable
under clause (a) shall be increased by 2% per annum. Fee Letters. Borrowers
shall pay all fees set forth in any fee letter executed in connection with this
Agreement. Computation of Interest, Fees, Yield Protection. All interest, as
well as fees and other charges calculated on a per annum basis, shall be
computed for the actual days elapsed, based on a year of 360 days. Each
determination by Agent of any interest, fees or interest rate hereunder shall be
final, conclusive and binding for all purposes, absent manifest error. All fees
shall be fully earned when due and shall not be subject to rebate, refund or
proration. All fees payable under Section 3.2 are compensation for services and
are not, and shall not be deemed to be, interest or any other charge for the
use, forbearance or detention of money. A certificate as to amounts payable by
Borrowers under Section 3.4, 3.7, 3.9 or 5.9, submitted to Borrower Agent by
Agent or the affected Lender, as applicable, shall be final, conclusive and
binding for all purposes, absent manifest error, and Borrowers shall pay such
amounts to the appropriate party within 10 days following receipt of the
certificate. Reimbursement Obligations. Borrowers shall reimburse Agent for all
Extraordinary Expenses. Borrowers shall also reimburse Agent for all reasonable
legal, accounting, appraisal, consulting, and other fees, costs and expenses
incurred by it in connection with (a) negotiation



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag049.jpg]
-44- and preparation of any Loan Documents, including any amendment or other
modification thereof; (b) administration of and actions relating to any
Collateral, Loan Documents and transactions contemplated thereby, including any
actions taken to perfect or maintain priority of Agent’s Liens on any
Collateral, to maintain any insurance required hereunder or to verify
Collateral; and (c) subject to the limits of Section 10.1.1(b), each inspection,
audit or appraisal with respect to any Obligor or Collateral, whether prepared
by Agent’s personnel or a third party. Unless specifically provided for
otherwise in this Agreement or any other Loan Document, amounts payable under
clauses (a) and (b) of the preceding sentence shall be limited to out-of- pocket
amounts paid by the Agent. All legal, accounting and consulting fees shall be
charged to Borrowers by Agent’s professionals at their full hourly rates, after
giving effect to any applicable reduced or alternative fee billing arrangements
that Agent may have with such professionals with respect to this transaction.
If, for any reason (including inaccurate reporting on financial statements or a
Compliance Certificate), it is determined that a higher Applicable Margin should
have applied to a period than was actually applied, then the proper margin shall
be applied retroactively and Borrowers shall immediately pay to Agent, for the
Pro Rata benefit of Lenders, an amount equal to the difference between the
amount of interest and fees that would have accrued using the proper margin and
the amount actually paid. All amounts payable by Borrowers under this Section
shall be due five (5) Business Days after demand. Illegality. If any Lender
determines that any Applicable Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund LIBOR Loans, or to determine
or charge interest rates based upon LIBOR, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to Agent, any obligation of such Lender to make or
continue LIBOR Loans or to convert Base Rate Loans to LIBOR Loans shall be
suspended until such Lender notifies Agent that the circumstances giving rise to
such determination no longer exist. Upon delivery of such notice, Borrowers
shall prepay or, if applicable, convert all LIBOR Loans of such Lender to Base
Rate Loans, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such LIBOR Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain such LIBOR
Loans. Upon any such prepayment or conversion, Borrowers shall also pay accrued
interest on the amount so prepaid or converted. Inability to Determine Rates. If
Required Lenders notify Agent in connection with a request for a Borrowing of,
or conversion to or continuation of, a LIBOR Loan that (a) Dollar deposits are
not being offered to banks in the London interbank Eurodollar market for the
applicable amount and Interest Period of such Loan, (b) adequate and reasonable
means do not exist for determining LIBOR for the requested Interest Period, or
(c) LIBOR for the requested Interest Period does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, then Agent will promptly
so notify Borrower Agent and each Lender. Thereafter, the obligation of Lenders
to make or maintain LIBOR Loans shall be suspended until Agent (upon instruction
by Required Lenders) revokes such notice. Upon receipt of such notice, Borrower
Agent may revoke any pending request for a Borrowing of, conversion to or
continuation of a LIBOR Loan or, failing that, will be deemed to have submitted
a request for a Base Rate Loan. 3.3. Increased Costs; Capital Adequacy. Change
in Law. If any Change in Law shall:



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag050.jpg]
-45- (a) impose, modify or deem applicable any reserve, liquidity, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in LIBOR) or Issuing
Bank; (b) subject any Lender or Issuing Bank to any Tax with respect to any
Loan, Loan Document, Letter of Credit or participation in LC Obligations, or
change the basis of taxation of payments to such Lender or Issuing Bank in
respect thereof (except for Indemnified Taxes or Other Taxes covered by Section
5.9 and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or Issuing Bank); or (c) impose on any Lender, Issuing
Bank or interbank market any other condition, cost or expense affecting any
Loan, Loan Document, Letter of Credit, participation in LC Obligations, or
Commitment; and the result thereof shall be to increase the cost to such Lender
of making or maintaining any Loan or Commitment, or to increase the cost to such
Lender or Issuing Bank of participating in, issuing or maintaining any Letter of
Credit, or to reduce the amount of any sum received or receivable by such Lender
or Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or Issuing Bank, Borrowers will pay to such
Lender or Issuing Bank, as applicable, such additional amount or amounts as will
compensate such Lender or Issuing Bank, as applicable, for such additional costs
incurred or reduction suffered. Capital Adequacy. If any Lender or Issuing Bank
determines that any Change in Law affecting such Lender or Issuing Bank or any
Lending Office of such Lender or such Lender’s or Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s, Issuing Bank’s or holding
company’s capital as a consequence of this Agreement, or such Lender’s or
Issuing Bank’s Commitments, Loans, Letters of Credit or participations in LC
Obligations, to a level below that which such Lender, Issuing Bank or holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s, Issuing Bank’s and holding company’s policies with
respect to capital adequacy), then from time to time Borrowers will pay to such
Lender or Issuing Bank, as the case may be, such additional amount or amounts as
will compensate it or its holding company for any such reduction suffered.
Compensation. Failure or delay on the part of any Lender or Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
its right to demand such compensation, but Borrowers shall not be required to
compensate a Lender or Issuing Bank for any increased costs incurred or
reductions suffered more than nine months prior to the date that the Lender or
Issuing Bank notifies Borrower Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or Issuing Bank’s intention
to claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof). Mitigation; Replacement of Lenders under Certain Circumstances. If any
Lender gives a notice under Section 3.5 or requests compensation under Section
3.7, or if Borrowers are required to pay additional amounts with respect to a
Lender under Section 5.9, then such Lender shall use reasonable efforts to
designate a different Lending Office or to assign its rights and



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag051.jpg]
-46- obligations hereunder to another of its offices, branches or Affiliates,
if, in the judgment of such Lender, such designation or assignment (a) would
eliminate the need for such notice or reduce amounts payable or to be withheld
in the future, as applicable; and (b) would not subject the Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to it or
unlawful. Borrowers shall pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment. Borrowers shall be
permitted to replace any Lender that gives a notice under Section 3.5 or 3.6 or
requests compensation under Section 3.7, or if Borrowers are required to pay
additional amounts with respect to a Lender under Section 5.9, with a
replacement lender; provided that (i) no Event of Default shall have occurred
and be continuing at the time of such replacement, (ii) the replacement lender
shall purchase, at par, all Loans and other amounts owing to such replaced
Lender on or prior to the date of replacement, (iii) the replacement lender, if
not an Eligible Assignee, shall be satisfactory to the Agent, (iv) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 13.3, (v) the Borrowers shall pay all additional amounts
(if any) required pursuant to Section 3.5 or 3.7, as the case may be, in respect
of any period prior to the date on which such replacement shall be consummated,
and (vi) any such replacement shall not be deemed to be a waiver of any rights
that the Borrowers, the Agent or any other Lender shall have against the
replaced Lender. Funding Losses. If for any reason (other than default by a
Lender) (a) any Borrowing of, or conversion to or continuation of, a LIBOR Loan
does not occur on the date specified therefor in a Notice of Borrowing or Notice
of Conversion/Continuation (whether or not withdrawn), (b) any repayment or
conversion of a LIBOR Loan occurs on a day other than the end of its Interest
Period, (c) Borrowers fail to repay a LIBOR Loan when required hereunder, or (d)
a Lender (other than a Defaulting Lender) is required to assign a LIBOR Loan
prior to the end of its Interest Period pursuant to Section 3.8 or 13.4, then
Borrowers shall pay to Agent its customary administrative charge and to each
Lender all resulting losses and expenses, including loss of anticipated profits
and any loss or expense arising from liquidation or redeployment of funds or
from fees payable to terminate deposits of matching funds. Lenders shall not be
required to purchase Dollar deposits in any interbank or offshore Dollar market
to fund any LIBOR Loan, but this Section shall apply as if each Lender had
purchased such deposits. Maximum Interest. Regardless of any provision contained
in any of the Loan Documents, in no contingency or event whatsoever shall the
aggregate of all amounts that are contracted for, charged or received by Agent
or any Lender pursuant to the terms of this Agreement or any of the other Loan
Documents and that are deemed interest under Applicable Law exceed the highest
rate permissible under any Applicable Law (the “Maximum Rate”). No agreements,
conditions, provisions or stipulations contained in this Agreement or any of the
other Loan Documents or the exercise by Agent of the right to accelerate the
payment or the maturity of all or any portion of the Obligations, or the
exercise of any option whatsoever contained in any of the Loan Documents, or the
prepayment by any Obligor of any of the Obligations, or the occurrence of any
contingency whatsoever, shall entitle Agent or Lenders to charge or receive in
any event, interest or any charges, amounts, premiums or fees deemed interest by
Applicable Law (such interest, charges, amounts, premiums and fees referred to
herein collectively as “Interest”) in excess of the Maximum Rate and in no event
shall any Obligor be obligated to pay Interest exceeding such Maximum Rate, and
all agreements, conditions or stipulations, if any, which may in any event or
contingency whatsoever operate to bind, obligate or compel any Obligor to pay
Interest exceeding the Maximum Rate shall be without binding force or effect, at
law or in equity, to the extent only of the excess of Interest



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag052.jpg]
-47- over such Maximum Rate. If any Interest is charged or received with respect
to the Obligations in excess of the Maximum Rate (“Excess”), each Obligor
stipulates that any such charge or receipt shall be the result of an accident
and bona fide error, and such Excess, to the extent received, shall be applied
first to reduce the principal Obligations and the balance, if any, returned to
the Obligors, it being the intent of the parties hereto not to enter into an
usurious or otherwise illegal relationship. The right to accelerate the maturity
of any of the Obligations does not include the right to accelerate any Interest
that has not otherwise accrued on the date of such acceleration, and neither
Agent nor any Lender intends to collect any unearned Interest in the event of
any such acceleration. Each Obligor recognizes that, with fluctuations in the
rates of interest set forth in this Agreement, and the Maximum Rate, such an
unintentional result could inadvertently occur. All monies paid to Agent or any
Lender hereunder or under any of the other Loan Documents, whether at maturity
or by prepayment, shall be subject to any rebate of unearned Interest as and to
the extent required by Applicable Law. By the execution of this Agreement, each
Obligor covenants that (i) the credit or return of any Excess shall constitute
the acceptance by each Obligor of such Excess, and (ii) each Obligor shall not
seek or pursue any other remedy, legal or equitable, against Agent or any
Lender, based in whole or in part upon contracting for, charging or receiving
any Interest in excess of the Maximum Rate. For the purpose of determining
whether or not any Excess has been contracted for, charged or received by Agent
or any Lender, all Interest at any time contracted for, charged or received from
any Obligor in connection with any of the Loan Documents shall, to the extent
permitted by Applicable Law, be amortized, prorated, allocated and spread in
equal parts throughout the full term of the Obligations. Obligors, Agent and
Lenders shall, to the maximum extent permitted under Applicable Law, (i)
characterize any non-principal payment as an expense, fee or premium rather than
as Interest and (ii) exclude voluntary prepayments and the effects thereof. The
provisions of this Section 3.10 shall be deemed to be incorporated into every
Loan Document (whether or not any provision of this Section is referred to
therein). All such Loan Documents and communications relating to any Interest
owed by any Obligor and all figures set forth therein shall, for the sole
purpose of computing the extent of Obligations, be automatically recomputed by
the Obligors, and by any court considering the same, to give effect to the
adjustments or credits required by this Section 3.10. SECTION 4. LOAN
ADMINISTRATION 4.1. Manner of Borrowing and Funding Revolver Loans. 4.1.1.
Notice of Borrowing. (a) Whenever Borrowers desire funding of a Borrowing of
Revolver Loans, Borrower Agent shall give Agent a Notice of Borrowing. Such
notice must be received by Agent no later than 2:00 p.m. (i) on the Business Day
of the requested funding date, in the case of Base Rate Loans, and (ii) at least
three Business Days prior to the requested funding date, in the case of LIBOR
Loans. Notices received after 2:00 p.m. shall be deemed received on the next
Business Day. Each Notice of Borrowing shall be irrevocable and shall specify
(A) the amount of the Borrowing, (B) the requested funding date (which must be a
Business Day), (C) whether the Borrowing is to be made as Base Rate Loans or
LIBOR Loans, and (D) in the case of LIBOR Loans, the duration of the applicable
Interest Period (which shall be deemed to be 30 days if not specified).



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag053.jpg]
-48- (b) Unless payment is otherwise timely made by Borrowers, the becoming due
of any Obligations (whether principal, interest, fees or other charges,
including Extraordinary Expenses, LC Obligations, Cash Collateral and Secured
Bank Product Obligations) shall be deemed to be a request for Base Rate Revolver
Loans on the due date, in the amount of such Obligations. The proceeds of such
Revolver Loans shall be disbursed as direct payment of the relevant Obligation.
In addition, Agent may, at its option, charge such Obligations against any
operating, investment or other account of a Borrower maintained with Agent or
any of its Affiliates. (c) If Borrowers maintain any disbursement account with
Agent or any Affiliate of Agent, then presentation for payment of any Payment
Item when there are insufficient funds to cover it shall be deemed to be a
request for a Base Rate Revolver Loan on the date of such presentation, in the
amount of the Payment Item. The proceeds of such Revolver Loan may be disbursed
directly to the disbursement account. Fundings by Lenders. Each Lender shall
timely honor its Revolver Commitment by funding its Pro Rata share of each
Borrowing of Revolver Loans that is properly requested hereunder. Except for
Borrowings to be made as Swingline Loans, Agent shall endeavor to notify Lenders
of each Notice of Borrowing (or deemed request for a Borrowing) by 3:00 p.m. on
the proposed funding date for Base Rate Loans or by 3:00 p.m. at least two
Business Days before any proposed funding of LIBOR Loans. Each Lender shall fund
to Agent such Lender’s Pro Rata share of the Borrowing to the account specified
by Agent in immediately available funds not later than 4:00 p.m. on the
requested funding date, unless Agent’s notice is received after the times
provided above, in which case Lender shall fund its Pro Rata share by 11:00 a.m.
on the next Business Day. Subject to its receipt of such amounts from Lenders,
Agent shall disburse the proceeds of the Revolver Loans as directed by Borrower
Agent. Unless Agent shall have received (in sufficient time to act) written
notice from a Lender that it does not intend to fund its Pro Rata share of a
Borrowing, Agent may assume that such Lender has deposited or promptly will
deposit its share with Agent, and Agent may disburse a corresponding amount to
Borrowers. If a Lender’s share of any Borrowing or of any settlement pursuant to
Section 4.1.3(b) is not received by Agent, then Borrowers agree to repay to
Agent on demand the amount of such share, together with interest thereon from
the date disbursed until repaid, at the rate applicable to the Borrowing. 4.1.2.
Swingline Loans; Settlement. (a) Agent may, but shall not be obligated to,
advance Swingline Loans to Borrowers, up to an aggregate outstanding amount of
$10,000,000, unless the funding is specifically required to be made by all
Lenders hereunder. Each Swingline Loan shall constitute a Revolver Loan for all
purposes, except that payments thereon shall be made to Agent for its own
account. The obligation of Borrowers to repay Swingline Loans shall be evidenced
by the records of Agent and need not be evidenced by any promissory note. (b)
Settlement of Swingline Loans and other Revolver Loans among Lenders and Agent
shall take place on a date determined from time to time by Agent (but at least
weekly), in accordance with the Settlement Report delivered by Agent to Lenders.
Between settlement dates, Agent may in its discretion apply payments on Revolver
Loans to Swingline Loans, regardless of any designation by Borrower or any
provision herein to the contrary. Each Lender’s obligation to make settlements
with Agent is absolute and unconditional, without



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag054.jpg]
-49- offset, counterclaim or other defense, and whether or not the Commitments
have terminated, an Overadvance exists or the conditions in Section 6 are
satisfied. If, due to an Insolvency Proceeding with respect to a Borrower or
otherwise, any Swingline Loan may not be settled among Lenders hereunder, then
each Lender shall be deemed to have purchased from Agent a Pro Rata
participation in such Loan and shall transfer the amount of such participation
to Agent, in immediately available funds, within one Business Day after Agent’s
request therefor. Notices. Borrowers may request, convert or continue Loans,
select interest rates and transfer funds based on telephonic or e-mailed
instructions to Agent. Borrowers shall confirm each such request by prompt
delivery to Agent of a Notice of Borrowing or Notice of Conversion/Continuation,
if applicable, but if it differs materially from the action taken by Agent or
Lenders, the records of Agent and Lenders shall govern. Neither Agent nor any
Lender shall have any liability for any loss suffered by a Borrower as a result
of Agent or any Lender acting upon its understanding of telephonic or e-mailed
instructions from a person believed in good faith by Agent or any Lender to be a
person authorized to give such instructions on a Borrower’s behalf. 4.2.
Defaulting Lender. Reallocation of Pro Rata Share; Amendments. For purposes of
determining Lenders’ obligations to fund or participate in Loans or Letters of
Credit, Agent may exclude the Commitments and Loans of any Defaulting Lender(s)
from the calculation of Pro Rata shares. A Defaulting Lender shall have no right
to vote on any amendment, waiver or other modification of a Loan Document,
except as provided in Section 15.1.1(c). Payments; Fees. Agent may, in its
discretion, receive and retain any amounts payable to a Defaulting Lender under
the Loan Documents, and a Defaulting Lender shall be deemed to have assigned to
Agent such amounts until all Obligations owing to Agent, non- Defaulting Lenders
and other Secured Parties have been paid in full. Agent may apply such amounts
to the Defaulting Lender’s defaulted obligations, use the funds to Cash
Collateralize such Lender’s Fronting Exposure, or readvance the amounts to
Borrowers hereunder. A Lender shall not be entitled to receive any fees accruing
hereunder during the period in which it is a Defaulting Lender, and the unfunded
portion of its Commitment shall be disregarded for purposes of calculating the
unused line fee under Section 3.2.1. If any LC Obligations owing to a Defaulted
Lender are reallocated to other Lenders, fees attributable to such LC
Obligations under Section 3.2.2 shall be paid to such Lenders. Agent shall be
paid all fees attributable to LC Obligations that are not reallocated. Cure.
Borrowers, Agent and Issuing Bank may agree in writing that a Lender is no
longer a Defaulting Lender. At such time, Pro Rata shares shall be reallocated
without exclusion of such Lender’s Commitments and Loans, and all outstanding
Revolver Loans, LC Obligations and other exposures under the Revolver
Commitments shall be reallocated among Lenders and settled by Agent (with
appropriate payments by the reinstated Lender) in accordance with the readjusted
Pro Rata shares. Unless expressly agreed by Borrowers, Agent and Issuing Bank,
no reinstatement of a Defaulting Lender shall constitute a waiver or release of
claims against such Lender. The failure of any Lender to fund a Loan, to make a
payment in respect of LC Obligations or otherwise to perform its obligations
hereunder shall not relieve any other Lender of its obligations, and no Lender
shall be responsible for default by another Lender.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag055.jpg]
-50- Number and Amount of LIBOR Loans; Determination of Rate. Each Borrowing of
LIBOR Loans when made shall be in a minimum amount of $1,000,000, plus any
increment of $500,000 in excess thereof. No more than ten (10) Borrowings of
LIBOR Loans may be outstanding at any time, and all LIBOR Loans having the same
length and beginning date of their Interest Periods shall be aggregated together
and considered one Borrowing for this purpose. Upon determining LIBOR for any
Interest Period requested by Borrowers, Agent shall promptly notify Borrowers
thereof by telephone or electronically and, if requested by Borrowers, shall
confirm any telephonic notice in writing. Borrower Agent. Each Borrower hereby
designates US Concrete (“Borrower Agent”) as its representative and agent for
all purposes under the Loan Documents, including requests for Loans and Letters
of Credit, designation of interest rates, delivery or receipt of communications,
preparation and delivery of Borrowing Base and financial reports, receipt and
payment of Obligations, requests for waivers, amendments or other
accommodations, actions under the Loan Documents (including in respect of
compliance with covenants), and all other dealings with Agent, Issuing Bank or
any Lender. Borrower Agent hereby accepts such appointment. Agent and Lenders
shall be entitled to rely upon, and shall be fully protected in relying upon,
any notice or communication (including any notice of borrowing) delivered by
Borrower Agent on behalf of any Borrower. Agent and Lenders may give any notice
or communication with a Borrower hereunder to Borrower Agent on behalf of such
Borrower. Each of Agent, Issuing Bank and Lenders shall have the right, in its
discretion, to deal exclusively with Borrower Agent for any or all purposes
under the Loan Documents. Each Borrower agrees that any notice, election,
communication, representation, agreement or undertaking made on its behalf by
Borrower Agent shall be binding upon and enforceable against it. One Obligation.
The Loans, LC Obligations and other Obligations constitute one general
obligation of Borrowers and are secured by Agent’s Lien on all Collateral;
provided, however, that Agent and each Lender shall be deemed to be a creditor
of, and the holder of a separate claim against, each Borrower to the extent of
any Obligations jointly or severally owed by such Borrower. Effect of
Termination. On the effective date of the termination of all Commitments, the
outstanding Obligations shall be immediately due and payable, and any Lender may
terminate its and its Affiliates’ Bank Products (including, only with the
consent of Agent, any Cash Management Services). Until Full Payment of the
outstanding Obligations, all undertakings of Borrowers contained in the Loan
Documents shall continue, and Agent shall retain its Liens in the Collateral and
all of its rights and remedies under the Loan Documents. Agent shall not be
required to terminate its Liens unless it receives Cash Collateral or a written
agreement, in each case satisfactory to it, protecting Agent and Lenders from
the dishonor or return of any Payment Items previously applied to the
Obligations. Sections 3.4, 3.7, 3.9, 5.5, 5.9, 5.10, 12, 14.2, this Section, and
each indemnity or waiver given by an Obligor or Lender in any Loan Document,
shall survive Full Payment of the Obligations. SECTION 5. PAYMENTS General
Payment Provisions. All payments of Obligations shall be made in Dollars,
without offset, counterclaim or defense of any kind, free of (and without
deduction for) any Taxes, and in immediately available funds, not later than
1:00 p.m. on the due date. Any payment after such time shall be deemed made on
the next Business Day. Any payment of a



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag056.jpg]
-51- LIBOR Loan prior to the end of its Interest Period shall be accompanied by
all amounts due under Section 3.9. Borrowers agree that Agent shall have the
continuing, exclusive right to apply and reapply payments and proceeds of
Collateral against the outstanding Obligations, in such manner as Agent deems
advisable, but whenever possible, any prepayment of Loans shall be applied first
to Base Rate Loans and then to LIBOR Loans. Repayment of Revolver Loans.
Revolver Loans shall be due and payable in full on the Revolver Termination
Date, unless payment is sooner required hereunder. Revolver Loans may be prepaid
from time to time, without penalty or premium. Concurrently with (a) any Asset
Disposition of ABL Priority Collateral (i) that occurs during a Trigger Period
or the immediate effect of which disposition will be the commencement of a
Trigger Period or (ii) which disposition is not permitted by the provisions of
this Agreement or (b) any other Asset Disposition of (i) Trucks that have a fair
market or book value (whichever is more) of at least $1,000,000 or (ii)
Inventory that has a fair market or book value (whichever is more) of at least
$1,000,000, or (iii) Accounts that have a fair market or book value (whichever
is more) of at least $250,000, Borrowers shall prepay Revolver Loans in an
amount equal to the Net Proceeds of such Asset Disposition, provided that any
such prepayment shall not waive any Default or Event of Default otherwise
arising under this Agreement due to such Asset Disposition. Subject to Section
2.1.5, notwithstanding anything herein to the contrary, if an Overadvance
exists, Borrowers shall, on the sooner of Agent’s demand or the first Business
Day after any Borrower has knowledge thereof, repay the outstanding Revolver
Loans in an amount sufficient to reduce the principal balance of Revolver Loans
to the Borrowing Base. Payment of Other Obligations. Obligations other than
Loans and LC Obligations, shall be paid by Borrowers as provided in the Loan
Documents or, if no payment date is specified, within five (5) Business Days of
demand. Marshaling; Payments Set Aside. None of Agent or Lenders shall be under
any obligation to marshal any assets in favor of any Obligor or against any
Obligations. If any payment by or on behalf of Borrowers is made to Agent,
Issuing Bank or any Lender, or Agent, Issuing Bank or any Lender exercises a
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by
Agent, Issuing Bank or such Lender in its discretion) to be repaid to a trustee,
receiver or any other Person, then to the extent of such recovery, the
Obligation originally intended to be satisfied, and all Liens, rights and
remedies relating thereto, shall be revived and continued in full force and
effect as if such payment had not been made or such setoff had not occurred.
5.1. Application and Allocation of Payments. Application. Payments made by
Borrowers hereunder shall be applied (a) first, as specifically required hereby;
(b) second, to Obligations then due and owing; (c) third, to other Obligations
specified by Borrowers; and (d) fourth, as determined by Agent in its Permitted
Discretion. Post-Default Allocation. Notwithstanding anything in any Loan
Document to the contrary, during an Event of Default, monies to be applied to
the Obligations, whether arising from payments by Obligors, realization on
Collateral (subject to the Intercreditor Agreement), setoff or otherwise, shall
be allocated as follows:



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag057.jpg]
-52- (a) first, to all costs and expenses, including Extraordinary Expenses,
owing to Agent; (b) second, to all amounts owing to Agent on Swingline Loans;
(c) third, to all amounts owing to Issuing Bank; (d) fourth, to all Obligations
constituting fees (other than Secured Bank Product Obligations); (e) fifth, to
all Obligations constituting interest (other than Secured Bank Product
Obligations); (f) sixth, to Cash Collateralization of LC Obligations; (g)
seventh, to all Loans, and to Secured Bank Product Obligations arising under
Hedging Agreements (including Cash Collateralization thereof) up to the amount
of reserves existing therefor; (h) eighth, to all other Secured Bank Product
Obligations; and (i) last, to all remaining Obligations. Amounts shall be
applied to payment of each category of Obligations only after Full Payment of
all preceding categories. If amounts are insufficient to satisfy a category,
Obligations in the category shall be paid on a pro rata basis. Monies and
proceeds obtained from an Obligor shall not be applied to its Excluded Swap
Obligations, but appropriate adjustments shall be made with respect to amounts
obtained from other Obligors to preserve the allocations in any applicable
category. Amounts distributed with respect to any Secured Bank Product
Obligation shall be calculated using the methodology reported to Agent for such
Obligation (but no greater than the maximum amount reported to Agent). Agent
shall have no obligation to calculate the amount of any Secured Bank Product
Obligation and may request a reasonably detailed calculation thereof from the
applicable Secured Bank Product Provider. If the provider fails to deliver the
calculation within five days following request, Agent may assume the amount is
zero. The allocations set forth in this Section are solely to determine the
rights and priorities among Secured Parties, and may be changed by agreement
among them without the consent of any Obligor. This Section is not for the
benefit of or enforceable by any Obligor, and each Borrower irrevocably waives
the right to direct the application of any payments or Collateral proceeds
subject to this Section. Erroneous Application. Agent shall not be liable for
any application of amounts made by it in good faith and, if any such application
is subsequently determined to have been made in error, the sole recourse of any
Lender or other Person to which such amount should have been made shall be to
recover the amount from the Person that actually received it (and, if such
amount was received by any Lender, such Lender hereby agrees to return it).
Dominion Account. The ledger balance in the main Dominion Account as of the end
of a Business Day shall be applied to the Obligations at the beginning of the
next Business Day, during any Trigger Period. If, as a result of such
application, a credit balance exists, the balance



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag058.jpg]
-53- shall not accrue interest in favor of Borrowers and shall be made available
to Borrowers as long as no Default or Event of Default exists. Account Stated.
The Agent shall maintain in accordance with its usual and customary practices
account(s) evidencing the Debt of Borrowers hereunder. Any failure of Agent to
record anything in a loan account, or any error in doing so, shall not limit or
otherwise affect the obligation of Borrowers to pay any amount owing hereunder.
Entries made in a loan account shall constitute presumptive evidence of the
information contained therein. If any information contained in a loan account is
provided to or inspected by any Person, the information shall be conclusive and
binding on such Person for all purposes absent manifest error, except to the
extent such Person notifies Agent in writing within 30 days after receipt or
inspection that specific information is subject to dispute. 5.2. Taxes. Payments
Free of Taxes. All payments by Obligors of Obligations shall be free and clear
of and without reduction for any Taxes. If Applicable Law requires any Obligor
or Agent to withhold or deduct any Tax (including backup withholding or
withholding Tax), the withholding or deduction shall be based on information
provided pursuant to Section 5.9 and Agent shall pay the amount withheld or
deducted to the relevant Governmental Authority. If the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by
Borrowers shall be increased so that Agent, Lender or Issuing Bank, as
applicable, receives an amount equal to the sum it would have received if no
such withholding or deduction (including deductions applicable to additional
sums payable under this Section) had been made. Without limiting the foregoing,
Borrowers shall timely pay all Other Taxes to the relevant Governmental
Authorities. Payment. Borrowers shall indemnify, hold harmless and reimburse
(within 10 days after demand therefor) Agent, Lenders and Issuing Bank for any
Indemnified Taxes or Other Taxes (including those attributable to amounts
payable under this Section but excluding any amounts directly attributable to
such indemnitee’s gross negligence or willful misconduct) withheld or deducted
by any Obligor or Agent, or paid by Agent, any Lender or Issuing Bank, with
respect to any Obligations, Letters of Credit or Loan Documents, whether or not
such Taxes were properly asserted by the relevant Governmental Authority, and
including all penalties, interest and reasonable expenses relating thereto, as
well as any amount that a Lender or Issuing Bank fails to pay indefeasibly to
Agent under Section 5.9. A certificate as to the amount of any such payment or
liability delivered to Borrower Agent by Agent, or by a Lender or Issuing Bank
(with a copy to Agent), shall be conclusive, absent manifest error. As soon as
practicable after any payment of Taxes by a Borrower, Borrower Agent shall
deliver to Agent a receipt from the Governmental Authority or other evidence of
payment satisfactory to Agent. 5.3. Lender Tax Information. Status of Lenders.
Each Lender shall deliver documentation and information to Agent and Borrower
Agent, at the times and in form required by Applicable Law or reasonably
requested by Agent or Borrower Agent, sufficient to permit Agent or Borrowers to
determine (a) whether or not payments made with respect to Obligations are
subject to Taxes, (b) if applicable, the required rate of withholding or
deduction, and (c) such Lender’s entitlement to



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag059.jpg]
-54- any available exemption from, or reduction of, applicable Taxes for such
payments or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction. Documentation. If a Borrower is
resident for tax purposes in the United States, any Lender that is a “United
States person” within the meaning of section 7701(a)(30) of the Code shall
deliver to Agent and Borrower Agent IRS Form W-9 or such other documentation or
information prescribed by Applicable Law or reasonably requested by Agent or
Borrower Agent to determine whether such Lender is subject to backup withholding
or information reporting requirements. If any Foreign Lender is entitled to any
exemption from or reduction of withholding tax for payments with respect to the
Obligations, it shall deliver to Agent and Borrower Agent, on or prior to the
date on which it becomes a Lender hereunder (and from time to time thereafter
upon request by Agent or Borrower Agent, but only if such Foreign Lender is
legally entitled to do so), (a) IRS Form W-8BEN claiming eligibility for
benefits of an income tax treaty to which the United States is a party; (b) IRS
Form W-8ECI; (c) IRS Form W-8IMY and all required supporting documentation; (d)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, IRS Form W- 8BEN and a
certificate showing such Foreign Lender is not (i) a “bank” within the meaning
of section 881(c)(3)(A) of the Code, (ii) a “10 percent shareholder” of any
Obligor within the meaning of section 881(c)(3)(B) of the Code, or (iii) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code;
or (e) any other form prescribed by Applicable Law as a basis for claiming
exemption from or a reduction in withholding tax, together with such
supplementary documentation necessary to allow Agent and Borrowers to determine
the withholding or deduction required to be made. Lender Obligations. Each
Lender and Issuing Bank shall promptly notify Borrowers and Agent of any change
in circumstances that would change any claimed Tax exemption or reduction. Each
Lender and Issuing Bank shall indemnify, hold harmless and reimburse (within 10
days after demand therefor) Borrowers and Agent for any Taxes, losses, claims,
liabilities, penalties, interest and expenses (including reasonable attorneys’
fees) incurred by or asserted against a Borrower or Agent by any Governmental
Authority due to such Lender’s or Issuing Bank’s failure to deliver, or
inaccuracy or deficiency in, any documentation required to be delivered by it
pursuant to this Section. Each Lender and Issuing Bank authorizes Agent to set
off any amounts due to Agent under this Section against any amounts payable to
such Lender or Issuing Bank under any Loan Document. 5.4. Nature and Extent of
Each Borrower’s Liability. Joint and Several Liability. Each Borrower agrees
that it is jointly and severally liable for, and absolutely and unconditionally
guarantees to Agent and Lenders the prompt payment and performance of, all
Obligations and all agreements under the Loan Documents, except its Excluded
Swap Obligations. Each Borrower agrees that its guaranty obligations hereunder
constitute a continuing guaranty of payment and not of collection, that such
obligations shall not be discharged until Full Payment of the Obligations, and
that such obligations are absolute and unconditional, irrespective of (a) the
genuineness, validity, regularity, enforceability, subordination or any future
modification of, or change in, any Obligations or Loan Document, or any other
document, instrument or agreement to which any Obligor is or may become a party
or be bound; (b) the absence of any action to enforce this Agreement (including
this Section) or any other Loan Document, or any waiver, consent or indulgence
of any kind by Agent or any Lender with respect thereto; (c) the existence,
value or



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag060.jpg]
-55- condition of, or failure to perfect a Lien or to preserve rights against,
any security or guaranty for the Obligations or any action, or the absence of
any action, by Agent or any Lender in respect thereof (including the release of
any security or guaranty); (d) the insolvency of any Obligor; (e) any election
by Agent or any Lender in an Insolvency Proceeding for the application of
Section 1111(b)(2) of the Bankruptcy Code; (f) any borrowing or grant of a Lien
by any other Borrower, as debtor-in-possession under Section 364 of the
Bankruptcy Code or otherwise; (g) the disallowance of any claims of Agent or any
Lender against any Obligor for the repayment of any Obligations under Section
502 of the Bankruptcy Code or otherwise; or (h) any other action or
circumstances that might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, except Full Payment of all Obligations. 5.4.1.
Waivers. (a) Each Borrower expressly waives all rights that it may have now or
in the future under any statute, at common law, in equity or otherwise, to
compel Agent or Lenders to marshal assets or to proceed against any Obligor,
other Person or security for the payment or performance of any Obligations
before, or as a condition to, proceeding against such Borrower. Each Borrower
waives all defenses available to a surety, guarantor or accommodation co-Obligor
other than Full Payment of all Obligations and waives, to the maximum extent
permitted by law, any right to revoke any guaranty of any Obligations as long as
it is a Borrower. It is agreed among each Borrower, Agent and Lenders that the
provisions of this Section 5.10 are of the essence of the transaction
contemplated by the Loan Documents and that, but for such provisions, Agent and
Lenders would decline to make Loans and issue Letters of Credit. Each Borrower
acknowledges that its guaranty pursuant to this Section is necessary to the
conduct and promotion of its business, and can be expected to benefit such
business. (b) Agent may, in its discretion, pursue such rights and remedies as
it deems appropriate, including realization upon Collateral or any Real Estate
by judicial foreclosure or nonjudicial sale or enforcement, without affecting
any rights and remedies under this Section 5.10. If, in taking any action in
connection with the exercise of any rights or remedies, Agent or any Lender
shall forfeit any other rights or remedies, including the right to enter a
deficiency judgment against any Borrower or other Person, whether because of any
Applicable Laws pertaining to “election of remedies” or otherwise, each Borrower
consents to such action and waives any claim based upon it, even if the action
may result in loss of any rights of subrogation that any Borrower might
otherwise have had. Any election of remedies that results in denial or
impairment of the right of Agent or any Lender to seek a deficiency judgment
against any Borrower shall not impair any other Borrower’s obligation to pay the
full amount of the Obligations. Each Borrower waives all rights and defenses
arising out of an election of remedies, such as nonjudicial foreclosure with
respect to any security for the Obligations, even though that election of
remedies destroys such Borrower’s rights of subrogation against any other
Person. Agent or any Lender may bid all or a portion of the Obligations at any
foreclosure, trustee or other sale, including any private sale, and the amount
of such bid need not be paid by Agent but shall be credited against the
Obligations. The amount of the successful bid at any such sale, whether Agent or
any other Person is the successful bidder, shall be conclusively deemed to be
the fair market value of the Collateral, and the difference between such bid
amount and the remaining balance of the Obligations shall be conclusively deemed
to be the amount of the Obligations guaranteed under this Section 5.10,
notwithstanding that any present or future law or court decision may have the
effect of reducing the amount of any deficiency claim to which Agent or any
Lender might otherwise be entitled but for such bidding at any such sale.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag061.jpg]
-56- 5.4.2. Extent of Liability; Contribution. (a) Notwithstanding anything
herein to the contrary, each Borrower’s liability under this Section 5.10 shall
be limited to the greater of (i) all amounts for which such Borrower is
primarily liable, as described below, and (ii) such Borrower’s Allocable Amount.
(b) If any Borrower makes a payment under this Section 5.10 of any Obligations
(other than amounts for which such Borrower is primarily liable) (a “Guarantor
Payment”) that, taking into account all other Guarantor Payments previously or
concurrently made by any other Borrower, exceeds the amount that such Borrower
would otherwise have paid if each Borrower had paid the aggregate Obligations
satisfied by such Guarantor Payments in the same proportion that such Borrower’s
Allocable Amount bore to the total Allocable Amounts of all Borrowers, then such
Borrower shall be entitled to receive contribution and indemnification payments
from, and to be reimbursed by, each other Borrower for the amount of such
excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment. The “Allocable Amount” for any
Borrower shall be the maximum amount that could then be recovered from such
Borrower under this Section 5.10 without rendering such payment voidable under
Section 548 of the Bankruptcy Code or under any applicable state fraudulent
transfer or conveyance act, or similar statute or common law. (c) Nothing
contained in this Section 5.10 shall limit the liability of any Borrower to pay
Loans made directly or indirectly to that Borrower (including Loans advanced to
any other Borrower and then re-loaned or otherwise transferred to, or for the
benefit of, such Borrower), LC Obligations relating to Letters of Credit issued
to support such Borrower’s business, and all accrued interest, fees, expenses
and other related Obligations with respect thereto, for which such Borrower
shall be primarily liable for all purposes hereunder. Agent and Lenders shall
have the right, at any time in their discretion, to condition Loans and Letters
of Credit upon a separate calculation of borrowing availability for each
Borrower and to restrict the disbursement and use of such Loans and Letters of
Credit to such Borrower. (d) Each Obligor that is a Qualified ECP when its
guaranty of or grant of Lien as security for a Swap Obligation becomes effective
hereby jointly and severally, absolutely, unconditionally and irrevocably
undertakes to provide funds or other support to each Specified Obligor with
respect to such Swap Obligation as may be needed by such Specified Obligor from
time to time to honor all of its obligations under the Loan Documents in respect
of such Swap Obligation (but, in each case, only up to the maximum amount of
such liability that can be hereby incurred without rendering such Qualified
ECP's obligations and undertakings under this Section 5.10 voidable under any
applicable fraudulent transfer or conveyance act). The obligations and
undertakings of each Qualified ECP under this Section shall remain in full force
and effect until Full Payment of all Obligations. Each Obligor intends this
Section to constitute, and this Section shall be deemed to constitute, a
guarantee of the obligations of, and a “keepwell, support or other agreement”
for the benefit of, each Obligor for all purposes of the Commodity Exchange Act.
Joint Enterprise. Each Borrower has requested that Agent and Lenders make this
credit facility available to Borrowers on a combined basis, in order to finance
Borrowers’ business most efficiently and economically. Borrowers’ business is a
mutual and collective enterprise, and the successful operation of each Borrower
is dependent upon the successful performance of the integrated group. Borrowers
believe that consolidation of their credit facility



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag062.jpg]
-57- will enhance the borrowing power of each Borrower and ease administration
of the facility, all to their mutual advantage. Borrowers acknowledge that
Agent’s and Lenders’ willingness to extend credit and to administer the
Collateral on a combined basis hereunder is done solely as an accommodation to
Borrowers and at Borrowers’ request. Subordination. Each Borrower hereby
subordinates any claims, including any rights at law or in equity to payment,
subrogation, reimbursement, exoneration, contribution, indemnification or set
off, that it may have at any time against any other Obligor, howsoever arising,
to the Full Payment of all Obligations. SECTION 6. CONDITIONS PRECEDENT
Conditions Precedent to Initial Loans. In addition to the conditions set forth
in Section 6.2, Lenders shall not be required to fund any requested Loan, issue
any Letter of Credit, or otherwise extend credit to Borrowers hereunder, until
the date (“Closing Date”) that each of the following conditions has been
satisfied: (a) Each Loan Document shall have been duly executed and delivered to
Agent by each of the signatories thereto, and each Obligor shall be in
compliance with all terms thereof. (b) The Intercreditor Agreement shall be in
full force and effect with respect to relative priority of the Liens securing
the Obligations and the obligations under the Senior Notes and the other matters
set forth therein. (c) Agent shall have received acknowledgments of all filings
or recordations necessary to perfect its Liens in the Collateral, except with
respect to Liens that are not required under this Agreement and the other Loan
Documents to be perfected, as well as UCC and Lien searches and other evidence
satisfactory to Agent that such Liens are the only Liens upon the Collateral,
except Permitted Liens. (d) Agent shall have received certificates, in form and
substance satisfactory to it, from a knowledgeable Senior Officer of each
Borrower certifying that, after giving effect to the initial Loans and
transactions hereunder, (i) such Borrower is Solvent; (ii) no Default or Event
of Default exists; (iii) the representations and warranties set forth in Section
9 are true and correct; and (iv) such Borrower has complied with all agreements
and conditions to be satisfied by it under the Loan Documents. (e) Agent shall
have received a certificate of a duly authorized officer of each Obligor,
certifying (i) that attached copies of such Obligor’s Organic Documents are true
and complete, and in full force and effect, without amendment except as shown;
(ii) that an attached copy of resolutions authorizing execution and delivery of
the Loan Documents is true and complete, and that such resolutions are in full
force and effect, were duly adopted, have not been amended, modified or revoked,
and constitute all resolutions adopted with respect to this credit facility; and
(iii) to the title, name and signature of each Person authorized to sign the
Loan Documents. Agent may conclusively rely on this certificate until it is
otherwise notified by the applicable Obligor in writing.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag063.jpg]
-58- (f) Agent shall have received a written opinion of Akin Gump Strauss Hauer
& Feld LLP, as well as any local counsel to Borrowers or Agent reasonably
requested by Agent, in form and substance satisfactory to Agent. (g) Agent shall
have received copies of the charter documents of each Obligor, certified by the
Secretary of State or other appropriate official of such Obligor’s jurisdiction
of organization. Agent shall have received good standing certificates for each
Obligor, issued by the Secretary of State or other appropriate official of such
Obligor’s jurisdiction of organization and each jurisdiction where such
Obligor’s conduct of business or ownership of Property necessitates
qualification. (h) No material adverse change in the financial condition of any
Obligor or in the quality, quantity or value of any Collateral shall have
occurred since December 31, 2012. (i) No action, suit, investigation or
proceeding pending or, to the knowledge of any Borrower, threatened in any court
or before any arbitrator or governmental authority that could reasonably be
expected to have a Material Adverse Effect shall have occurred. (j) Borrowers
shall have paid all fees and expenses to be paid to Agent and Lenders on the
Closing Date. Conditions Precedent to All Credit Extensions. Agent, Issuing Bank
and Lenders shall not be required to fund any Loans, arrange for issuance of any
Letters of Credit or grant any other accommodation to or for the benefit of
Borrowers, unless the following conditions are satisfied: (k) No Default or
Event of Default shall exist at the time of, or result from, such funding,
issuance or grant; (l) The representations and warranties of the Obligors in the
Loan Documents shall be true and correct in all material respects on the date
of, and upon giving effect to, such funding, issuance or grant (except for
representations and warranties that expressly relate to an earlier date); (m)
All conditions precedent in any other Loan Document shall be satisfied; (n) No
event shall have occurred or circumstance exist that has or could reasonably be
expected to have a Material Adverse Effect; and (o) With respect to issuance of
a Letter of Credit, the LC Conditions shall be satisfied. Each request (or
deemed request) by Borrowers for funding of a Loan, issuance of a Letter of
Credit or grant of an accommodation shall constitute a representation by
Borrowers that the foregoing conditions are satisfied on the date of such
request and on the date of such funding, issuance or grant. As an additional
condition to any funding, issuance or grant, Agent shall have



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag064.jpg]
-59- received such other information, documents, instruments and agreements as
it deems appropriate in connection therewith. SECTION 7. COLLATERAL Grant of
Security Interest. To secure the prompt payment and performance of all
Obligations, each Obligor hereby grants to Agent, for the benefit of Secured
Parties, a continuing security interest in and Lien upon all Property of such
Obligor, including all of the following Property, whether now owned or hereafter
acquired, and wherever located: (a) all Accounts; (b) all Chattel Paper,
including electronic chattel paper; (c) all Commercial Tort Claims, including
those shown on Schedule 9.1.16; (d) all Deposit Accounts; (e) all Documents; (f)
all General Intangibles, including Intellectual Property; (g) all Goods,
including Inventory (including As-Extracted Collateral), Equipment (including
all Trucks), and Fixtures; (h) all Instruments; (i) all Investment Property; (j)
all Letter-of-Credit Rights; (k) all Supporting Obligations; (l) to the extent
not otherwise described above, all Equity Interests in all Subsidiaries; (m) all
As-Extracted Collateral; (n) all monies, whether or not in the possession or
under the control of Agent, a Lender, or a bailee or Affiliate of Agent or a
Lender, including any Cash Collateral; (o) all accessions to, substitutions for,
and all replacements, products, and cash and non-cash proceeds of the foregoing,
including proceeds of and unearned premiums with respect to insurance policies,
and claims against any Person for loss, damage or destruction of any Collateral;
and (p) all books and records (including customer lists, files, correspondence,
tapes, computer programs, print-outs and computer records) pertaining to the
foregoing.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag065.jpg]
-60- Notwithstanding the foregoing or any other provision of this Agreement or
any other Loan Document, “Collateral” shall not include any Excluded Property,
in each case only for so long as such item of Property continues to constitute
Excluded Property, and thereafter shall constitute Collateral. The security
interests and Liens granted in the Collateral are given in renewal,
confirmation, extension and modification, but not in extinguishment, of the
security interests and Liens previously granted in the Collateral pursuant to
the Initial Loan Agreement; such prior security interests and Liens are not
extinguished hereby; and the making, perfection and priority of such prior
security interests and Liens shall continue in full force and effect. 7.2. Lien
on Deposit Accounts; Cash Collateral. Deposit Accounts. To further secure the
prompt payment and performance of all Obligations, each Obligor hereby grants to
Agent a continuing security interest in and Lien upon all amounts credited to
any Deposit Account of such Obligor, including any sums in any blocked or
lockbox accounts or in any accounts into which such sums are swept. Each Obligor
hereby authorizes and directs each bank or other depository to deliver to Agent,
upon request, all balances in any Deposit Account maintained by such Obligor
(other than Excluded Deposit Accounts), without inquiry into the authority or
right of Agent to make such request. Cash Collateral. Cash Collateral may be
invested, at Agent’s discretion (and with the consent of Obligors, as long as no
Event of Default exists), but Agent shall have no duty to do so, regardless of
any agreement or course of dealing with any Obligor, and shall have no
responsibility for any investment or loss. Each Obligor hereby grants to Agent,
as security for the Obligations, a security interest in all Cash Collateral held
from time to time and all proceeds thereof, whether held in a Cash Collateral
Account or otherwise. Agent may apply Cash Collateral to the payment of
Obligations as they become due, in such order as Agent may elect. Each Cash
Collateral Account and all Cash Collateral shall be under the sole dominion and
control of Agent, and no Obligor or other Person shall have any right to any
Cash Collateral, until Full Payment of all Obligations. 7.3. Real Estate
Collateral. Lien on Real Estate. The Obligations shall also be secured by
Mortgages upon all Real Estate owned by a Obligor and listed on Annex A hereto.
The Mortgages shall be duly recorded, at Borrowers’ expense, in each office
where such recording is required to constitute a fully perfected Lien on the
Real Estate covered thereby. If any Obligor acquires Real Estate hereafter, such
Obligor shall, within 30 days, execute, deliver and record a Mortgage sufficient
to create a first priority (or second priority, to the extent such Real Estate
is Senior Notes Priority Collateral) Lien in favor of Agent on such Real Estate,
and shall deliver all Related Real Estate Documents, to the extent such Real
Estate is not located in a flood zone and the fair market value of such Real
Estate is at least $1,000,000. Collateral Assignment of Leases. To further
secure the prompt payment and performance of all Obligations, each Obligor
hereby transfers and assigns to Agent all of such Obligor’s right, title and
interest in, to and under all now or hereafter existing leases of real Property
to which such Obligor is a party, whether as lessor or lessee, and all
extensions, renewals, modifications and proceeds thereof.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag066.jpg]
-61- 7.4. Other Collateral. Commercial Tort Claims. Borrowers shall promptly
notify Agent in writing if any Obligor has a Commercial Tort Claim (other than,
as long as no Default or Event of Default exists, a Commercial Tort Claim for
less than $500,000), shall promptly amend Schedule 9.1.16 to include such claim,
and shall take such actions as Agent reasonably deems appropriate to subject
such claim to a duly perfected, first priority (or second priority, to the
extent such Property is Senior Notes Priority Collateral) Lien in favor of
Agent. Certain After-Acquired Collateral. Borrowers shall promptly notify Agent
in writing if, after the Closing Date, any Obligor obtains any interest in any
Collateral consisting of Deposit Accounts, Chattel Paper, Documents,
Instruments, Intellectual Property, Investment Property or Letter-of-Credit
Rights, in each case with a nominal value in excess of $100,000 and, upon
Agent’s request, shall promptly take such actions as Agent deems appropriate to
effect Agent’s duly perfected, first priority (or second priority, to the extent
such Property is Senior Notes Priority Collateral) Lien upon such Collateral,
including obtaining any appropriate possession, control agreement or Lien
Waiver. If any Collateral is in the possession of a third party, at Agent’s
request, Borrowers shall obtain an acknowledgment that such third party holds
the Collateral for the benefit of Agent. No Assumption of Liability. The Lien on
Collateral granted hereunder is given as security only and shall not subject
Agent or any Lender to, or in any way modify, any obligation or liability of
Obligors relating to any Collateral. In no event shall the grant of any Lien
under any Loan Document secure an Excluded Swap Obligation of the granting
Obligor. Further Assurances. All Liens granted to Agent under the Loan Documents
are for the benefit of Secured Parties. Promptly upon request, Borrowers shall
deliver such instruments and agreements, and shall take such actions, as Agent
deems appropriate under Applicable Law to evidence or perfect its Lien on any
Collateral, or otherwise to give effect to the intent of this Agreement. Each
Obligor authorizes Agent to file any financing statement that describes the
Collateral as “all assets” or “all personal property” of such Obligor, or words
to similar effect, and ratifies any action taken by Agent before the Closing
Date to effect or perfect its Lien on any Collateral. Additional Borrowers.
Borrower Agent may designate any Subsidiary as a Borrower under this Agreement
and the other Loan Documents upon satisfaction of each of the following
conditions, provided that such Subsidiary owns Eligible Accounts, Eligible
Inventory or Eligible Trucks: (a) Borrower Agent shall have delivered to the
Agent a written notice requesting that such Subsidiary be designated as a new
Borrower. (b) The Agent shall have received a duly executed supplement to this
Agreement and any other applicable Loan Documents joining such Subsidiary as a
Borrower hereunder (such supplement to be in form and substance reasonably
satisfactory to the Agent) and such other documents or agreements as Agent may
request in its Permitted Discretion. (c) Such Subsidiary shall deliver to the
Agent such documents and certificates referred to in Section 6.1(e) as may be
reasonably requested by the Agent (it being



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag067.jpg]
-62- agreed by US Concrete that, if the designation of such Subsidiary as a
Borrower obligates the Agent or any Lender to comply with “know your customer”
or similar identification procedures in circumstances where the necessary
information is not already available to it, US Concrete shall, promptly upon the
request of the Agent or any Lender, supply such documentation and other evidence
as is reasonably requested by the Agent or any Lender in order for the Agent or
such Lender to carry out, and be satisfied it has complied with the results of,
all necessary “know your customer” or other similar checks under all Applicable
Law). (d) If not previously granted to the Agent under this Agreement, as so
supplemented, and the Security Documents, such Subsidiary shall grant a security
interest in all Collateral owned by such Subsidiary by delivering to the Agent a
duly executed supplement to each applicable Security Document or such other
documents as the Agent shall reasonably deem appropriate for such purpose.
SECTION 8. COLLATERAL ADMINISTRATION Borrowing Base Certificates. By the 20th
day of each month (or on the succeeding Business Day, if the applicable day is
not a Business Day), Borrowers shall deliver to Agent (and Agent shall promptly
deliver same to Lenders) a Borrowing Base Certificate prepared as of the close
of business of the previous month, and during any Trigger Period Borrowers shall
also deliver to Agent (and Agent shall promptly deliver same to Lenders) a
Borrowing Base Certificate on a weekly basis, and in no event later than the 5th
day of each week, prepared as of the close of the last day of the preceding
week; provided, however, that during any period when an Event of Default exists,
Borrower shall deliver a Borrowing Base as frequently as shall be requested by
Agent. All calculations of Availability in any Borrowing Base Certificate shall
originally be made by Borrowers and certified by a Senior Officer, provided that
Agent may from time to time review and, in its Permitted Discretion, after
Required Reserve Notice (provided that in no event shall such a Required Reserve
Notice be required prior to or in connection with denying a request for a
Revolver Loan due to insufficient Availability resulting from an adjustment in
the calculation of Availability as contemplated by this Section), adjust any
such calculation (a) to reflect its reasonable estimate of declines in value of
any Collateral, due to collections received in the Dominion Account or
otherwise; (b) to adjust advance rates to reflect changes in dilution, quality,
mix and other factors affecting Collateral; and (c) to the extent the
calculation is not made in accordance with this Agreement or does not accurately
reflect the Availability Reserve, but in each case without duplication of (i)
factors taken into consideration in determining eligibility of the relevant
Accounts, Inventory and Trucks and (ii) factors taken into consideration in
determining the Availability Reserve. 8.1. Administration of Accounts. Records
and Schedules of Accounts. Each Borrower shall keep accurate and complete
records of its Accounts, including all payments and collections thereon, and
shall submit to Agent sales, collection, reconciliation and other reports in
form satisfactory to Agent in its Permitted Discretion, on such periodic basis
as Agent may request in its Permitted Discretion. Each Borrower shall also
provide to Agent, on or before the 20th day of each month, a detailed aged trial
balance of all Accounts as of the end of the preceding month, specifying each
Account’s Account Debtor name and amount, invoice date and due date, showing any
and such other information as Agent may request from time to time in its
Permitted Discretion. If



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag068.jpg]
-63- Accounts in an aggregate face amount of $1,000,000 or more cease to be
Eligible Accounts, Borrowers shall notify Agent of such occurrence promptly (and
in any event within one Business Day) after any Borrower has knowledge thereof.
Taxes. If an Account of any Borrower includes a charge for any Taxes, Agent is
authorized, in its Permitted Discretion and after Required Reserve Notice to the
Borrower, to pay the amount thereof to the proper taxing authority for the
account of such Borrower and to charge Borrowers therefor; provided, however,
that neither Agent nor Lenders shall be liable for any Taxes that may be due
from Borrowers or with respect to any Collateral. Account Verification. Whether
or not a Default or Event of Default exists, Agent shall have the right at any
time, in the name of Agent, any designee of Agent or any Borrower, to verify the
validity, amount or any other matter relating to any Accounts of Borrowers by
mail, telephone or otherwise. Prior to conducting any such verification, Agent
shall provide reasonable prior notice (as determined by Agent in its Permitted
Discretion) thereof to Borrower Agent, unless a Default exists or Agent
determines that not providing such notice is appropriate to protect the
interests of the Lenders. Borrowers shall cooperate fully with Agent in an
effort to facilitate and promptly conclude any such verification process.
Maintenance of Dominion Account. Borrowers shall maintain Dominion Accounts
pursuant to lockbox or other arrangements acceptable to Agent in its Permitted
Discretion. Borrowers shall obtain an agreement (in form and substance
satisfactory to Agent in its Permitted Discretion) from each lockbox servicer
and Dominion Account bank, establishing Agent’s control over and Lien in the
lockbox or Dominion Account, which may be exercised by Agent during any Trigger
Period, requiring immediate deposit of all remittances received in the lockbox
to a Dominion Account, and waiving offset rights of such servicer or bank,
except for customary administrative charges. If a Dominion Account is not
maintained with Bank of America, Agent may, during any Trigger Period, require
immediate transfer of all funds in such account to a Dominion Account maintained
with Bank of America. Agent and Lenders assume no responsibility to Borrowers
for any lockbox arrangement or Dominion Account, including any claim of accord
and satisfaction or release with respect to any Payment Items accepted by any
bank. Proceeds of Collateral. Borrowers shall request in writing and otherwise
take all necessary steps to ensure that all payments on Accounts or otherwise
relating to Collateral are made directly to a Dominion Account (or a lockbox
relating to a Dominion Account). If any Borrower or Subsidiary receives cash or
Payment Items with respect to any Collateral, it shall hold same in trust for
Agent and promptly (not later than the next Business Day) deposit same into a
Dominion Account. 8.2. Administration of Inventory. Records and Reports of
Inventory. Each Borrower shall keep accurate and complete records of its
Inventory, including costs and daily withdrawals and additions, and shall submit
to Agent inventory and reconciliation reports in form satisfactory to Agent, on
such periodic basis as Agent may request in its Permitted Discretion. Each
Borrower shall conduct a physical inventory at least once per calendar year (and
on a more frequent basis if requested by Agent when an Event of Default exists)
and periodic cycle counts consistent with historical practices, and, upon the
request of Agent in its Permitted Discretion, shall provide to Agent a



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag069.jpg]
-64- report based on each such inventory and count promptly upon completion
thereof, together with such supporting information as Agent may request in its
Permitted Discretion. Agent may participate in and observe each physical count
at its own expense (unless an Event of Default exists, then at the Borrowers’
sole expense). Returns of Inventory. No Borrower shall return any Inventory to a
supplier, vendor or other Person, whether for cash, credit or otherwise, unless
(a) such return is in the Ordinary Course of Business; (b) no Default, Event of
Default or Overadvance exists or would result therefrom; (c) Agent is promptly
notified if the aggregate Value of all Inventory returned in any month exceeds
$1,000,000; and (d) any payment received by a Borrower for a return is promptly
remitted to Agent for application to the Obligations. Acquisition, Sale and
Maintenance. Other than Inventory for chemical admixtures utilized to
manufacture ready-mix concrete (“Permitted Consignment Inventory”), no Borrower
shall acquire or accept any Inventory on consignment or approval, and shall take
all steps to assure that all Inventory is produced in accordance with Applicable
Law, including the FLSA. All Permitted Consignment Inventory shall be kept in
separate containers, segregated from all other Inventory of the Obligors.
Permitted Consignment Inventory shall in no event constitute Eligible Inventory.
No Borrower shall sell any Inventory on consignment or approval or any other
basis under which the customer may return or require a Borrower to repurchase
such Inventory. Borrowers shall use, store and maintain all Inventory with
reasonable care and caution, in accordance with applicable standards of any
insurance and in conformity with all Applicable Law in all material respects,
and shall make current rent payments (within applicable grace periods provided
for in leases) at all locations where any Collateral is located. 8.3.
Administration of Equipment. Records and Schedules of Equipment. Each Borrower
shall keep accurate and complete records of its Equipment, including kind,
quality, quantity, cost, acquisitions and dispositions thereof, and shall submit
to Agent, on such periodic basis as Agent may request, in its Permitted
Discretion, a current schedule thereof, in form satisfactory to Agent. Promptly
upon request, Borrowers shall deliver to Agent evidence of their ownership or
interests in any Trucks not constituting Excluded Trucks (or, (i) in the case of
any Trucks the certificates of title for which are in the possession of the
applicable Governmental Authority for lien recordation purposes, copies thereof,
or (ii) in the case of any Truck, the ownership of which is evidenced by an
electronic title (ELT) in the records of the applicable Governmental Authority
(in lieu of a physical certificate of title), a copy of the notification with
respect to such notation received from such Governmental Authority, or (iii) in
the case of any newly acquired Truck in respect of which an application for a
certificate of title has been filed with the applicable Governmental Authority
but such certificate of title has not yet been issued, a copy of such
application and the receipt therefor issued by such Governmental Authority). In
addition to and not in limitation of the foregoing, Borrowers shall supply to
Agent, within 20 days of the end of each calendar month and at such other times
as may be requested by Agent, in its Permitted Discretion, the following: (a) a
summary report of the Trucks, differentiating with respect to Eligible Trucks
and all other Trucks and otherwise in form and substance satisfactory to Agent
in its Permitted Discretion, indicating, if applicable, (i) changes in value and
Depreciation Amounts and (ii) which Trucks were purchased or otherwise acquired
during such period.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag070.jpg]
-65- (b) a summary report of Eligible Trucks sold or contracted for sale during
such period; and (c) a report reconciling the records of the Borrowers against
the most recent report of Agent with respect to the Eligible Trucks. Obligors
shall also, within 60 days following the acquisition of any Truck, give the
Agent notice of such Obligor’s acquisition of such Truck and deliver to the
Agent the original of any certificate of title covering such Truck or if a
certificate of title has not yet been issued in respect of such Truck, a copy of
an application for such certificate of title and the receipt therefor provided
by the applicable Governmental Authority (or, in the case of any Truck the
certificate of title for which is in the possession of the applicable
Governmental Authority for lien recordation purposes, a copy thereof or, in the
case of any Truck, the ownership of which is evidenced by an electronic title
(ELT) in the records of the applicable Governmental Authority (in lieu of a
physical certificate of title), a copy of the notification with respect to such
notation received from such Governmental Authority), and provide and/or file all
other documents or instruments (including any necessary powers of attorney)
necessary to have the Lien of the Agent noted on any such certificate of title
or with the appropriate state office. Dispositions of Equipment. No Borrower
shall sell, lease or otherwise dispose of any Equipment, without the prior
written consent of Agent, other than (a) as permitted under Section 10.2.5; (b)
Equipment that is worn, damaged, obsolete or no longer used in the Ordinary
Course of Business; and (c) Equipment, other than Trucks, the disposition of
which Equipment is permitted pursuant to the provisions of the Senior Notes
Agreement. Condition of Equipment. The Equipment is in good operating condition
and repair, and all necessary replacements and repairs have been made so that
the value and operating efficiency of the Equipment is preserved at all times,
reasonable wear and tear excepted. Each Borrower shall use commercially
reasonable efforts to ensure that the Equipment is mechanically and structurally
sound, and capable of performing the functions for which it was designed, in
accordance with manufacturer specifications. No Borrower shall permit any
Equipment to become affixed to real Property unless any landlord or mortgagee
delivers a Lien Waiver. Administration of Deposit Accounts. Schedule 8.5 sets
forth all Deposit Accounts maintained by Obligors, including all Dominion
Accounts. Each Obligor shall take all actions necessary to establish Agent’s
control of each such Deposit Account, other than (i) accounts exclusively used
for payroll, payroll taxes or employee benefits, (ii) accounts utilized and
maintained in the Ordinary Course of Business, containing not more than $500,000
in the aggregate for five consecutive Business Days, provided that on or before
such fifth Business Day, the applicable Obligor shall transfer all amounts on
deposit therein exceeding $500,000 to a Deposit Account covered by a Deposit
Account Control Agreement, (iii) accounts containing proceeds of Senior Notes
Priority Collateral (“Senior Notes Deposit Accounts”) and (iv) accounts
containing funds of the types described in Section 10.2.2(e), each, an “Excluded
Deposit Account.” Each Obligor shall be the sole account holder of each Deposit
Account and shall not allow any other Person (other than Agent) to have control
over a Deposit Account or any Property deposited therein, other than Senior
Notes Deposit Accounts and Property deposited therein. Each Obligor shall
promptly notify Agent of any opening or closing of a Deposit Account and will
amend Schedule 8.5 to reflect same.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag071.jpg]
-66- 8.4. General Provisions. Location of Collateral. All tangible items of
Collateral, other than Inventory in transit, shall at all times be kept by
Borrowers at the business locations set forth in Schedule 8.6.1, except that
Borrowers may (a) make sales or other dispositions of Collateral in accordance
with Section 10.2.5; (b) move Collateral to another location in the United
States listed on Schedule 8.6.1; and (c) upon 15 Business Days’ prior written
notice to Agent, move Collateral to another location in the United States. Each
Borrower may from time to time, with the consent of Agent, in its Permitted
Discretion, amend Schedule 8.6.1 to add additional locations in the United
States. 8.4.1. Insurance of Collateral; Condemnation Proceeds. (a) Each Borrower
shall maintain insurance with respect to the Collateral, covering casualty,
hazard, theft, malicious mischief, flood and other risks, in amounts, with
endorsements and with insurers (with a Best’s Financial Strength Rating of at
least A_ VII, unless otherwise approved by Agent) reasonably satisfactory to
Agent. All proceeds, subject however, to the provisions of the Intercreditor
Agreement, under each policy shall be payable to Agent. Agent hereby agrees that
self-insurance policies in effect on the Closing Date meet the foregoing
insurance requirements as to the type of insurance covered by such
self-insurance. From time to time upon request, Borrowers shall deliver to Agent
the originals or certified copies of its insurance policies and updated flood
plain searches. Unless Agent shall agree otherwise, each policy shall include
satisfactory endorsements (i) showing Agent as loss payee; (ii) requiring 30
days prior written notice to Agent in the event of cancellation of the policy
for any reason whatsoever; and (iii) specifying that the interest of Agent shall
not be impaired or invalidated by any act or neglect of any Borrower or the
owner of the Property, nor by the occupation of the premises for purposes more
hazardous than are permitted by the policy. If any Borrower fails to provide and
pay for any insurance, Agent may, at its option, but shall not be required to,
procure the insurance and charge Borrowers therefor. Each Borrower agrees to
deliver to Agent, promptly as rendered, copies of all reports made to insurance
companies. While no Event of Default exists, Borrowers may settle, adjust or
compromise any insurance claim, as long as the proceeds are delivered to Agent.
If an Event of Default exists, only Agent shall be authorized to settle, adjust
and compromise such claims. (b) During a Trigger Period, any proceeds of
insurance arising from ABL Priority Collateral (other than proceeds from
workers’ compensation or D&O insurance) and any awards arising from condemnation
of ABL Priority Collateral shall be applied to payment of the Revolver Loans,
and then to any other Obligations outstanding. When a Trigger Period is not in
effect, any insurance proceeds or condemnation awards relating to any loss or
destruction of (i) Trucks that have a fair market or book value (whichever is
more) of at least $1,000,000 or (ii) Inventory that has a fair market or book
value (whichever is more) of at least $1,000,000 shall be applied to payment of
the Revolver Loans, and then to any other Obligations outstanding. Proceeds of
and awards in respect of Senior Notes Priority Collateral shall be applied as
provided in the Senior Notes Documents and in compliance with the Intercreditor
Agreement. (c) If requested by Borrowers in writing within 30 days after Agent’s
receipt of any insurance proceeds or condemnation awards relating to any loss or
destruction of Equipment or Real Estate (in each case, other than Senior Notes
Priority Collateral), Borrowers



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag072.jpg]
-67- may use such proceeds or awards to repair or replace such Equipment or Real
Estate (and until so used, the proceeds shall be held by Agent as Cash
Collateral) as long as (i) no Default or Event of Default exists; (ii) such
repair or replacement is promptly undertaken and concluded, in accordance with
plans satisfactory to Agent; (iii) replacement buildings are constructed on the
sites of the original casualties and are of comparable size, quality and utility
to the destroyed buildings; (iv) the repaired or replaced Property is free of
Liens, other than Permitted Liens that are not Purchase Money Liens; (v)
Borrowers comply with disbursement procedures for such repair or replacement as
Agent may reasonably require; and (vi) the aggregate amount of such proceeds or
awards from any single casualty or condemnation does not exceed $2,500,000.
Protection of Collateral. All expenses of protecting, storing, warehousing,
insuring, handling, maintaining and shipping any Collateral, all Taxes payable
with respect to any Collateral (including any sale thereof), and all other
payments required to be made by Agent to any Person to realize upon any
Collateral, shall be borne and paid by Borrowers. Agent shall not be liable or
responsible in any way for the safekeeping of any Collateral, for any loss or
damage thereto (except for reasonable care in its custody while Collateral is in
Agent’s actual possession), for any diminution in the value thereof, or for any
act or default of any warehouseman, carrier, forwarding agency or other Person
whatsoever, but the same shall be at Borrowers’ sole risk. Defense of Title.
Each Borrower shall use commercially reasonable efforts to defend its title (and
if applicable, the title of the relevant Guarantors) to Collateral and Agent’s
Liens therein against all Persons, claims and demands, except Permitted Liens.
Power of Attorney. Each Obligor hereby irrevocably constitutes and appoints
Agent (and all Persons designated by Agent) as such Obligor’s true and lawful
attorney (and agent-in-fact) for the purposes provided in this Section. Agent,
or Agent’s designee, may, without notice and in either its or an Obligor’s name,
but at the cost and expense of Borrowers: (d) Endorse an Obligor’s name on any
Payment Item or other proceeds of Collateral (including proceeds of insurance)
that come into Agent’s possession or control; and (e) During an Event of
Default, (i) notify any Account Debtors of the assignment of their Accounts,
demand and enforce payment of Accounts by legal proceedings or otherwise, and
generally exercise any rights and remedies with respect to Accounts; (ii)
settle, adjust, modify, compromise, discharge or release any Accounts or other
Collateral, or any legal proceedings brought to collect Accounts or Collateral;
(iii) sell or assign any Accounts and other Collateral upon such terms, for such
amounts and at such times as Agent deems advisable; (iv) collect, liquidate and
receive balances in Deposit Accounts or investment accounts, and take control,
in any manner, of proceeds of Collateral; (v) prepare, file and sign an
Obligor’s name to a proof of claim or other document in a bankruptcy of an
Account Debtor, or to any notice, assignment or satisfaction of Lien or similar
document; (vi) receive, open and dispose of mail addressed to an Obligor, and
notify postal authorities to deliver any such mail to an address designated by
Agent; (vii) endorse any Chattel Paper, Document, Instrument, bill of lading, or
other document or agreement relating to any Accounts, Inventory or other
Collateral; (viii) use an Obligor’s stationery and sign its name to
verifications of Accounts and notices to Account Debtors; (ix) use information
contained in any data processing, electronic or information systems relating to
Collateral; (x) make and adjust claims under insurance policies; (xi) take any
action as may be necessary or appropriate to obtain payment under any letter of
credit, banker’s



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag073.jpg]
-68- acceptance or other instrument for which an Obligor is a beneficiary; and
(xii) take all other actions as Agent deems appropriate to fulfill any Obligor’s
obligations under the Loan Documents. SECTION 9. REPRESENTATIONS AND WARRANTIES
General Representations and Warranties. To induce Agent and Lenders to enter
into this Agreement and to make available the Commitments, Loans and Letters of
Credit, each Obligor represents and warrants that: Organization and
Qualification. Each Obligor and Subsidiary is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization,
except to the extent otherwise described on Schedule 9.1.1 attached hereto. Each
Obligor and Subsidiary is duly qualified, authorized to do business and in good
standing as a foreign corporation in each jurisdiction where failure to be so
qualified could reasonably be expected to have a Material Adverse Effect, except
to the extent otherwise described on Schedule 9.1.1 attached hereto. Power and
Authority. Each Obligor is duly authorized to execute, deliver and perform its
Loan Documents. The execution, delivery and performance of the Loan Documents
have been duly authorized by all necessary action, and do not (a) require any
consent or approval of any holders of Equity Interests of any Obligor, except
those already obtained; (b) contravene the Organic Documents of any Obligor; (c)
violate or cause a default under any Applicable Law or Material Contract; or (d)
result in or require the imposition of any Lien (other than Permitted Liens) on
any Obligor’s Property. Enforceability. Each Loan Document is a legal, valid and
binding obligation of each Obligor party thereto, enforceable in accordance with
its terms, except as enforceability may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally. Capital
Structure. Schedule 9.1.4 shows, for each Obligor and Subsidiary, its name,
jurisdiction of organization, authorized and issued Equity Interests, holders of
its Equity Interests, and agreements binding on such holders with respect to
such Equity Interests. Except as disclosed on Schedule 9.1.4, since July 27,
2010, no Obligor or Subsidiary has acquired any substantial assets from any
other Person nor been the surviving entity in a merger or combination. Each
Obligor has good title to its Equity Interests in its Subsidiaries, subject only
to Agent’s Lien and Senior Note Agent’s Lien, and all such Equity Interests are
duly issued, and, to the extent in the form of corporate stock, fully paid and
non-assessable. Except as described on Schedule 9.1.4, there are no outstanding
purchase options, warrants, subscription rights, agreements to issue or sell,
convertible interests, phantom rights or powers of attorney relating to Equity
Interests of any Obligor or Subsidiary. Title to Properties; Priority of Liens.
Each Obligor and Subsidiary has good and indefeasible title to (or valid
leasehold interests in) all of its Real Estate necessary in the Ordinary Course
of Business, and good title to all of its personal Property, including all
Property reflected in any financial statements delivered to Agent or Lenders, in
each case free of Liens except Permitted Liens. Each Obligor and Subsidiary has
paid and discharged all lawful claims that, if unpaid, could become a Lien on
its Properties, other than Permitted Liens. All Liens of



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag074.jpg]
-69- Agent in the Collateral are duly perfected, first priority Liens, subject
only to Permitted Liens that are expressly allowed to have priority over Agent’s
Liens. Accounts. Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers with respect
thereto. Borrowers warrant, with respect to each Account at the time it is shown
as an Eligible Account in a Borrowing Base Certificate, that: (a) it is genuine
and in all respects what it purports to be, and is not evidenced by a judgment;
(b) it arises out of a completed, bona fide sale and delivery of goods or
rendition of services in the Ordinary Course of Business, and substantially in
accordance with any purchase order, contract or other document relating thereto;
(c) it is for a sum certain, maturing as stated in the invoice covering such
sale or rendition of services, a copy of which has been furnished or is
available to Agent on request; (d) to Borrowers’ knowledge, it is not subject to
any offset, Lien (other than Agent’s Lien and Liens securing the obligations
under the Senior Notes Agreement), deduction, defense, dispute, counterclaim or
other adverse condition except as arising in the Ordinary Course of Business and
disclosed to Agent; and it is absolutely owing by the Account Debtor, without
contingency in any respect; (e) no purchase order, agreement, document or
Applicable Law restricts assignment of the Account to Agent (regardless of
whether, under the UCC, the restriction is ineffective), and the applicable
Borrower is the sole payee or remittance party shown on the invoice; (f) no
extension, compromise, settlement, modification, credit, deduction or return has
been authorized with respect to the Account, except discounts or allowances
granted in the Ordinary Course of Business for prompt payment that are reflected
on the face of the invoice related thereto and in the reports submitted to Agent
hereunder; and (g) to the best of Borrowers’ knowledge, (i) there are no facts
or circumstances that are reasonably likely to impair the enforceability or
collectibility of such Account; (ii) the Account Debtor had the capacity to
contract when the Account arose, continues to meet the applicable Borrower’s
customary credit standards, is Solvent, is not contemplating or subject to an
Insolvency Proceeding, and has not failed, or suspended or ceased doing
business; and (iii) there are no proceedings or actions threatened or pending
against any Account Debtor that could reasonably be expected to have a material
adverse effect on the Account Debtor’s financial condition. Financial
Statements. The consolidated balance sheets, and related statements of income,
cash flow and shareholder’s equity, of US Concrete and Subsidiaries that have
been and are hereafter delivered to Agent and Lenders, are prepared in
accordance with GAAP, and fairly present in all material respects the financial
positions and results of operations of US Concrete and Subsidiaries at the dates
and for the periods indicated, subject, in the case of quarterly and monthly
statements, to normal year-end adjustments and the absence of footnotes. All



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag075.jpg]
-70- projections delivered from time to time to Agent and Lenders have been
prepared in good faith, based on reasonable assumptions in light of the
circumstances at such time. Since December 31, 2012 there has been no change in
the condition, financial or otherwise, of any Borrower or Subsidiary that could
reasonably be expected to have a Material Adverse Effect. No financial statement
delivered to Agent or Lenders at any time contains any untrue statement of a
material fact, nor fails to disclose any material fact necessary to make such
statement not materially misleading. Borrowers and their Subsidiaries are
Solvent on a consolidated basis. Surety Obligations. No Borrower or Subsidiary
is obligated as surety or indemnitor under any bond or other contract that
assures payment or performance of any obligation of any Person, except as
described on Schedule 9.1.8 attached hereto or as permitted under Section
10.2.1. Taxes. Except as described on Schedule 9.1.9 attached hereto, each
Borrower and Subsidiary has filed all federal, state and local tax returns and
other reports that it is required by law to file, and has paid, or made
provision for the payment of, all Taxes upon it, its income and its Properties
that are due and payable, except to the extent being Properly Contested and
except for Taxes in respect of which the aggregate liability does not exceed
$1,000,000. The provision for Taxes on the books of each Borrower and Subsidiary
is adequate for all years not closed by applicable statutes, and for its current
Fiscal Year. Brokers. Except as may be payable to Agent, Lenders or their
respective Affiliates in connection with the Loan, there are no brokerage
commissions, finder’s fees or investment banking fees payable in connection with
any transactions contemplated by the Loan Documents. Intellectual Property.
Except as could not reasonably be expected to have a Material Adverse Effect,
each Obligor and Subsidiary owns or has the lawful right to use all Intellectual
Property necessary for the conduct of its business, without conflict with any
rights of others. There is no pending or, to any Obligor’s knowledge, threatened
Intellectual Property Claim with respect to any Obligor, any Subsidiary or any
of their Property (including any Intellectual Property). Except as disclosed on
Schedule 9.1.11, no Obligor or Subsidiary pays or owes any Royalty or other
compensation to any Person with respect to any Intellectual Property. All
Intellectual Property owned, used or licensed by, or otherwise subject to any
interests of, any Obligor or Subsidiary is shown on Schedule 9.1.11.
Governmental Approvals. Each Obligor and Subsidiary has, is in compliance with,
and is in good standing with respect to, all Governmental Approvals necessary to
conduct its business and to own, lease and operate its Properties, except where
noncompliance could not reasonably be expected to have a Material Adverse
Effect. All necessary import, export or other licenses, permits or certificates
for the import or handling of any goods or other Collateral have been procured
and are in effect, and Obligors and Subsidiaries have complied with all foreign
and domestic laws with respect to the shipment and importation of any goods or
Collateral, except where noncompliance could not reasonably be expected to have
a Material Adverse Effect. Compliance with Laws. Each Borrower and Subsidiary
has duly complied, and its Properties and business operations are in compliance,
in all material respects with all Applicable Law, except where noncompliance
could not reasonably be expected to have a



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag076.jpg]
-71- Material Adverse Effect. There have been no citations, notices or orders of
material noncompliance issued to any Borrower or Subsidiary under any Applicable
Law. No Inventory has been produced in violation of the FLSA. Compliance with
Environmental Laws. Except as disclosed on Schedule 9.1.14, no Borrower’s or
Subsidiary’s present and, to their knowledge, none of Borrower’s or Subsidiary’s
past operations, Real Estate or other Properties are subject to any federal,
state or local investigation known to the Borrowers to determine whether any
remedial action is needed to address any environmental pollution, hazardous
material or environmental clean-up. No Borrower or Subsidiary has received any
Environmental Notice. No Borrower or Subsidiary has any contingent liability
with respect to any Environmental Release, environmental pollution or hazardous
material on any Real Estate now or previously owned, leased or operated by it,
except as could not reasonably be expected to have a Material Adverse Effect.
The representations and warranties contained in the Environmental Agreement are
true and correct on the Closing Date. Burdensome Contracts. No Borrower or
Subsidiary is a party or subject to any contract, agreement or charter
restriction that could reasonably be expected to have a Material Adverse Effect.
No Borrower or Subsidiary is party or subject to any Restrictive Agreement,
except as shown on Schedule 9.1.15 or as otherwise permitted under Section
10.2.3(b) or 10.2.13. No such Restrictive Agreement prohibits the execution,
delivery or performance of any Loan Document by an Obligor. Litigation. Except
as shown on Schedule 9.1.16, there are no proceedings or investigations pending
or, to any Obligor’s knowledge, threatened against any Obligor or Subsidiary, or
any of their businesses, operations, Properties, prospects or conditions, that
(a) relate to any Loan Documents or transactions contemplated thereby; or (b)
could reasonably be expected to have a Material Adverse Effect if determined
adversely to any Obligor or Subsidiary. Except as shown on such Schedule, no
Obligor has a Commercial Tort Claim (other than, as long as no Default or Event
of Default exists, a Commercial Tort Claim for less than $100,000). No Obligor
or Subsidiary is in default with respect to any order, injunction or judgment of
any Governmental Authority. No Defaults. No event or circumstance has occurred
or exists that constitutes a Default or Event of Default. No Obligor or
Subsidiary is in default, and no event or circumstance has occurred or exists
that with the passage of time or giving of notice (i) would constitute a
material default, under any Material Contract described in clause (a), (b) or
(c) of the definition of “Material Contract” or (ii) as to any other Material
Contract described in clause (d) of the of the definition of “Material
Contract”, permit the holder thereof to accelerate or demand payment of such
Debt. There is no basis upon which any party (other than an Obligor or
Subsidiary) could terminate a Material Contract prior to its scheduled
termination date. ERISA. Except as disclosed on Schedule 9.1.18: (h) Each Plan
is in compliance in all material respects with the applicable provisions of
ERISA, the Code, and other federal and state laws. Each Plan that is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter or an opinion letter on which employers may reasonably rely from the IRS
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the knowledge of Borrowers, nothing has occurred which
would prevent, or cause the loss of,



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag077.jpg]
-72- such qualification. Except as would not reasonably be expected to have a
Material Adverse Effect, each Obligor and, to the knowledge of Obligors, each
ERISA Affiliate has met all applicable requirements under the Code, ERISA and
the Pension Protection Act of 2006 with respect to each Plan, and no application
for a waiver of the minimum funding standards or an extension of any
amortization period has been made with respect to any Plan. (i) There are no
pending or, to the knowledge of Obligors, threatened claims, actions or
lawsuits, or action by any Governmental Authority, with respect to any Plan that
could reasonably be expected to have a Material Adverse Effect. To the knowledge
of Obligors, there has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted in or
could reasonably be expected to have a Material Adverse Effect. (j) (i) No ERISA
Event has occurred or is reasonably expected to occur, except as would not
reasonably be expected to have a Material Adverse Effect; (ii) no Pension Plan
has any Unfunded Pension Liability, except as would not reasonably be expected
to have a Material Adverse Effect; (iii) no Obligor or, to the knowledge of
Obligors, ERISA Affiliate has incurred, or reasonably expects to incur, any
liability under Title IV of ERISA with respect to any Pension Plan (other than
premiums due and not delinquent under Section 4007 of ERISA), except as would
not reasonably be expected to have a Material Adverse Effect; (iv) no Obligor
or, to the knowledge of Obligors, ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Section 4201 or 4243 of ERISA with respect
to a Multiemployer Plan, except as would not reasonably be expected to have a
Material Adverse Effect (and no event has occurred which, with the giving of
notice under Section 4219 of ERISA, would result in such liability); (v) no
Obligor or ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or 4212(c) of ERISA; and (vi) as of the most recent valuation date
for any Pension Plan or Multiemployer Plan, the funding target attainment
percentage (as defined in Section 430(d)(2) of the Code) is at least 60%, and no
Obligor or ERISA Affiliate knows of any fact or circumstance that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of such date. (k) With respect to any Foreign
Plan, except as in the aggregate would not reasonably be expected to have a
Material Adverse Effect, (i) all employer and employee contributions required by
law or by the terms of the Foreign Plan have been made, or, if applicable,
accrued, in accordance with normal accounting practices; (ii) the fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign Plan funded through insurance, or the book reserve established
for any Foreign Plan, together with any accrued contributions, is sufficient to
procure or provide for the accrued benefit obligations with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles; and (iii)
it has been registered as required and has been maintained in good standing with
applicable regulatory authorities. Trade Relations. There exists no actual or
threatened termination, limitation or modification of any business relationship
between any Borrower or Subsidiary and any customer or supplier, or any group of
customers or suppliers, which individually or in the aggregate could reasonably
be expected to result in a Material Adverse Effect. There exists no condition or
circumstance that could reasonably be expected to materially impair the ability
of any Borrower



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag078.jpg]
-73- or Subsidiary to conduct its business at any time hereafter in
substantially the same manner as conducted on the Closing Date. Labor Relations.
Except as described on Schedule 9.1.20, no Borrower or Subsidiary is party to or
bound by any collective bargaining agreement. There are no material grievances,
disputes or controversies with any union or other organization of any Borrower’s
or Subsidiary’s employees, or, to any Borrower’s knowledge, any asserted or
threatened strikes, work stoppages or demands for collective bargaining.
Borrowers may update Schedule 9.1.20 (i) from time to time with Agent’s consent,
not to be unreasonably withheld, delayed or conditioned, (ii) to reflect
Permitted Acquisitions, or (iii) to reflect any new collective bargaining
agreement. Payable Practices. No Borrower or Subsidiary has made any material
change in its historical accounts payable practices from those in effect on the
Closing Date. Not a Regulated Entity. No Obligor is (a) an “investment company”
or a “person directly or indirectly controlled by or acting on behalf of an
investment company” within the meaning of the Investment Company Act of 1940; or
(b) subject to regulation under the Federal Power Act, the Interstate Commerce
Act, any public utilities code or any other Applicable Law regarding its
authority to incur Debt. Margin Stock. No Borrower or Subsidiary is engaged,
principally or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying any Margin Stock. No Loan
proceeds or Letters of Credit will be used by Borrowers to purchase or carry, or
to reduce or refinance any Debt incurred to purchase or carry, any Margin Stock
or for any related purpose governed by Regulations T, U or X of the Board of
Governors. Complete Disclosure. No Loan Document contains any untrue statement
of a material fact, nor fails to disclose any material fact necessary to make
the statements contained therein not materially misleading. There is no fact or
circumstance that any Obligor has failed to disclose to Agent in writing that
could reasonably be expected to have a Material Adverse Effect. SECTION 10.
COVENANTS AND CONTINUING AGREEMENTS Affirmative Covenants. As long as any
Commitments or Obligations are outstanding, each Obligor shall, and shall cause
each Subsidiary to: 10.1.1. Inspections; Appraisals. (a) Permit Agent from time
to time, subject (except when a Default or Event of Default exists) to
reasonable notice and normal business hours, to visit and inspect the Properties
of any Obligor or Subsidiary, inspect, audit and make extracts from any
Obligor’s or Subsidiary’s books and records, and discuss with its officers,
agents, advisors and independent accountants such Obligor’s or Subsidiary’s
business, financial condition, assets, prospects and results of operations.
Lenders may participate in any such visit or inspection, at their own expense.
Neither Agent nor any Lender shall have any duty to any Obligor to make any
inspection, nor to share any results of any inspection, appraisal or report with
any Obligor. Obligor’s acknowledge that all inspections, appraisals and reports
are prepared by Agent and Lenders for their purposes, and Obligors shall not be
entitled to rely upon them.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag079.jpg]
-74- (b) Reimburse Agent for all charges, costs and expenses of Agent in
connection with (i) examinations of any Obligor’s books and records or any other
financial or Collateral matters as Agent deems appropriate but, so long no
Default or Event of Default has occurred and is continuing, in no event more
frequently than one time per Loan Year or two times per Loan Year if a Trigger
Period has occurred in such Loan Year; and (ii) all appraisals of Inventory as
Agent deems appropriate but, so long as no Default or Event of Default has
occurred and is continuing, no more frequently than one time per Loan Year
(provided that the foregoing shall not limit the number of appraisals of
Inventory Agent may conduct at its own expense in any Loan Year), (iii)
appraisals of Equipment as Agent deems appropriate but, so long no Default or
Event of Default has occurred and is continuing, in no event more frequently
than one time per Loan Year; provided, however, that if an examination or
appraisal is initiated during a Default or Event of Default, all such charges,
costs and expenses therefor shall be reimbursed by Borrowers without regard to
such limits. Borrowers agree to pay Agent’s then standard charges for
examination activities, including the standard charges of Agent’s internal
examination and appraisal groups, as well as the charges of any third party used
for such purposes. Financial and Other Information. Keep adequate records and
books of account with respect to its business activities, in which proper
entries are made in accordance with GAAP reflecting all financial transactions;
and furnish to Agent and Lenders: (c) as soon as available, and in any event
within 90 days after the close of each Fiscal Year, balance sheets as of the end
of such Fiscal Year and the related statements of income, cash flow and
shareholders’ equity for such Fiscal Year, on a consolidated basis for US
Concrete and Subsidiaries, which consolidated statements shall be audited and
certified (without qualification) by a firm of independent certified public
accountants of recognized standing selected by US Concrete and acceptable to
Agent, and shall set forth in comparative form corresponding figures for the
preceding Fiscal Year and other information acceptable to Agent; (d) as soon as
available, and in any event within 30 days after the end of each month (but
within 45 days after the last month in each Fiscal Quarter end), unaudited
balance sheets as of the end of such month and the related statements of income
and a report of the component figures comprising Fixed Charges for such month
and for the portion of the Fiscal Year then elapsed, on a consolidated basis for
US Concrete and Subsidiaries, setting forth in comparative form corresponding
figures for the preceding Fiscal Year and certified by a Senior Officer with
relevant knowledge or responsibility of Borrower Agent as prepared in accordance
with GAAP and fairly presenting in all material respects the financial position
and results of operations for such month and period, subject to normal year-end
adjustments and the absence of footnotes; (e) concurrently with delivery of
financial statements under clauses (a) and (b) above, or more frequently if
requested by Agent while a Default or Event of Default exists, a Compliance
Certificate executed by the Senior Officer with relevant knowledge or
responsibility of Borrower Agent; (f) concurrently with delivery of financial
statements under clause (a) above, copies of all final management letters and
other material reports submitted to Borrowers by their accountants in connection
with such financial statements;



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag080.jpg]
-75- (g) not later than 30 days after the end of each Fiscal Year, projections
of Borrowers’ consolidated (i) results of operations and Availability for the
next Fiscal Year, month by month, (ii) balance sheets and cash flow for the next
Fiscal Year, quarter by quarter, and (iii) balance sheet, results of operations,
cash flow and Availability for the next three Fiscal Years, year by year; (h) at
Agent’s request, a listing of each Borrower’s trade payables, specifying the
trade creditor and balance due, and a detailed trade payable aging, all in form
satisfactory to Agent; (i) promptly after the sending or filing thereof, copies
of any annual report to be filed in connection with each Plan or Foreign Plan;
and (j) such other reports and information (financial or otherwise) as Agent may
request from time to time in its Permitted Discretion in connection with any
Collateral or any Borrower’s, Subsidiary’s or other Obligor’s financial
condition or business. Notices. Notify Agent and Lenders in writing, promptly
after a Borrower’s Senior Officer obtains knowledge thereof, of any of the
following that affects an Obligor: (a) the threat or commencement of any
proceeding or investigation, whether or not covered by insurance, if an adverse
determination could have a Material Adverse Effect; (b) any pending or
threatened labor dispute, strike or walkout, or the expiration of any material
labor contract; (c) any default under or termination of a Material Contract; (d)
the existence of any Default or Event of Default; (e) any judgment in an amount
exceeding $1,000,000; (f) the assertion of any Intellectual Property Claim, if
an adverse resolution could reasonably be expected to have a Material Adverse
Effect; (g) any violation or asserted violation of any Applicable Law (including
ERISA, OSHA, FLSA, or any Environmental Laws), if an adverse resolution could
reasonably be expected to have a Material Adverse Effect; (h) any Environmental
Release by an Obligor or on any Property owned, leased or occupied by an
Obligor; or receipt of any Environmental Notice, except as could not reasonably
be expected to have a Material Adverse Effect; (i) the occurrence of any ERISA
Event; (j) the discharge of or any withdrawal or resignation by Borrowers’
independent accountants; or (k) any opening of a new office or place of
business, at least 15 days prior to such opening. Landlord and Storage
Agreements. Upon request, provide Agent with copies of all existing agreements,
and promptly after execution thereof provide Agent with copies of all future
agreements, between an Obligor and any landlord, warehouseman, processor,
shipper, bailee or other Person that owns any premises at which any Collateral
may be kept or that otherwise may possess or handle any Collateral. Compliance
with Laws. Comply with all Applicable Laws, including ERISA, Environmental Laws,
FLSA, OSHA, Anti-Terrorism Laws, and laws regarding collection and payment of
Taxes, and maintain all Governmental Approvals necessary to the ownership of its
Properties or conduct of its business, unless failure to comply (other than
failure to comply with Anti-Terrorism Laws) or maintain could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, if any Environmental Release occurs at or on any Properties of
any Borrower or Subsidiary, it shall act promptly and diligently to investigate
and report (to the extent such Environmental Release is of a reportable
quantity) to Agent and all appropriate Governmental Authorities the extent of,
and to make appropriate



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag081.jpg]
-76- remedial action to eliminate, such Environmental Release, whether or not
directed to do so by any Governmental Authority. Taxes. Pay and discharge all
Taxes prior to the date on which they become delinquent or penalties attach,
except (i) such Taxes as are being Properly Contested and (ii) Taxes under
Chapter 171 of the Texas Tax Code the State of Texas alleges are owed by
Borrowers in an amount not to exceed $3,000,000 at any time, so long as such
alleged taxes are being properly contested in good faith by appropriate
proceedings promptly instituted and diligently pursued. Insurance. In addition
to the insurance required hereunder with respect to Collateral pursuant to
Section 8.6.2, maintain (i) insurance with insurers (with a Best Rating of at
least A7, unless otherwise approved by Agent) or (ii) self insurance existing on
the Closing Date and other self insurance to the extent it is maintained in the
Ordinary Course of Businesses and by similarly situated Persons in the same
industry of established reputation (provided, however, that under all
circumstances Borrowing Base Collateral shall be insured pursuant to the
foregoing clause (i), other than collision damage to Trucks which may be covered
by self- insurance policies in effect on Closing Date), in each case
satisfactory to Agent in its Permitted Discretion, (a) with respect to the
Properties and business of Borrowers and Subsidiaries of such type (including
workers’ compensation, larceny, embezzlement, or other criminal misappropriation
insurance), in such amounts, and with such coverages and deductibles as are
customary for companies similarly situated; and (b) business interruption
insurance in an amount not less than $5,000,000, with deductibles and subject to
an insurance assignment satisfactory to Agent. Licenses. Keep each License
affecting any material portion of the ABL Priority Collateral (including the
manufacture, distribution or disposition of Inventory) or any other material
Property of Borrowers and Subsidiaries in full force and effect; promptly notify
Agent of any proposed modification to any such License, or entry into any new
License, in each case at least 30 days prior to its effective date; pay all
Royalties when due; and notify Agent of any default or breach asserted by any
Person to have occurred under any License. Future Subsidiaries. Promptly notify
Agent upon any Person becoming a Subsidiary and, if such Person is not a Foreign
Subsidiary, cause it to guaranty the Obligations in a manner consistent with
Section 14, and to execute and deliver such documents, instruments and
agreements and to take such other actions as Agent shall require to evidence and
perfect a Lien in favor of Agent on all assets of such Person, including
delivery of such legal opinions, in form and substance satisfactory to Agent, as
it shall deem appropriate. Depository Bank. Maintain Bank of America, N.A. as
its principal depository bank, including for the maintenance of all operating,
collection, disbursement and other deposit accounts (except for Excluded
Accounts); provided, however, the foregoing requirements shall not include Cash
Management Services. Titled Vehicles. Within ninety (90) days of the Closing
Date (or such longer period as Agent may establish in its Permitted Discretion),
ensure that with respect to each of the Trucks owned by an Obligor on the
Closing Date that are covered by a certificate of title, other than Trucks
disposed of during such 90-day period, the Lien of Agent is noted thereon by the
appropriate state office of the state where such Truck is registered; provided,
however, that



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag082.jpg]
-77- notwithstanding any other provision of this Agreement or any other Loan
Document, Obligors’ failure to so note the Agent’s Lien on such certificates of
title as to 20% of the total number of Trucks owned by all of the Obligors on
the Closing Date shall not constitute an Event of Default, but, for the
avoidance of doubt such Trucks (“Excluded Trucks”) shall not constitute
“Eligible Trucks” unless and until Obligors so note the Agent’s Lien on such
certificates of title, except as provided in clauses (b) and (e) of the
definition of “Eligible Trucks”. Negative Covenants. As long as any Commitments
or Obligations are outstanding, each Obligor shall not, and shall cause each
Subsidiary not to: Permitted Debt. Create, incur, guarantee or suffer to exist
any Debt, except: (k) the Obligations; (l) Subordinated Debt; (m) Permitted
Purchase Money Debt; (n) Borrowed Money (other than the Obligations,
Subordinated Debt and Permitted Purchase Money Debt, but including the Senior
Notes outstanding on the Closing Date), but only to the extent outstanding on
the Closing Date and not satisfied with proceeds of the initial Loans; (o) Debt
with respect to Bank Products incurred in the Ordinary Course of Business; (p)
Debt that is in existence when a Person becomes a Subsidiary or that is secured
by an asset when acquired by a Borrower or Subsidiary, as long as such Debt was
not incurred in contemplation of such Person becoming a Subsidiary or such
acquisition, and does not exceed $30,000,000 in the aggregate at any time; (q)
Permitted Contingent Obligations; (r) Refinancing Debt as long as each
Refinancing Condition is satisfied; (s) unsecured Debt of the type contemplated
by Section 10.2.6(d), provided that such Debt is subordinated to the Obligations
on terms and conditions satisfactory to Agent in its Permitted Discretion; (t)
Debt representing deferred compensation to employees of any Obligor incurred in
the Ordinary Course of Business; (u) Debt consisting of the financing of
insurance premiums incurred in the Ordinary Course of Business; (v) Debt of the
type and amount contemplated by Section 10.2.3(a)(iv); (w) Debt that is not
included in any of the other clauses of this Section, is not secured by a Lien
and does not exceed $10,000,000 in the aggregate at any time;



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag083.jpg]
-78- (x) the Existing Debt, as in effect on the Closing Date; (y) Debt under
Multiemployer Plans and Pension Plans; and (z) unsecured Debt representing
obligations to pay the deferred purchase price of assets, including any
earn-out, to the extent incurred in connection with a Permitted Acquisition.
Permitted Liens. Create or suffer to exist any Lien upon any of its Property,
except the following (collectively, “Permitted Liens”): (aa) Liens in favor of
Agent and Liens in favor of Senior Notes Agent securing the obligations under
the Senior Notes Agreement, and Liens in favor of the holders (or any agent,
representative or trustee for such holders) of any Refinancing Debt incurred in
respect of the Senior Notes in compliance with the Refinancing Conditions (in
each case, the priority of which shall be as provided in the Intercreditor
Agreement); (bb) Purchase Money Liens securing Permitted Purchase Money Debt;
(cc) Liens for Taxes not yet due or being Properly Contested; (dd) statutory
Liens (other than Liens for Taxes or imposed under ERISA) and similar
contractual Liens, which are not perfected and arise in the Ordinary Course of
Business, but only if (i) payment of the obligations secured thereby is not yet
due or is being Properly Contested, and (ii) no enforcement action (including
foreclosure) is being taken with respect to such Lien or against the Collateral
subject to such Lien, and (iii) such Liens do not materially impair the value or
use of the Property or materially impair operation of the business of any
Borrower or Subsidiary; (ee) Liens incurred or deposits made in the Ordinary
Course of Business to secure the performance of tenders, bids, leases, contracts
(except those relating to Borrowed Money), statutory obligations and other
similar obligations, or arising as a result of progress payments under
government contracts or Liens in favor of issuers of surety bonds; (ff) Liens
arising in the Ordinary Course of Business that are subject to Lien Waivers;
(gg) Liens arising by virtue of a judgment or judicial order against any
Borrower or Subsidiary, or any Property of a Borrower or Subsidiary, as long as
such Liens are (i) in existence for less than 20 consecutive days or being
Properly Contested, and (ii) at all times junior to Agent’s Liens; (hh)
easements, rights-of-way, restrictions, covenants or other agreements of record,
and other similar charges or encumbrances on Real Estate, that do not secure any
monetary obligation and do not interfere with the Ordinary Course of Business;
(ii) normal and customary rights of setoff upon deposits in favor of depository
institutions, and Liens of a collecting bank on Payment Items in the course of
collection;



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag084.jpg]
-79- (jj) Liens affecting the fee title of any leased Real Estate that is not
subject to a mortgage in favor of the Agent, which are created by a party other
than an Obligor; (kk) encumbrances arising under leases, subleases, licenses or
sublicenses of Real Estate that do not, in the aggregate, materially detract
from the value of such Real Estate or interfere with the ordinary conduct of the
business conducted and proposed to be conducted at such Real Estate; (ll)
financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the Ordinary Course of such Person’s Business
other than through a Capital Lease; (mm) Liens securing Debt permitted under
Section 10.2.1(f), but only on the Subsidiary or assets so acquired and
improvements, repairs, additions, attachments and accessions thereto, parts,
replacements and substitutions therefor, and products and proceeds thereof; (nn)
Liens securing Debt permitted under Section 10.2.1(k), provided that such Liens
are limited to securing only the unpaid premiums under the applicable insurance
policy and the only property subject to such Lien is the policy financed; (oo)
Liens securing obligations in an aggregate amount not to exceed $2,000,000 at
any time; (pp) Liens resulting from the deposit of funds or evidences of Debt in
trust for the purpose of defeasing or discharging Debt of a Borrower or a
Subsidiary so long as such defeasance or discharge is otherwise permitted under
this Agreement; (qq) non-exclusive Licenses or sub-Licenses granted by any
Obligor in the Ordinary Course of Business; (rr) Liens attaching solely to cash
earnest money deposits or installment payments in connection with any letter of
intent or purchase agreement in connection with a Permitted Acquisition; (ss)
Liens arising by operation of law under Article 2 of the UCC in favor of
reclaiming seller of goods or buyer of goods; (tt) Liens arising from filing UCC
financing statements relating solely to leases not prohibited by this Agreement;
(uu) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; (vv) existing Liens shown on Schedule 10.2.2; (ww) Liens upon specific
items of Inventory or other goods and proceeds of any Borrower or Subsidiary
securing such Borrower or Subsidiary’s obligation in respect of bankers’
acceptances issued or created for the account of such Person to facilitate the
purchase, shipment or storage of such Inventory or other goods;



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag085.jpg]
-80- (xx) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business; (yy) Liens encumbering property or assets under construction
arising from progress or partial payments by a customer of any Borrower or
Subsidiary relating to such property or assets; (zz) (i) With respect to real
Property owned by any Borrower or Subsidiary, Liens encumbering any leases or
subleases of real Property leased to a third party and not incurred in
connection with Indebtedness, which do not materially distract from the use of
the property subject thereto and that do not, in the aggregate, impair in any
material respect the ordinary conduct of the business of the Borrowers and
Subsidiaries, taken as a whole, and (ii) with respect to any real Property
leased by any Borrower or Subsidiary any Liens on the title of such property not
created by any Borrower or Subsidiary, as applicable; and (aaa) Liens (i) on
advances of cash or Cash Equivalents in favor of the seller of any asset to be
acquired by any Borrower or Subsidiary to be applied against the purchase price
for such assets or (ii) consisting of an agreement to dispose of property in a
disposition permitted hereunder. Distributions; Upstream Payments. (a) Declare
or make any Distributions, except (i) Upstream Payments; (ii) US Concrete may
declare and pay Distributions with respect to its common stock payable solely in
additional shares of its common stock and with respect to its preferred stock,
payable solely in additional shares of such preferred stock, in shares of its
common stock or an increase in liquidation volume; (iii) US Concrete may make
Distributions, not exceeding $5,000,000 during any Fiscal Year, pursuant to and
in accordance with stock option plans or other benefit plans for management or
employees of US Concrete and its Subsidiaries; (iv) a Borrower may make payments
in cash or issue notes to former employees, officers or directors of such
Borrower in connection with the redemption or repurchase of Equity Interests in
such Borrower from such former employees, officers or directors upon termination
of employment with such Borrower or their death or disability in an aggregate
amount not to exceed $1,500,000 and provided such notes are subordinate to the
Obligations in form and substance reasonably acceptable to the Agent; (v)
Subsidiaries may make Distributions ratably with respect to their Equity
Interests; (vi) Distributions in respect of fractional shares; and (vii) other
Distributions (including the repurchase or retirement of warrants existing as of
the Closing Date with respect to US Concrete’s Equity Interests) so long as all
of the Distribution Conditions are satisfied with respect thereto, or (b) create
or suffer to exist any encumbrance or restriction on the ability of a Subsidiary
to make any Upstream Payment, except for restrictions under the Loan Documents,
under Applicable Law, in effect on the Closing Date as shown on Schedule 9.1.15
or under an agreement permitted under Section 10.2.13. Restricted Investments.
Make any Restricted Investment. Disposition of Assets. Make any Asset
Disposition, except (a) a Permitted Asset Disposition; (b) a disposition of
Equipment under Section 8.4.2; (c) a transfer of Property by a Subsidiary or
Obligor to an Obligor; or (d) the disposition of the Real Estate listed on
Schedule 10.2.5.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag086.jpg]
-81- Loans. Make any loans or other advances of money to any Person, except (a)
advances to an officer or employee for salary, travel expenses, commissions and
similar items in the Ordinary Course of Business up to an aggregate maximum
amount of $500,000 in the aggregate at any one time outstanding; (b) prepaid
expenses and extensions of trade credit made in the Ordinary Course of Business;
(c) deposits with financial institutions permitted hereunder; and (d)
intercompany loans by an Obligor to another Obligor, provided each Obligor
hereby agrees and acknowledges payment of such intercompany loans are subject to
the subordination provisions of Section 5.10.5 and Section 14.7 hereof.
Restrictions on Payment of Certain Debt. Make any payments (whether voluntary or
mandatory, or a prepayment, purchase, redemption, retirement, defeasance or
acquisition; each, for purposes of this Section 10.2.7, a “payment”) with
respect to any (a) Subordinated Debt, except regularly scheduled payments of
principal, interest and fees, but only to the extent permitted under any
subordination agreement relating to such Debt (and a Senior Officer of Borrower
Agent shall certify to Agent, not less than five Business Days prior to the date
of payment, that all conditions under such agreement have been satisfied); or
(b) Borrowed Money (other than Purchase Money Debt to the extent such payment is
made from the proceeds of an Asset Disposition of the underlying asset permitted
under Section 10.2.5, the Obligations and Convertible Notes and other than
Subordinated Debt to the extent described in clause (a) above, but including the
Senior Notes) prior to its due date under the agreements evidencing such Debt as
in effect on the First Amendment Closing Date (or as amended thereafter with the
consent of Agent or, in the case of the Senior Notes, amended in accordance with
Section 10.2.18), other than, (i) payments of intercompany loans by an Obligor
to another Obligor, (ii) as long as no Default or Event of Default exists,
payments made from the proceeds of, or by conversion or exchange for or into,
Refinancing Debt, and (iii) other payments on Borrowed Money so long as all of
the Prepayment Conditions are satisfied with respect thereto. Fundamental
Changes. Change its name or conduct business under any fictitious name; change
its tax, charter or other organizational identification number; change its form
or state of organization; liquidate, wind up its affairs or dissolve itself; or
merge, combine or consolidate with any Person, whether in a single transaction
or in a series of related transactions, except (a) that any Obligor or
Subsidiary (other than US Concrete) may merge into or consolidate with a
Borrower in a transaction in which a Borrower (including US Concrete) is the
surviving entity; (b) that any Obligor (other than a Borrower) or Subsidiary
(other than a Borrower) may merge with or consolidate with any Obligor which is
not a Borrower; (c) (i) that any Subsidiary (other than a Borrower) of an
Obligor may liquidate or dissolve if its assets are transferred or otherwise
distributed to such Obligor or (ii) that any Borrower (other than US Concrete)
may liquidate or dissolve if its assets are transferred or otherwise distributed
to a Borrower (including US Concrete); (d) that any Subsidiary that is not an
Obligor may merge with any other Subsidiary that is not an Obligor, or may
liquidate or dissolve if its assets are transferred or otherwise distributed to
a Subsidiary that is not an Obligor; (e) for Permitted Acquisitions; or (f) that
an Obligor or Subsidiary may change its name, conduct business under a
fictitious name, change its tax, charter or organizational identification number
or change its form or state of organization, provided that written notice of
such event under this clause (f) is delivered to Agent not less than fifteen
(15) days after the occurrence of such event. Subsidiaries. Form or acquire any
Subsidiary after the Closing Date, except in accordance with Section 10.1.9; or
permit any existing Subsidiary to issue any additional Equity



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag087.jpg]
-82- Interests except director’s qualifying shares unless such Subsidiary is a
wholly-owned Subsidiary of an Obligor. Organic Documents. Amend, modify or
otherwise change any of its Organic Documents, except in connection with a
transaction permitted under Section 10.2.8. Tax Consolidation. File or consent
to the filing of any consolidated income tax return with any Person other than
Borrowers and Subsidiaries. Accounting Changes. Make any material change in
accounting treatment or reporting practices, except as required by GAAP and in
accordance with Section 1.2; or change its Fiscal Year. Restrictive Agreements.
Become a party to any Restrictive Agreement, except a Restrictive Agreement (a)
in effect on the Closing Date (including those shown on Schedule 9.1.15); (b)
relating to secured Debt permitted hereunder, as long as the restrictions apply
only to collateral for such Debt; (c) constituting customary restrictions on
assignment in leases, licenses and other contracts; (d) that is a Senior Notes
Document; (e) relating to an acquisition or disposition of Property otherwise
permitted under this Agreement; (f) the relevant restrictions of which are not,
taken as a whole, materially more restrictive than the corresponding
restrictions in this Agreement; (g) applicable to a Person or Property at the
time such Person or Property is acquired by an Obligor or a Subsidiary, if such
agreement was not entered into in contemplation of such acquisition and the
relevant restrictions of which, taken as a whole, are not materially more
restrictive then the corresponding restrictions in this Agreement; (h) that is a
joint venture agreement or similar agreement entered into the Ordinary Course of
Business; or (i) that replaces, renews, extends, refinances, refunds, amends or
otherwise modifies any agreement permitted under this Section 10.2.13 if the
relevant restrictions in such new agreement are not materially more restrictive,
taken as a whole, than those in the original agreement. Hedging Agreements.
Enter into any Hedging Agreement, except to hedge risks arising in the Ordinary
Course of Business and not for speculative purposes. Conduct of Business. Engage
in any business, other than its business as conducted on the Closing Date and
any activities incidental, similar, related, complementary or corollary thereto
or a reasonable extension thereof. Affiliate Transactions. Enter into or be
party to any transaction with an Affiliate, except (a) transactions expressly
permitted by the Loan Documents; (b) payment of reasonable compensation to
officers and employees for services actually rendered, and payment of customary
directors’ fees and indemnities; (c) transactions solely among Obligors; (d)
transactions with Affiliates that were consummated prior to the Closing Date, as
shown on Schedule 10.2.16; (e) transactions with Affiliates in the Ordinary
Course of Business, upon fair and reasonable terms no less favorable than would
be obtained in a comparable arm’s-length transaction with a non-Affiliate; and
(f) transactions permitted under Section 10.2.8. [Reserved]. Amendments to
Subordinated Debt or Senior Notes Agreement. (a) Amend, supplement or otherwise
modify any document, instrument or agreement relating to any Subordinated Debt,
if such modification (i) increases the principal balance of such Debt, or



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag088.jpg]
-83- increases any required payment of principal or interest; (ii) accelerates
the date on which any installment of principal or any interest is due, or adds
any additional redemption, put or prepayment provisions; (iii) shortens the
final maturity date or otherwise accelerates amortization; (iv) increases the
interest rate; (v) increases or adds any fees or charges; (vi) modifies any
covenant in a manner or adds any representation, covenant or default that is
more onerous or restrictive in any material respect for any Borrower or
Subsidiary, or that is otherwise materially adverse to any Borrower, any
Subsidiary of a Borrower or Lenders; or (vii) results in the Obligations not
being fully benefited by the subordination provisions of any documentation
relating to Subordinated Debt, or (b) amend, supplement or otherwise modify the
Senior Notes Agreement, if (i) such Debt, as modified, (x) would not satisfy the
Refinancing Conditions or would have a maturity date prior to Revolver
Termination Date or (y) would require the payment of any principal amount of
such Debt prior to the Revolver Termination Date in any circumstance not
required under the Senior Notes Agreement as in effect on the Closing Date; (ii)
such modifications would result in the Obligations not constituting “Permitted
Indebtedness” under the Senior Notes Agreement, or (iii) such modifications
would result in the credit facility evidenced by this Agreement not constituting
the “ABL Facility” under the Senior Notes Agreement. Financial Covenants. As
long as any Commitments or Obligations are outstanding, Borrowers shall: Fixed
Charge Coverage Ratio. Maintain a Fixed Charge Coverage Ratio of at least 1.0 to
1.0 for each period of twelve calendar months while a FCCR Trigger Period is in
effect, commencing with the most recent such period for which financial
statements were, or were required to be, delivered hereunder prior to the first
day of such FCCR Trigger Period. SECTION 11. EVENTS OF DEFAULT; REMEDIES ON
DEFAULT Events of Default. Each of the following shall be an “Event of Default”
if it occurs for any reason whatsoever, whether voluntary or involuntary, by
operation of law or otherwise: (a) An Obligor fails to pay (i) any Obligations
comprising interest or principal on the Loans, LC Obligations or fees pursuant
to Section 3.2 when due (whether at stated maturity, on demand, upon
acceleration or otherwise), or (ii) any other Obligations within three (3) days
of the applicable due date; (b) Any representation, warranty or other written
statement of an Obligor made in connection with any Loan Documents or
transactions contemplated thereby is incorrect or misleading in any material
respect when given; provided, however, (i) an incorrect or misleading
representation, warranty or other written statement relating specifically to
Accounts or Inventory shall not constitute an Event of Default unless it relates
to Accounts with an aggregate Value of greater than $250,000 or Inventory with
an aggregate Value of greater than $250,000, as applicable, and (ii) an
incorrect or misleading representation, warranty or other written statement
relating specifically to Trucks shall not constitute an Event of Default unless
it relates to Trucks with an aggregate Value of greater than $500,000; provided,
further, however, the foregoing proviso shall not apply to any willful breach by
an Obligor; (c) An Obligor breaches or fail to perform any covenant contained in
Section 7.2, 7.3, 7.4, 7.6, 8.1, 8.2.4, 8.2.5, 8.6.2, 10.1.1, 10.1.2, 10.1.10,
10.2 or 10.3;



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag089.jpg]
-84- (d) An Obligor breaches or fails to perform any other covenant contained in
any Loan Documents, and such breach or failure is not cured within 30 days after
a Senior Officer of such Obligor has knowledge thereof or receives notice
thereof from Agent, whichever is sooner; provided, however, that such notice and
opportunity to cure shall not apply if the breach or failure to perform is not
capable of being cured within such period or is a willful breach by an Obligor;
(e) (i) A Guarantor repudiates, revokes or attempts to revoke its Guaranty; (ii)
an Obligor denies or contests the validity or enforceability of any Loan
Documents or Obligations, or the perfection or priority of any Lien granted to
Agent; or (iii) any Loan Document ceases to be in full force or effect for any
reason (other than a waiver or release by Agent and Lenders and other than, in
each case, with respect to Collateral (except for Collateral comprising Trucks,
Accounts or Inventory) having an aggregate Value not in excess of $5,000,000 or
Trucks having an aggregate Value not in excess of $500,000), provided, however,
in the case of the foregoing clause (iii), such occurrence shall not be deemed
an Event of Default unless such occurrence is not cured within three (3)
Business Days of such occurrence; provided, further, however, such opportunity
to cure shall not apply if such occurrence is not capable of being cured within
such period or is the result of a willful act by an Obligor; (f) Any breach or
default of an Obligor occurs under any Hedging Agreement, or under any
instrument or agreement to which it is a party or by which it or any of its
Properties is bound, relating to Debt (other than the Obligations) in an
aggregate principal amount in excess of $5,000,000, if the maturity of or any
payment with respect to such Debt may be accelerated or demanded due to such
breach; (g) Any judgment or order for the payment of money is entered against an
Obligor in an amount that exceeds, individually or cumulatively with all
unsatisfied judgments or orders against all Obligors, $5,000,000 (net of
insurance coverage therefor that has not been denied by the insurer), unless a
stay of enforcement of such judgment or order is in effect, by reason of a
pending appeal or otherwise; (h) A loss, theft, damage or destruction occurs
with respect to any Collateral if the amount not covered by insurance exceeds
$5,000,000; (i) An Obligor is enjoined, restrained or in any way prevented by
any Governmental Authority from conducting any material part of its business; an
Obligor suffers the loss, revocation or termination of any material license,
permit, lease or agreement necessary to its business; there is a cessation of
any material part of an Obligor’s business for a material period of time; any
material Collateral or Property of an Obligor is taken or impaired through
condemnation; an Obligor agrees to or commences any liquidation, dissolution or
winding up of its affairs; or an Obligor is not Solvent; (j) An Insolvency
Proceeding is commenced by an Obligor; an Obligor makes an offer of settlement,
extension or composition to its unsecured creditors generally; a trustee is
appointed to take possession of any substantial Property of or to operate any of
the business of an Obligor; or an Insolvency Proceeding is commenced against an
Obligor and: the Obligor consents to institution of the proceeding, the petition
commencing the proceeding is not timely contested by the Obligor, the petition
is not dismissed within 60days after filing, or an order for relief is entered
in the proceeding;



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag090.jpg]
-85- (k) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
an Obligor to a Pension Plan, Multiemployer Plan or PBGC, or that constitutes
grounds for appointment of a trustee for or termination by the PBGC of any
Pension Plan or Multiemployer Plan, and that when taken together with all other
ERISA Events that have occurred, results in liability of Obligors, other than
liability that has been satisfied or otherwise is no longer outstanding,
exceeding $10,000,000 in the aggregate at any one time; an Obligor or ERISA
Affiliate fails to pay when due any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan,
except as would not be reasonably expected to result in a Material Adverse
Effect; or any event similar to the foregoing occurs or exists with respect to a
Foreign Plan, except as would not reasonably be expected to result in a Material
Adverse Effect; (l) An Obligor or any of its Senior Officers is criminally
indicted or convicted for (i) a felony committed in the conduct of the Obligor’s
business, or (ii) violating any state or federal law (including the Controlled
Substances Act, Money Laundering Control Act of 1986 and Illegal Exportation of
War Materials Act) that could lead to forfeiture of any material Property or any
Collateral; (m) A Change in Control occurs; or (n) The occurrence of any “Event
of Default” under and as defined in the Senior Notes Agreement. Remedies upon
Default. If an Event of Default described in Section 11.1(j) occurs with respect
to any Obligor, then to the extent permitted by Applicable Law, all Obligations
(other than Secured Bank Product Obligations) shall become automatically due and
payable and all Commitments shall terminate, without any action by Agent or
notice of any kind. In addition, or if any other Event of Default exists, Agent
may in its discretion (and shall upon written direction of Required Lenders) do
any one or more of the following from time to time: (o) declare any Obligations
(other than Secured Bank Product Obligations) immediately due and payable,
whereupon they shall be due and payable without diligence, presentment, demand,
protest or notice of any kind, all of which are hereby waived by Borrowers to
the fullest extent permitted by law; (p) terminate, reduce or condition any
Commitment, or make any adjustment to the Borrowing Base; (q) require Obligors
to Cash Collateralize LC Obligations, Secured Bank Product Obligations and other
Obligations that are contingent or not yet due and payable, and, if Obligors
fail promptly to deposit such Cash Collateral, Agent may (and shall upon the
direction of Required Lenders) advance the required Cash Collateral as Revolver
Loans (whether or not an Overadvance exists or is created thereby, or the
conditions in Section 6 are satisfied); and (r) exercise any other rights or
remedies afforded under any agreement, by law, at equity or otherwise, including
the rights and remedies of a secured party under the UCC. Such rights and
remedies include the rights to (i) take possession of any Collateral; (ii)
require Obligors to assemble Collateral, at Borrowers’ expense, and make it



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag091.jpg]
-86- available to Agent at a place designated by Agent; (iii) enter any premises
where Collateral is located and store Collateral on such premises until sold
(and if the premises are owned or leased by an Obligor, Obligors agree not to
charge for such storage); and (iv) sell or otherwise dispose of any Collateral
in its then condition, or after any further manufacturing or processing thereof,
at public or private sale, with such notice as may be required by Applicable
Law, in lots or in bulk, at such locations, all as Agent, in its discretion,
deems advisable. Each Obligor agrees that 10 days notice of any proposed sale or
other disposition of Collateral by Agent shall be reasonable, and that any sale
conducted on the internet or to a licensor of Intellectual Property shall be
commercially reasonable. Agent may conduct sales on any Obligor’s premises,
without charge, and any sale may be adjourned from time to time in accordance
with Applicable Law. Agent shall have the right to sell, lease or otherwise
dispose of any Collateral for cash, credit or any combination thereof, and Agent
may purchase any Collateral at public or, if permitted by law, private sale and,
in lieu of actual payment of the purchase price, may credit bid and set off the
amount of such price against the Obligations. License. Agent is hereby granted
an irrevocable, non-exclusive license or other right, exercisable at any time an
Event of Default exists, to use, license or sub-license (without payment of
royalty or other compensation to any Person) any or all Intellectual Property of
Obligors, computer hardware and software, trade secrets, brochures, customer
lists, promotional and advertising materials, labels, packaging materials and
other Property, in advertising for sale, marketing, selling, collecting,
completing manufacture of, or otherwise exercising any rights or remedies with
respect to, any Collateral. Each Obligor’s rights and interests under
Intellectual Property shall inure to Agent’s benefit. Setoff. At any time during
an Event of Default, Agent, Issuing Bank, Lenders, and any of their Affiliates
are authorized, to the fullest extent permitted by Applicable Law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final, in whatever currency, but excluding deposits held by Obligors in a
fiduciary capacity) at any time held and other obligations (in whatever
currency) at any time owing by Agent, Issuing Bank, such Lender or such
Affiliate to or for the credit or the account of an Obligor against any
Obligations, irrespective of whether or not Agent, Issuing Bank, such Lender or
such Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such Obligations may be contingent or unmatured or are
owed to a branch or office of Agent, Issuing Bank, such Lender or such Affiliate
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of Agent, Issuing Bank, each Lender and each such
Affiliate under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Person may have. 11.2. Remedies
Cumulative; No Waiver. Cumulative Rights. All agreements, warranties,
guaranties, indemnities and other undertakings of Obligors under the Loan
Documents are cumulative and not in derogation of each other. The rights and
remedies of Agent and Lenders are cumulative, may be exercised at any time and
from time to time, concurrently or in any order, and are not exclusive of any
other rights or remedies available by agreement, by law, at equity or otherwise.
All such rights and remedies shall continue in full force and effect until Full
Payment of all Obligations. Waivers. No waiver or course of dealing shall be
established by (a) the failure or delay of Agent or any Lender to require strict
performance by Obligors with any terms of the



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag092.jpg]
-87- Loan Documents, or to exercise any rights or remedies with respect to
Collateral or otherwise; (b) the making of any Loan or issuance of any Letter of
Credit during a Default, Event of Default or other failure to satisfy any
conditions precedent; or (c) acceptance by Agent or any Lender of any payment or
performance by an Obligor under any Loan Documents in a manner other than that
specified therein. It is expressly acknowledged by Obligors that any failure to
satisfy a financial covenant on a measurement date shall not be cured or
remedied by satisfaction of such covenant on a subsequent date. SECTION 12.
AGENT 12.1. Appointment, Authority and Duties of Agent. Appointment and
Authority. Each Secured Party appoints and designates Bank of America as Agent
under all Loan Documents. Agent may, and each Secured Party authorizes Agent to,
enter into all Loan Documents to which Agent is intended to be a party and
accept all Security Documents, for the benefit of Secured Parties. Any action
taken by Agent in accordance with the provisions of the Loan Documents, and the
exercise by Agent of any rights or remedies set forth therein, together with all
other powers reasonably incidental thereto, shall be authorized by and binding
upon all Secured Parties. Without limiting the generality of the foregoing,
Agent shall have the sole and exclusive authority to (a) act as the disbursing
and collecting agent for Lenders with respect to all payments and collections
arising in connection with the Loan Documents; (b) execute and deliver as Agent
each Loan Document, including any intercreditor or subordination agreement, and
accept delivery of each Loan Document; (c) act as collateral agent for Secured
Parties for purposes of perfecting and administering Liens under the Loan
Documents, and for all other purposes stated therein; (d) manage, supervise or
otherwise deal with Collateral; and (e) take any Enforcement Action or otherwise
exercise any rights or remedies with respect to any Collateral or under any Loan
Documents, Applicable Law or otherwise. The duties of Agent are ministerial and
administrative in nature only, and Agent shall not have a fiduciary relationship
with any Secured Party, Participant or other Person, by reason of any Loan
Document or any transaction relating thereto. Agent alone shall be authorized to
determine whether any Account or Inventory constitutes an Eligible Account or
Eligible Inventory, whether to impose or release any reserve, or whether any
conditions to funding or to issuance of a Letter of Credit have been satisfied,
which determinations and judgments, if exercised in good faith, shall exonerate
Agent from liability to any Secured Party or other Person for any error in
judgment. Duties. Agent shall not have any duties except those expressly set
forth in the Loan Documents. The conferral upon Agent of any right shall not
imply a duty to exercise such right, unless instructed to do so by Lenders in
accordance with this Agreement. Agent Professionals. Agent may perform its
duties through agents and employees. Agent may consult with and employ Agent
Professionals, and shall be entitled to act upon, and shall be fully protected
in any action taken in good faith reliance upon, any advice given by an Agent
Professional. Agent shall not be responsible for the negligence or misconduct of
any agents, employees or Agent Professionals selected by it with reasonable
care. Instructions of Required Lenders. The rights and remedies conferred upon
Agent under the Loan Documents may be exercised without the necessity of joinder
of any other party, unless required by Applicable Law. Agent may request
instructions from Required Lenders or



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag093.jpg]
-88- other Secured Parties with respect to any act (including the failure to
act) in connection with any Loan Documents or Collateral, and may seek
assurances to its satisfaction from Secured Parties of their indemnification
obligations against Claims that could be incurred by Agent. Agent may refrain
from any act until it has received such instructions or assurances, and shall
not incur liability to any Person by reason of so refraining. Instructions of
Required Lenders shall be binding upon all Secured Parties, and no Secured Party
shall have any right of action whatsoever against Agent as a result of Agent
acting or refraining from acting pursuant to instructions of Required Lenders.
Notwithstanding the foregoing, instructions by and consent of specific parties
shall be required to the extent provided in Section 15.1.1. In no event shall
Agent be required to take any action that, in its opinion, is contrary to
Applicable Law or any Loan Documents or could subject any Agent Indemnitee to
personal liability. 12.2. Agreements Regarding Collateral and Borrower
Materials. Lien Releases; Care of Collateral. Secured Parties authorize Agent to
release any Lien with respect to any Collateral (a) upon Full Payment of the
outstanding Obligations and termination of all Commitments; (b) that is the
subject of a disposition or Lien that Borrowers certify in writing is a
Permitted Asset Disposition or a Permitted Lien entitled to priority over
Agent’s Liens (and Agent may rely conclusively on any such certificate without
further inquiry); (c) that does not constitute a material part of the
Collateral; or (d) subject to Section 15.1, with the consent of Required
Lenders. Secured Parties authorize Agent to subordinate its Liens to any
Purchase Money Lien or other Lien entitled to priority hereunder. Agent shall
have no obligation to assure that any Collateral exists or is owned by an
Obligor, or is cared for, protected or insured, nor to assure that Agent’s Liens
have been properly created, perfected or enforced, or are entitled to any
particular priority, nor to exercise any duty of care with respect to any
Collateral. Possession of Collateral. Agent and Secured Parties appoint each
Lender as agent (for the benefit of Secured Parties) for the purpose of
perfecting Liens in any Collateral held or controlled by such Lender, to the
extent such Liens are perfected by possession or control. If any Lender obtains
possession or control of any Collateral, it shall notify Agent thereof and,
promptly upon Agent’s request, deliver such Collateral to Agent or otherwise
deal with it in accordance with Agent’s instructions. Reports. Agent shall
promptly provide to Lenders, when complete, any field audit, examination or
appraisal report prepared for Agent with respect to any Obligor or Collateral
(“Report”). Reports and other Borrower Materials may be made available to
Lenders by providing access to them on the Platform, but Agent shall not be
responsible for system failures or access issues that may occur from time to
time. Each Lender agrees (a) that Reports are not intended to be comprehensive
audits or examinations, and that Agent or any other Person performing an audit
or examination will inspect only specific information regarding the Obligations
or Collateral and will rely significantly upon Borrowers’ books, records and
representations; (b) that Agent makes no representation or warranty as to the
accuracy or completeness of any Borrower Materials and shall not be liable for
any information contained in or omitted from any Borrower Materials, including
any Report; and (c) to keep all Borrower Materials confidential and strictly for
such Lender’s internal use, not to distribute any Report or other Borrower
Materials (or the contents thereof) to any Person (except to such Lender’s
Participants, attorneys and accountants), and to use all Borrower Materials
solely for administration of the Obligations. Each Lender shall indemnify and
hold harmless Agent and



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag094.jpg]
-89- any other Person preparing a Report from any action such Lender may take as
a result of or any conclusion it may draw from any Borrower Materials, as well
as from any Claims arising as a direct or indirect result of Agent furnishing
same to such Lender, via the Platform or otherwise. Reliance By Agent. Agent
shall be entitled to rely, and shall be fully protected in relying, upon any
certification, notice or other communication (including those by telephone,
telex, telegram, telecopy or e-mail) believed by it to be genuine and correct
and to have been signed, sent or made by the proper Person. Agent shall have a
reasonable and practicable amount of time to act upon any instruction, notice or
other communication under any Loan Document, and shall not be liable for any
delay in acting. Action Upon Default. Agent shall not be deemed to have
knowledge of any Default or Event of Default, or of any failure to satisfy any
conditions in Section 6, unless it has received written notice from a Borrower
or Required Lenders specifying the occurrence and nature thereof. If any Lender
acquires knowledge of a Default, Event of Default or failure of such conditions,
it shall promptly notify Agent and the other Lenders thereof in writing. Each
Secured Party agrees that, except as otherwise provided in any Loan Documents or
with the written consent of Agent and Required Lenders, it will not take any
Enforcement Action, accelerate Obligations (other than Secured Bank Product
Obligations), or exercise any right that it might otherwise have under
Applicable Law to credit bid at foreclosure sales, UCC sales or other
dispositions of Collateral, or to assert any rights relating to any Collateral.
Ratable Sharing. If any Lender obtains any payment or reduction of any
Obligation, whether through set-off or otherwise, in excess of its share of such
Obligation, determined on a Pro Rata basis or in accordance with Section 5.5.2,
as applicable, such Lender shall forthwith purchase from Agent, Issuing Bank and
the other Lenders such participations in the affected Obligation as are
necessary to share the excess payment or reduction on a Pro Rata basis or in
accordance with Section 5.5.2, as applicable. If any of such payment or
reduction is thereafter recovered from the purchasing Lender, the purchase shall
be rescinded and the purchase price restored to the extent of such recovery, but
without interest. Notwithstanding the foregoing, if a Defaulting Lender obtains
a payment or reduction of any Obligation, it shall immediately turn over the
amount thereof to Agent for application under Section 4.2.2 and it shall provide
a written statement to Agent describing the Obligation affected by such payment
or reduction. No Lender shall set off against any Dominion Account without
Agent’s prior consent. Indemnification. EACH LENDER SHALL INDEMNIFY AND HOLD
HARMLESS AGENT INDEMNITEES AND ISSUING BANK INDEMNITEES, TO THE EXTENT NOT
REIMBURSED BY OBLIGORS, ON A PRO RATA BASIS, AGAINST ALL CLAIMS THAT MAY BE
INCURRED BY OR ASSERTED AGAINST ANY SUCH INDEMNITEE, PROVIDED THAT ANY CLAIM
AGAINST AN AGENT INDEMNITEE RELATES TO OR ARISES FROM ITS ACTING AS OR FOR AGENT
(IN THE CAPACITY OF AGENT). In Agent’s Permitted Discretion, it may reserve for
any Claims made against an Agent Indemnitee or Issuing Bank Indemnitee, and may
satisfy any judgment, order or settlement relating thereto, from proceeds of
Collateral prior to making any distribution of Collateral proceeds to Secured
Parties. If Agent is sued by any receiver, trustee or other Person for any
alleged preference or fraudulent transfer, then any monies paid by Agent in
settlement or satisfaction of such proceeding, together with all interest, costs
and expenses (including attorneys’ fees) incurred in the defense of same, shall
be promptly reimbursed to Agent by each Lender to the extent of its Pro Rata
share.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag095.jpg]
-90- Limitation on Responsibilities of Agent. Agent shall not be liable to any
Secured Party for any action taken or omitted to be taken under the Loan
Documents, except for losses directly and solely caused by Agent’s gross
negligence or willful misconduct. Agent does not assume any responsibility for
any failure or delay in performance or any breach by any Obligor, Lender or
other Secured Party of any obligations under the Loan Documents. Agent does not
make any express or implied representation, warranty or guarantee to Secured
Parties with respect to any Obligations, Collateral, Loan Documents or Obligor.
No Agent Indemnitee shall be responsible to Secured Parties for any recitals,
statements, information, representations or warranties contained in any Loan
Documents or Borrower Materials; the execution, validity, genuineness,
effectiveness or enforceability of any Loan Documents; the genuineness,
enforceability, collectibility, value, sufficiency, location or existence of any
Collateral, or the validity, extent, perfection or priority of any Lien therein;
the validity, enforceability or collectibility of any Obligations; or the
assets, liabilities, financial condition, results of operations, business,
creditworthiness or legal status of any Obligor or Account Debtor. No Agent
Indemnitee shall have any obligation to any Secured Party to ascertain or
inquire into the existence of any Default or Event of Default, the observance by
any Obligor of any terms of the Loan Documents, or the satisfaction of any
conditions precedent contained in any Loan Documents. 12.3. Successor Agent and
Co-Agents. Resignation; Successor Agent. Subject to the appointment and
acceptance of a successor Agent as provided below, Agent may resign at any time
by giving at least 30 days written notice thereof to Lenders and Borrowers. Upon
receipt of such notice, Required Lenders shall have the right to appoint a
successor Agent which shall be (a) a Lender or an Affiliate of a Lender; or (b)
a financial institution reasonably acceptable to Required Lenders and (provided
no Default or Event of Default exists) Borrowers. If no successor agent is
appointed prior to the effective date of Agent’s resignation, then Agent may
appoint a successor agent that is a financial institution acceptable to it,
which shall be a Lender unless no Lender accepts the role. Upon acceptance by a
successor Agent of its appointment hereunder, such successor Agent shall
thereupon succeed to and become vested with all the powers and duties of the
retiring Agent without further act, and the retiring Agent shall be discharged
from its duties and obligations hereunder but shall continue to have the
benefits of the indemnification set forth in Sections 12.6 and 15.2.
Notwithstanding any Agent’s resignation, the provisions of this Section 12 shall
continue in effect for its benefit with respect to any actions taken or omitted
to be taken by it while Agent. Any successor to Bank of America by merger or
acquisition of stock or this loan shall continue to be Agent hereunder without
further act on the part of any Secured Party or Obligor. Co-Collateral Agent. If
necessary or appropriate under Applicable Law, Agent may appoint a Person to
serve as a co-collateral agent or separate collateral agent under any Loan
Document. Each right and remedy intended to be available to Agent under the Loan
Document shall also be vested in such agent. Secured Parties shall execute and
deliver any instrument or agreement that Agent may request to effect such
appointment. If the agent shall die, dissolve, become incapable of acting,
resign or be removed, then all the rights and remedies of such agent, to the
extent permitted by Applicable Law, shall vest in and be exercised by Agent
until appointment of a new agent. Due Diligence and Non-Reliance. Each Lender
acknowledges and agrees that it has, independently and without reliance upon
Agent or any other Lenders, and based upon such



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag096.jpg]
-91- documents, information and analyses as it has deemed appropriate, made its
own credit analysis of each Obligor and its own decision to enter into this
Agreement and to fund Loans and participate in LC Obligations hereunder. Each
Secured Party has made such inquiries as it feels necessary concerning the Loan
Documents, Collateral and Obligors. Each Secured Party acknowledges and agrees
that the other Secured Parties have made no representations or warranties
concerning any Obligor, any Collateral or the legality, validity, sufficiency or
enforceability of any Loan Documents or Obligations. Each Secured Party will,
independently and without reliance upon any other Secured Party, and based upon
such financial statements, documents and information as it deems appropriate at
the time, continue to make and rely upon its own credit decisions in making
Loans and participating in LC Obligations, and in taking or refraining from any
action under any Loan Documents. Except for notices, reports and other
information expressly requested by a Lender, Agent shall have no duty or
responsibility to provide any Secured Party with any notices, reports or
certificates furnished to Agent by any Obligor or any credit or other
information concerning the affairs, financial condition, business or Properties
of any Obligor (or any of its Affiliates) which may come into possession of
Agent or its Affiliates. 12.4. Remittance of Payments and Collections.
Remittances Generally. All payments by any Lender to Agent shall be made by the
time and on the day set forth in this Agreement, in immediately available funds.
If no time for payment is specified or if payment is due on demand by Agent and
request for payment is made by Agent by 11:00 a.m. on a Business Day, payment
shall be made by Lender not later than 2:00 p.m. on such day, and if request is
made after 11:00 a.m., then payment shall be made by 11:00 a.m. on the next
Business Day. Payment by Agent to any Secured Party shall be made by wire
transfer, in the type of funds received by Agent. Any such payment shall be
subject to Agent’s right of offset for any amounts due from such payee under the
Loan Documents. Failure to Pay. If any Secured Party fails to pay any amount
when due by it to Agent pursuant to the terms hereof, such amount shall bear
interest, from the due date until paid in full, at the rate determined by Agent
as customary for interbank compensation for two Business Days and thereafter at
the Default Rate for Base Rate Revolver Loans. In no event shall Borrowers be
entitled to receive credit for any interest paid by a Secured Party to Agent,
nor shall any Defaulting Lender be entitled to interest on any amounts held by
Agent pursuant to Section 4.2. Recovery of Payments. If Agent pays an amount to
a Secured Party in the expectation that a related payment will be received by
Agent from an Obligor and such related payment is not received, then Agent may
recover such amount from the Secured Party. If Agent determines that an amount
received by it must be returned or paid to an Obligor or other Person pursuant
to Applicable Law or otherwise, then, notwithstanding any other term of any Loan
Document, Agent shall not be required to distribute such amount to any Secured
Party. If any amounts received and applied by Agent to any Obligations are later
required to be returned by Agent pursuant to Applicable Law, each Lender shall
pay to Agent, on demand, such Lender’s Pro Rata share of the amounts required to
be returned. Individual Capacities. As a Lender, Bank of America shall have the
same rights and remedies under the Loan Documents as any other Lender, and the
terms “Lenders,” “Required Lenders” or any similar term shall include Bank of
America in its capacity as a Lender. Agent,



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag097.jpg]
-92- Lenders and their Affiliates may accept deposits from, lend money to,
provide Bank Products to, act as financial or other advisor to, and generally
engage in any kind of business with, Obligors and their Affiliates, as if they
were not Agent or Lenders hereunder, without any duty to account therefor to any
Secured Party. In their individual capacities, Agent, Lenders and their
Affiliates may receive information regarding Obligors, their Affiliates and
their Account Debtors (including information subject to confidentiality
obligations), and shall have no obligation to provide such information to any
Secured Party. Titles. Each Lender, other than Bank of America, that is
designated (on the cover page of this Agreement or otherwise) by Bank of America
as an “Arranger,” “Bookrunner” or “Agent” of any type shall have no right, power
or duty under any Loan Documents other than those applicable to all Lenders, and
shall in no event have any fiduciary duty to any Secured Party. Bank Product
Providers. Each Secured Bank Product Provider, by delivery of a notice to Agent
of a Bank Product, agrees to be bound by Section 5.5 and this Section 12. Each
Secured Bank Product Provider shall indemnify and hold harmless Agent
Indemnitees, to the extent not reimbursed by Obligors, against all Claims that
may be incurred by or asserted against any Agent Indemnitee in connection with
such provider’s Secured Bank Product Obligations. No Third Party Beneficiaries.
This Section 12 is an agreement solely among Secured Parties and Agent, and
shall survive Full Payment of the Obligations. Other than Section 12.8.1(b),
this Section 12 does not confer any rights or benefits upon Borrowers or any
other Person. As between Borrowers and Agent, any action that Agent may take
under any Loan Documents or with respect to any Obligations shall be
conclusively presumed to have been authorized and directed by Secured Parties.
SECTION 13. BENEFIT OF AGREEMENT; ASSIGNMENTS Successors and Assigns. This
Agreement shall be binding upon and inure to the benefit of Obligors, Agent,
Lenders, Secured Parties, and their respective successors and assigns, except
that (a) no Obligor shall have the right to assign its rights or delegate its
obligations under any Loan Documents (except in connection with a transaction
permitted under Section 10.2.8); and (b) any assignment by a Lender must be made
in compliance with Section 13.3. Agent may treat the Person which made any Loan
as the owner thereof for all purposes until such Person makes an assignment in
accordance with Section 13.3. Any authorization or consent of a Lender shall be
conclusive and binding on any subsequent transferee or assignee of such Lender.
13.1. Participations. Permitted Participants; Effect. Subject to Section 13.3.3,
any Lender may sell to a financial institution (“Participant”) a participating
interest in the rights and obligations of such Lender under any Loan Documents.
Despite any sale by a Lender of participating interests to a Participant, such
Lender’s obligations under the Loan Documents shall remain unchanged, it shall
remain solely responsible to the other parties hereto for performance of such
obligations, it shall remain the holder of its Loans and Commitments for all
purposes, all amounts payable by Borrowers shall be determined as if it had not
sold such participating interests, and Borrowers and Agent shall continue to
deal solely and directly with such Lender in connection with the Loan Documents.
Each Lender shall be solely responsible for notifying its Participants of any
matters under the Loan Documents, and Agent and the other Lenders shall not have
any



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag098.jpg]
-93- obligation or liability to any such Participant. A Participant that would
be a Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 5.9 unless Borrowers agree otherwise in writing. Voting Rights. Each
Lender shall retain the sole right to approve, without the consent of any
Participant, any amendment, waiver or other modification of a Loan Document
other than that which forgives principal, interest or fees, reduces the stated
interest rate or fees payable with respect to any Loan or Commitment in which
such Participant has an interest, postpones the Commitment Termination Date or
any date fixed for any regularly scheduled payment of principal, interest or
fees on such Loan or Commitment, or releases any Borrower, Guarantor or
substantially all Collateral. Benefit of Set-Off. Obligors agree that each
Participant shall have a right of set- off in respect of its participating
interest to the same extent as if such interest were owing directly to a Lender,
and each Lender shall also retain the right of set-off with respect to any
participating interests sold by it. By exercising any right of set-off, a
Participant agrees to share with Lenders all amounts received through its
set-off, in accordance with Section 12.5 as if such Participant were a Lender.
13.2. Assignments. Permitted Assignments. A Lender may assign to an Eligible
Assignee any of its rights and obligations under the Loan Documents, as long as
(a) each assignment is of a constant, and not a varying, percentage of the
transferor Lender’s rights and obligations under the Loan Documents and, in the
case of a partial assignment, is in a minimum principal amount of $5,000,000
(unless otherwise agreed by Agent in its discretion) and integral multiples of
$1,000,000 in excess of that amount; (b) except in the case of an assignment in
whole of a Lender’s rights and obligations, the aggregate amount of the
Commitments retained by the transferor Lender is at least $5,000,000 (unless
otherwise agreed by Agent in its discretion); and (c) the parties to each such
assignment shall execute and deliver to Agent, for its acceptance and recording,
an Assignment and Acceptance. Nothing herein shall limit the right of a Lender
to pledge or assign any rights under the Loan Documents to secure obligations of
such Lender, including a pledge or assignment to a Federal Reserve Bank;
provided, however, that no such pledge or assignment shall release the Lender
from its obligations hereunder nor substitute the pledge or assignee for such
Lender as a party hereto. Effect; Effective Date. Upon delivery to Agent of an
assignment notice in the form of Exhibit B and a processing fee of $3,500
(unless otherwise agreed by Agent in its discretion), the assignment shall
become effective as specified in the notice, if it complies with this Section
13.3. From such effective date, the Eligible Assignee shall for all purposes be
a Lender under the Loan Documents, and shall have all rights and obligations of
a Lender thereunder. Upon consummation of an assignment, the transferor Lender,
Agent and Borrowers shall make appropriate arrangements for issuance of
replacement and/or new notes, if applicable. The transferee Lender shall comply
with Section 5.9 and deliver, upon request, an administrative questionnaire
satisfactory to Agent. Certain Assignees. No assignment or participation may be
made to an Obligor, Affiliate of an Obligor, Defaulting Lender or natural
person. Any assignment by a Defaulting Lender shall be effective only upon
payment by the Eligible Assignee or Defaulting Lender to



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag099.jpg]
-94- Agent of an aggregate amount sufficient, upon distribution (through direct
payment, purchases of participations or other compensating actions as Agent
deems appropriate), to satisfy all funding and payment liabilities then owing by
the Defaulting Lender hereunder. If an assignment by a Defaulting Lender shall
become effective under Applicable Law for any reason without compliance with the
foregoing sentence, then the assignee shall be deemed a Defaulting Lender for
all purposes until such compliance occurs. Register. Agent, acting as a
non-fiduciary agent of Borrowers (solely for tax purposes), shall maintain (a) a
copy of each Assignment and Acceptance delivered to it, and (b) a register for
recordation of the names, addresses and Commitments of, and the Loans, interest
and LC Obligations owing to, each Lender. Entries in the register shall be
conclusive, absent manifest error, and Borrowers, Agent and Lenders shall treat
each lender recorded in such register as a Lender for all purposes under the
Loan Documents, notwithstanding any notice to the contrary. The register shall
be available for inspection by Borrowers or any Lender, from time to time upon
reasonable notice. Replacement of Certain Lenders. If a Lender (a) fails to give
its consent to any amendment, waiver or action for which consent of all Lenders
was required and Required Lenders consented, or (b) is a Defaulting Lender,
then, in addition to any other rights and remedies that any Person may have,
Agent or Borrower Agent may, by notice to such Lender within 120 days after such
event, require such Lender to assign all of its rights and obligations under the
Loan Documents to Eligible Assignee(s), pursuant to appropriate Assignment and
Acceptance(s), within 20 days after the notice. Agent is irrevocably appointed
as attorney-in- fact to execute any such Assignment and Acceptance if the Lender
fails to execute it. Such Lender shall be entitled to receive, in cash,
concurrently with such assignment, all amounts owed to it under the Loan
Documents through the date of assignment. SECTION 14. GUARANTY Guaranty of the
Obligations. Subject to the provisions of Section 14.2, Guarantors jointly and
severally hereby irrevocably and unconditionally guaranty to Agent and Lenders
the due and punctual payment in full of all Obligations (other than Excluded
Swap Obligations) when the same shall become due, whether at stated maturity, by
required prepayment, declaration, acceleration, demand or otherwise (including
amounts that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code) (collectively, the “Guaranteed
Obligations”). Contribution by Guarantors. All Guarantors desire to allocate
among themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to (a)
the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag100.jpg]
-95- obligations Guaranteed. “Fair Share Contribution Amount” means, with
respect to a Contributing Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Contributing Guarantor under this
Guaranty that would not render its obligations hereunder subject to avoidance as
a fraudulent transfer or conveyance under Section 548 of Title 11 of the United
States Code or any comparable applicable provisions of state law; provided,
solely for purposes of calculating the “Fair Share Contribution Amount” with
respect to any Contributing Guarantor for purposes of this Section 14.2, any
assets or liabilities of such Contributing Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor. “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of this Guaranty
(including, without limitation, in respect of this Section 14.2), minus (2) the
aggregate amount of all payments received on or before such date by such
Contributing Guarantor from the other Contributing Guarantors as contributions
under this Section 14.2. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. The allocation among Contributing
Guarantors of their obligations as set forth in this Section 14.2 shall not be
construed in any way to limit the liability of any Contributing Guarantor
hereunder. Each Guarantor is a third-party beneficiary to the contribution
agreement set forth in this Section 14.2. Payment by Guarantors. Subject to
Section 14.2, Guarantors hereby jointly and severally agree, in furtherance of
the foregoing and not in limitation of any other right which Lender may have at
law or in equity against any Guarantor by virtue hereof, that upon the failure
of any Borrower to pay any of the Guaranteed Obligations when and as the same
shall become due, whether at stated maturity, by required prepayment,
declaration, acceleration, demand or otherwise (including amounts that would
become due but for the operation of the automatic stay under Section 362(a) of
the Bankruptcy Code), Guarantors will upon demand pay, or cause to be paid, in
cash, to Agent, for the benefit of itself and the Lenders, an amount equal to
the sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for any Borrower’s becoming the subject of a case under the
Bankruptcy Code, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against such Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Agent and
Lenders as aforesaid. Liability of Guarantors Absolute. Each Guarantor agrees
that its obligations hereunder are irrevocable, absolute, independent and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows: 14.1.1. this
Guaranty is a guaranty of payment when due and not of collectability. This
Guaranty is a primary obligation of each Guarantor and not merely a contract of
surety; 14.1.2. Agent may enforce this Guaranty upon the occurrence of an Event
of Default notwithstanding the existence of any dispute between any Borrower and
Agent or any Lender with respect to the existence of such Event of Default;



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag101.jpg]
-96- 14.1.3. the obligations of each Guarantor hereunder are independent of the
obligations of Borrowers and the obligations of any other guarantor (including
any other Guarantor) of the obligations of Borrowers, and a separate action or
actions may be brought and prosecuted against such Guarantor whether or not any
action is brought against any Borrower or any of such other guarantors and
whether or not any Borrower is joined in any such action or actions; 14.1.4.
payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if Agent or any Lender is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations; 14.1.5. Agent and/or Lenders, upon such terms as they deem
appropriate, without notice or demand and without affecting the validity or
enforceability hereof or giving rise to any reduction, limitation, impairment,
discharge or termination of any Guarantor’s liability hereunder, from time to
time may (i) renew, extend, accelerate, increase the rate of interest on, or
otherwise change the time, place, manner or terms of payment of the Guaranteed
Obligations; (ii) settle, compromise, release or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations; (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations; (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations; (v) enforce and apply any security now or hereafter held
by or for the benefit of Agent for the benefit of itself and the Lenders in
respect hereof or the Guaranteed Obligations and direct the order or manner of
sale thereof, or exercise any other right or remedy that Agent may have against
any such security, in each case as Agent in its discretion may determine
consistent herewith or any applicable security agreement, including foreclosure
on any such security pursuant to one or more judicial or nonjudicial sales,
whether or not every aspect of any such sale is commercially reasonable, and
even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
any Borrower or any security for the Guaranteed Obligations; and (vi) exercise
any other rights available to it under the Loan Documents; and 14.1.6. this
Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations), including the occurrence of any of the following,
whether or not any Guarantor shall have had notice or knowledge of any of them:
(i) any failure or omission to assert or enforce or agreement or election not to
assert or enforce, or the stay or enjoining, by order of court, by operation of
law or otherwise, of the exercise or enforcement of, any claim or demand or any
right, power or remedy (whether arising under the Loan Documents, at law, in
equity or otherwise) with respect to the



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag102.jpg]
-97- Guaranteed Obligations or any agreement relating thereto, or with respect
to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Loan Documents or any
agreement or instrument executed pursuant thereto, or of any other guaranty or
security for the Guaranteed Obligations, in each case whether or not in
accordance with the terms hereof or such Loan Document, or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Loan Documents or from the proceeds of any security for the Guaranteed
Obligations, except to the extent such security also serves as collateral for
indebtedness other than the Guaranteed Obligations) to the payment of
indebtedness other than the Guaranteed Obligations, even though Agent or Lenders
might have elected to apply such payment to any part or all of the Guaranteed
Obligations; (v) Agent’s or Lenders’ consent to the change, reorganization or
termination of the corporate structure or existence of US Concrete or any of its
Subsidiaries and to any corresponding restructuring of the Guaranteed
Obligations; (vi) any failure to perfect or continue perfection of a security
interest in any collateral which secures any of the Guaranteed Obligations;
(vii) any defenses, set-offs or counterclaims which any Borrower may allege or
assert against Agent or any Lender in respect of the Guaranteed Obligations,
including failure of consideration, breach of warranty, payment, statute of
frauds, statute of limitations, accord and satisfaction and usury; and (viii)
any other act or thing or omission, or delay to do any other act or thing, which
may or might in any manner or to any extent vary the risk of any Guarantor as an
Obligor in respect of the Guaranteed Obligations. Waivers by Guarantors. Each
Guarantor hereby waives, for the benefit of Agent and each Lender: (a) any right
to require Agent or any Lender, as a condition of payment or performance by such
Guarantor, to (i) proceed against any Borrower, any other guarantor (including
any other Guarantor) of the Guaranteed Obligations or any other Person, (ii)
proceed against or exhaust any security held from any Borrower, any such other
guarantor or any other Person, (iii) proceed against or have resort to any
balance of any Deposit Account or credit on the books of Agent or any Lender in
favor of any Borrower or any other Person, or (iv) pursue any other remedy in
the power of Agent or any Lender whatsoever; (b) any defense arising by reason
of the incapacity, lack of authority or any disability or other defense of any
Borrower or any other Guarantor including any defense based on or arising out of
the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of any Borrower or any other Guarantor from any cause other than
payment in full of the Guaranteed Obligations; (c) any defense based upon any
statute or rule of law which provides that the obligation of a surety must be
neither larger in amount nor in other respects more burdensome than that of the
principal; (d) any defense based upon Agent’s or any Lender’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith; (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s
liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims, and (iv) promptness, diligence and any
requirement that Agent or any Lender protect, secure, perfect or insure any
security interest or lien or any property subject thereto; (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor and notices of
any action or inaction, including acceptance hereof,



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag103.jpg]
-98- notices of default hereunder or any agreement or instrument related
thereto, notices of any renewal, extension or modification of the Guaranteed
Obligations or any agreement related thereto, notices of any extension of credit
to Borrowers and notices of any of the matters referred to in Section 14.4 and
any right to consent to any thereof; and (g) any defenses or benefits that may
be derived from or afforded by law which limit the liability of or exonerate
guarantors or sureties, or which may conflict with the terms hereof other than
Full Payment of the Obligations. Guarantors’ Rights of Subrogation,
Contribution, etc. Until the Guaranteed Obligations shall have been indefeasibly
paid in full and the Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled, each Guarantor hereby waives any claim,
right or remedy, direct or indirect, that such Guarantor now has or may
hereafter have against any Borrower or any other Guarantor or any of its assets
in connection with this Guaranty or the performance by such Guarantor of its
obligations hereunder, in each case whether such claim, right or remedy arises
in equity, under contract, by statute, under common law or otherwise and
including without limitation (a) any right of subrogation, reimbursement or
indemnification that such Guarantor now has or may hereafter have against any
Borrower with respect to the Guaranteed Obligations, (b) any right to enforce,
or to participate in, any claim, right or remedy that Agent or any Lender now
has or may hereafter have against any Borrower, and (c) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by
Agent or any Lender. In addition, until the Guaranteed Obligations shall have
been indefeasibly paid in full and the Commitment shall have terminated and all
Letters of Credit shall have expired or been cancelled, each Guarantor shall
withhold exercise of any right of contribution such Guarantor may have against
any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including, without limitation, any such right of contribution as
contemplated by Section 14.2. Each Guarantor further agrees that, to the extent
the waiver or agreement to withhold the exercise of its rights of subrogation,
reimbursement, indemnification and contribution as set forth herein is found by
a court of competent jurisdiction to be void or voidable for any reason, any
rights of subrogation, reimbursement or indemnification such Guarantor may have
against any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights Agent or any Lender may have against any
Borrower, to all right, title and interest Lender may have in any such
collateral or security, and to any right Agent or any Lender may have against
such other guarantor. If any amount shall be paid to any Guarantor on account of
any such subrogation, reimbursement, indemnification or contribution rights at
any time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for Agent and
Lenders and shall forthwith be paid over to Agent to be credited and applied
against the Guaranteed Obligations, whether matured or unmatured, in accordance
with the terms hereof. Subordination of Other Obligations. Any indebtedness of
any Borrower or any Guarantor now or hereafter held by any Guarantor (the
“Obligee Guarantor”) is hereby subordinated in right of payment to the
Guaranteed Obligations, and any such indebtedness collected or received by the
Obligee Guarantor after an Event of Default has occurred and is continuing shall
be held in trust for Agent and Lenders and shall forthwith be paid over to Agent
to be credited and applied against the Guaranteed Obligations but without
affecting, impairing or limiting in any manner the liability of the Obligee
Guarantor under any other provision hereof. Continuing Guaranty. This Guaranty
is a continuing guaranty and shall remain in effect until all of the Guaranteed
Obligations shall have been indefeasibly paid in full and the



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag104.jpg]
-99- Commitment shall have terminated and all Letters of Credit shall have
expired or been cancelled. Each Guarantor hereby irrevocably waives any right to
revoke this Guaranty as to future transactions giving rise to any Guaranteed
Obligations. Authority of Guarantors or Borrowers. It is not necessary for Agent
or any Lender to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them. Financial Condition of Borrowers. Any Loan may be made to
Borrowers or continued from time to time, without notice to or authorization
from any Guarantor regardless of the financial or other condition of Borrowers
at the time of any such grant or continuation. Neither Agent nor any Lender
shall have any obligation to disclose or discuss with any Guarantor its
assessment, or any Guarantor’s assessment, of the financial condition of any
Borrower. Each Guarantor has adequate means to obtain information from each
Borrower on a continuing basis concerning the financial condition of such
Borrower and its ability to perform its obligations under the Loan Documents,
and each Guarantor assumes the responsibility for being and keeping informed of
the financial condition of Borrowers and of all circumstances bearing upon the
risk of nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives
and relinquishes any duty on the part of Agent or any Lender to disclose any
matter, fact or thing relating to the business, operations or conditions of any
Borrower now known or hereafter known by Agent or any Lender. 14.2. Bankruptcy,
etc. So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of Agent, commence or join with any
other Person in commencing any bankruptcy, reorganization or insolvency case or
proceeding of or against any Borrower or any other Guarantor. 14.2.1. The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation or arrangement of any Borrower or any other
Guarantor or by any defense which any Borrower or any other Guarantor may have
by reason of the order, decree or decision of any court or administrative body
resulting from any such proceeding. 14.2.2. Each Guarantor acknowledges and
agrees that any interest on any portion of the Guaranteed Obligations which
accrues after the commencement of any case or proceeding referred to in Section
14.11.1 above (or, if interest on any portion of the Guaranteed Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of
Guarantors and Agent and Lenders that the Guaranteed Obligations which are
guaranteed by Guarantors pursuant hereto should be determined without regard to
any rule of law or order which may relieve any Borrower of any portion of such
Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay Agent and Lenders, or allow the claim of Agent and Lenders in
respect of, any such interest accruing after the date on which such case or
proceeding is commenced.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag105.jpg]
-100- 14.2.3. In the event that all or any portion of the Guaranteed Obligations
are paid by any Borrower, the obligations of Guarantors hereunder shall continue
and remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from Agent or any Lender as a preference, fraudulent
transfer or otherwise, and any such payments which are so rescinded or recovered
shall constitute Guaranteed Obligations for all purposes hereunder. SECTION 15.
MISCELLANEOUS 15.1. Consents, Amendments and Waivers. Amendment. No modification
of any Loan Document, including any extension or amendment of a Loan Document or
any waiver of a Default or Event of Default, shall be effective without the
prior written agreement of Agent (with the consent of Required Lenders) and each
Obligor party to such Loan Document; provided, however, that (a) without the
prior written consent of Agent, no modification shall be effective with respect
to any provision in a Loan Document that relates to any rights, duties or
discretion of Agent; (b) without the prior written consent of Issuing Bank, no
modification shall be effective with respect to any LC Obligations or any other
provision in a Loan Document that relates to any rights, duties or discretion of
Issuing Bank; (c) without the prior written consent of each affected Lender,
including a Defaulting Lender, no modification shall be effective that would (i)
increase the Commitment of such Lender; (ii) reduce the amount of, or waive or
delay payment of, any principal, interest or fees payable to such Lender (except
as provided in Section 4.2); (iii) extend the Revolver Termination Date
applicable to such Lender’s Obligations; or (iv) amend this clause (c); (d)
without the prior written consent of all Lenders (except any Defaulting Lender),
no modification shall be effective that would (i) alter Section 5.5.2, 7.1
(except to add Collateral) or 15.1.1; (ii) amend the definition of Borrowing
Base (or any defined term used in such definition), Pro Rata or Required
Lenders; (iii) increase any advance rate or decrease the Availability Reserve;
(iv) release all or substantially all Collateral; or (v) except in connection
with a merger, disposition or similar transaction expressly permitted hereby,
release any Obligor from liability for any Obligations; and (e) without the
prior written consent of a Secured Bank Product Provider, no modification shall
be effective that affects its relative payment priority under Section 5.5.2.
Limitations. The agreement of Obligors shall not be necessary to the
effectiveness of any modification of a Loan Document that deals solely with the
rights and duties of Lenders, Agent and/or Issuing Bank as among themselves.
Only the consent of the parties to any agreement relating to fees or a Bank
Product shall be required for modification of such agreement, and no Bank
Product provider (in such capacity) shall have any right to consent to
modification of any Loan Document other than its Bank Product agreement. Any
waiver or consent granted by Agent or Lenders hereunder shall be effective only
if in writing and only for



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag106.jpg]
-101- the matter specified. Notwithstanding Section 15.1.1, any amendments that
Agent deems appropriate in connection with an increase in Revolver Commitments
pursuant to Section 2.1.7 shall not require the consent of any Lender (other
than Lenders that are increasing their Revolver Commitments at such time).
Payment for Consents. No Obligor will, directly or indirectly, pay any
remuneration or other thing of value, whether by way of additional interest, fee
or otherwise, to any Lender (in its capacity as a Lender hereunder) as
consideration for agreement by such Lender with any modification of any Loan
Documents, unless such remuneration or value is concurrently paid, on the same
terms, on a Pro Rata basis to all Lenders providing their consent. Indemnity.
EACH OBLIGOR SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEES AGAINST ANY
CLAIMS THAT MAY BE INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE, INCLUDING
CLAIMS ASSERTED BY ANY OBLIGOR OR OTHER PERSON OR ARISING FROM THE NEGLIGENCE OF
AN INDEMNITEE; PROVIDED THAT, IN NO EVENT SHALL ANY PARTY TO A LOAN DOCUMENT
HAVE ANY OBLIGATION THEREUNDER TO INDEMNIFY OR HOLD HARMLESS AN INDEMNITEE WITH
RESPECT TO A CLAIM THAT IS DETERMINED IN A NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO RESULT FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT
OF SUCH INDEMNITEE. 15.2. Notices and Communications. Notice Address. Subject to
Section 4.1.4, all notices and other communications by or to a party hereto
shall be in writing and shall be given to any Obligor, at Borrower Agent’s
address shown on the signature pages hereof, and to any other Person at its
address shown on the signature pages hereof (or, in the case of a Person who
becomes a Lender after the Closing Date, at the address shown on its Assignment
and Acceptance), or at such other address as a party may hereafter specify by
notice in accordance with this Section 15.3. Each communication shall be
effective only (a) if given by facsimile transmission, when transmitted to the
applicable facsimile number, if confirmation of receipt is received; (b) if
given by mail, three Business Days after deposit in the U.S. mail, with
first-class postage pre-paid, addressed to the applicable address; or (c) if
given by personal delivery, when duly delivered to the notice address with
receipt acknowledged. Notwithstanding the foregoing, no notice to Agent pursuant
to Section 2.1.4, 3.1.2, 4.1.1 or 4.3 shall be effective until actually received
by the individual to whose attention at Agent such notice is required to be
sent. Any written communication that is not sent in conformity with the
foregoing provisions shall nevertheless be effective on the date actually
received by the noticed party. Any notice received by Borrower Agent shall be
deemed received by all Obligors. Electronic Communications; Voice Mail.
Electronic mail and internet websites may be used only for routine
communications, such as delivery of Borrower Materials, administrative matters,
distribution of Loan Documents, and matters permitted under Section 4.1.4. Agent
and Lenders make no assurances as to the privacy and security of electronic
communications. Electronic and voice mail may not be used as effective notice
under the Loan Documents.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag107.jpg]
-102- Platform. Borrower Materials shall be delivered pursuant to procedures
approved by Agent, including electronic delivery (if possible) upon request by
Agent to an electronic system maintained by Agent (“Platform”). Borrowers shall
notify Agent of each posting of Borrower Materials on the Platform and the
materials shall be deemed received by Agent only upon its receipt of such
notice. Borrower Materials and other information relating to this credit
facility may be made available to Lenders on the Platform. The Platform is
provided “as is” and “as available.” Agent does not warrant the accuracy or
completeness of any information on the Platform nor the adequacy or functioning
of the Platform, and expressly disclaims liability for any errors or omissions
in the Borrower Materials or any issues involving the Platform. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON- INFRINGEMENT OF THIRD
PARTY RIGHTS, OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY AGENT
WITH RESPECT TO BORROWER MATERIALS OR THE PLATFORM. Lenders acknowledge that
Borrower Materials may include material non-public information of Obligors and
should not be made available to any personnel who do not wish to receive such
information or who may be engaged in investment or other market-related
activities with respect to any Obligor’s securities. No Agent Indemnitee shall
have any liability to Obligors, Lenders or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) relating to use by any Person of the Platform or delivery of Borrower
Materials and other information through the Platform. Non-Conforming
Communications. Agent and Lenders may rely upon any communications purportedly
given by or on behalf of any Obligor even if they were not made in a manner
specified herein, were incomplete or were not confirmed, or if the terms
thereof, as understood by the recipient, varied from a later confirmation. Each
Obligor shall indemnify and hold harmless each Indemnitee from any liabilities,
losses, costs and expenses arising from any electronic or telephonic
communication purportedly given by or on behalf of a Obligor. Performance of
Obligors’ Obligations. Agent may, in its Permitted Discretion at any time and
from time to time, at Borrowers’ expense, pay any amount or do any act required
of an Obligor under any Loan Documents or otherwise lawfully requested by Agent
to (a) enforce any Loan Documents or collect any Obligations; (b) protect,
insure, maintain or realize upon any Collateral; or (c) defend or maintain the
validity or priority of Agent’s Liens in any Collateral, including any payment
of a judgment, insurance premium, warehouse charge, finishing or processing
charge, or landlord claim, or any discharge of a Lien. All payments, costs and
expenses (including Extraordinary Expenses) of Agent under this Section shall be
reimbursed to Agent by Borrowers, within five days after demand, with interest
from the date incurred until paid in full, at the Default Rate applicable to
Base Rate Revolver Loans. Any payment made or action taken by Agent under this
Section shall be without prejudice to any right to assert an Event of Default or
to exercise any other rights or remedies under the Loan Documents. Credit
Inquiries. Agent and Lenders may (but shall have no obligation) to respond to
usual and customary credit inquiries from third parties concerning any Obligor
or Subsidiary. Severability. Wherever possible, each provision of the Loan
Documents shall be interpreted in such manner as to be valid under Applicable
Law. If any provision is found to be invalid under Applicable Law, it shall be
ineffective only to the extent of such invalidity and the remaining provisions
of the Loan Documents shall remain in full force and effect.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag108.jpg]
-103- Cumulative Effect; Conflict of Terms. The provisions of the Loan Documents
are cumulative. The parties acknowledge that the Loan Documents may use several
limitations or measurements to regulate similar matters, and they agree that
these are cumulative and that each must be performed as provided. Except as
otherwise provided in another Loan Document (by specific reference to the
applicable provision of this Agreement), if any provision contained herein is in
direct conflict with any provision in another Loan Document, the provision
herein shall govern and control. Counterparts. Any Loan Document may be executed
in counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute a single contract. This Agreement shall
become effective when Agent has received counterparts bearing the signatures of
all parties hereto. Delivery of a signature page of any Loan Document by
telecopy or other electronic means shall be effective as delivery of a manually
executed counterpart of such agreement. Entire Agreement. Time is of the essence
with respect to all Loan Documents and Obligations. The Loan Documents
constitute the entire agreement, and supersede all prior understandings and
agreements, among the parties relating to the subject matter thereof.
Relationship with Lenders. The obligations of each Lender hereunder are several,
and no Lender shall be responsible for the obligations or Commitments of any
other Lender. Amounts payable hereunder to each Lender shall be a separate and
independent debt. It shall not be necessary for Agent or any other Lender to be
joined as an additional party in any proceeding for such purposes. Nothing in
this Agreement and no action of Agent, Lenders or any other Secured Party
pursuant to the Loan Documents or otherwise shall be deemed to constitute Agent
and any Secured Party to be a partnership, joint venture or similar arrangement,
nor to constitute control of any Obligor. No Advisory or Fiduciary
Responsibility. In connection with all aspects of each transaction contemplated
by any Loan Document, Obligors acknowledge and agree that (a)(i) this credit
facility and any related arranging or other services by Agent, any Lender, any
of their Affiliates or any arranger are arm’s-length commercial transactions
between Obligors and such Person; (ii) Obligors have consulted their own legal,
accounting, regulatory and tax advisors to the extent they have deemed
appropriate; and (iii) Obligors are capable of evaluating, and understand and
accept, the terms, risks and conditions of the transactions contemplated by the
Loan Documents; (b) each of Agent, Lenders, their Affiliates and any arranger is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for Obligors, any of their Affiliates or any
other Person, and has no obligation with respect to the transactions
contemplated by the Loan Documents except as expressly set forth therein; and
(c) Agent, Lenders, their Affiliates and any arranger may be engaged in a broad
range of transactions that involve interests that differ from those of Obligors
and their Affiliates, and have no obligation to disclose any of such interests
to Obligors or their Affiliates. To the fullest extent permitted by Applicable
Law, each Obligor hereby waives and releases any claims that it may have against
Agent, Lenders, their Affiliates and any arranger with respect to any breach of
agency or fiduciary duty in connection with any transaction contemplated by a
Loan Document. Confidentiality. Each of Agent, Lenders and Issuing Bank shall
maintain the confidentiality of all Information (as defined below), except that
Information may be disclosed



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag109.jpg]
-104- (a) to its Affiliates, and to its and their partners, directors, officers,
employees, agents, advisors and representatives (provided such Persons are
informed of the confidential nature of the Information and instructed to keep it
confidential); (b) to the extent requested by any governmental, regulatory or
self-regulatory authority purporting to have jurisdiction over it or its
Affiliates; (c) to the extent required by Applicable Law or by any subpoena or
other legal process; (d) to any other party hereto; (e) in connection with any
action or proceeding relating to any Loan Documents or Obligations; (f) subject
to an agreement containing provisions substantially the same as this Section, to
any Transferee or any actual or prospective party (or its advisors) to any Bank
Product; (g) with the consent of Borrower Agent; or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) is available to Agent, any Lender, Issuing Bank or any of
their Affiliates on a nonconfidential basis from a source other than Obligors
that has not obtained such information in breach of this Section.
Notwithstanding the foregoing, Agent and Lenders may publish or disseminate
general information concerning this credit facility for league table, tombstone
and advertising purposes, and may use Obligors’ logos, trademarks or product
photographs in advertising materials. As used herein, “Information” means all
information received from an Obligor or Subsidiary relating to it or its
business that is identified as confidential when delivered. Any Person required
to maintain the confidentiality of Information pursuant to this Section shall be
deemed to have complied if it exercises a degree of care similar to that which
it accords its own confidential information. Each of Agent, Lenders and Issuing
Bank acknowledges that (i) Information may include material non-public
information; (ii) it has developed compliance procedures regarding the use of
material non-public information; and (iii) it will handle such material
non-public information in accordance with Applicable Law. Certifications
Regarding Senior Notes and Intercreditor Agreement. Obligors certify to Agent
and Lenders that neither the execution nor performance of the Loan Documents or
the incurrence of any Obligations by Obligors violates any provision of any
Senior Notes Document, or the Intercreditor Agreement. Obligors further certify
that (a) the Revolver Commitments and Obligations constitute “ABL Debt” and the
facility provided hereunder constitutes an “ABL Facility” under the Senior Notes
Agreement, (b) this Agreement constitutes a “Replacement ABL Agreement” under
the Intercreditor Agreement, and (c) all the property described in the July 2013
Equipment Appraisal constitutes “Trucks” for the purposes of the Intercreditor
Agreement. GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, UNLESS
OTHERWISE SPECIFIED, SHALL BE GOVERNED BY THE LAWS OF THE STATE OF TEXAS,
WITHOUT GIVING EFFECT TO ANY CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO
FEDERAL LAWS RELATING TO NATIONAL BANKS). Consent to Forum. EACH OBLIGOR HEREBY
CONSENTS TO THE NON- EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT
SITTING IN OR WITH JURISDICTION OVER TEXAS, IN ANY PROCEEDING OR DISPUTE
RELATING IN ANY WAY TO ANY LOAN DOCUMENTS, AND AGREES THAT ANY SUCH PROCEEDING
SHALL BE BROUGHT BY IT SOLELY IN ANY SUCH COURT. EACH OBLIGOR IRREVOCABLY WAIVES
ALL CLAIMS, OBJECTIONS AND DEFENSES THAT IT MAY HAVE REGARDING SUCH COURT’S
PERSONAL OR SUBJECT MATTER JURISDICTION, VENUE OR INCONVENIENT FORUM. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag110.jpg]
-105- MANNER PROVIDED FOR NOTICES IN SECTION 15.3.1. Nothing herein shall limit
the right of Agent or any Lender to bring proceedings against any Obligor in any
other court, nor limit the right of any party to serve process in any other
manner permitted by Applicable Law. Nothing in this Agreement shall be deemed to
preclude enforcement by Agent of any judgment or order obtained in any forum or
jurisdiction. Waivers by Obligors. To the fullest extent permitted by Applicable
Law, each Obligor waives (a) the right to trial by jury (which Agent and each
Lender hereby also waives) in any proceeding or dispute of any kind relating in
any way to any Loan Documents, Obligations or Collateral; (b) presentment,
demand, protest, notice of presentment, default, non-payment, notice of intent
to accelerate, notice of acceleration, maturity, release, compromise,
settlement, extension or renewal of any commercial paper, accounts, documents,
instruments, chattel paper and guaranties at any time held by Agent on which an
Obligor may in any way be liable, and hereby ratifies anything Agent may do in
this regard; (c) notice prior to taking possession or control of any Collateral;
(d) any bond or security that might be required by a court prior to allowing
Agent to exercise any rights or remedies; (e) the benefit of all valuation,
appraisement and exemption laws; (f) any claim against Agent, Issuing Bank or
any Lender, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) in any
way relating to any Enforcement Action, Obligations, Loan Documents or
transactions relating thereto; and (g) notice of acceptance hereof. Each Obligor
acknowledges that the foregoing waivers are a material inducement to Agent,
Issuing Bank and Lenders entering into this Agreement and that they are relying
upon the foregoing in their dealings with Obligor. Each Obligor has reviewed the
foregoing waivers with its legal counsel and has knowingly and voluntarily
waived its jury trial and other rights following consultation with legal
counsel. In the event of litigation, this Agreement may be filed as a written
consent to a trial by the court. Patriot Act Notice. Agent and Lenders hereby
notify Obligors that pursuant to the Patriot Act, Agent and Lenders are required
to obtain, verify and record information that identifies each Obligor, including
its legal name, address, tax ID number and other information that will allow
Agent and Lenders to identify it in accordance with the Patriot Act. Agent and
Lenders will also require information regarding each personal guarantor, if any,
and may require information regarding Obligors’ management and owners, such as
legal name, address, social security number and date of birth. NO ORAL
AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO
UNWRITTEN AGREEMENTS BETWEEN THE PARTIES. Non-Applicability of Chapter 346.
Obligors, Agent and Lenders hereby agree that, except for the opt-out provisions
of Section 346.004 thereof, the provisions of Chapter 346 of the Texas Finance
Code, as amended from time to time (regulating certain revolving credit loans
and revolving tri-party accounts) shall not apply to this Agreement or any of
the other Loan Documents.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag111.jpg]
-106- OBLIGORS’ WAIVER OF RIGHTS UNDER TEXAS DECEPTIVE TRADE PRACTICES ACT. EACH
OBLIGOR HEREBY WAIVES ANY RIGHTS UNDER THE DECEPTIVE TRADE PRACTICES-CONSUMER
PROTECTION ACT, SECTION § 17.41 ET SEQ. TEXAS BUSINESS & COMMERCE CODE, A LAW
THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER CONSULTATION WITH AN
ATTORNEY OF THE OBLIGORS’ OWN SELECTION, EACH OBLIGOR VOLUNTARILY CONSENTS TO
THIS WAIVER. EACH OBLIGOR EXPRESSLY WARRANTS AND REPRESENTS THAT EACH OBLIGOR
(A) IS NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION RELATIVE TO AGENT
AND LENDERS, AND (B) HAS BEEN REPRESENTED BY LEGAL COUNSEL IN CONNECTION WITH
THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT. Intercreditor Agreement.
Notwithstanding anything to the contrary contained in this Agreement and each
other Loan Document, the Liens, security interests and rights granted pursuant
to this Agreement or any other Loan Document shall be subject to the terms,
provisions and conditions of (and the exercise of any right or remedy by the
Agent hereunder or thereunder shall be subject to the terms and conditions of),
the Intercreditor Agreement. In the event of any conflict between this Agreement
and any other Loan Document or the Intercreditor Agreement, as the case may be,
the Intercreditor Agreement shall control, and no right, power, or remedy
granted to the Agent hereunder or under any other Loan Document shall be
exercised by the Agent, and no direction shall be given by the Agent, in
contravention of the Intercreditor Agreement. With respect to any requirements
herein or in any other Loan Document for any Obligor to deliver originals of
certificated Equity Interests, Instruments, or similar documents constituting
Collateral which is Senior Notes Priority Collateral, such requirements shall be
deemed satisfied to the extent the requirements to deliver the same to the
Senior Notes Agent in accordance with the Intercreditor Agreement and the Senior
Notes Documents are in effect and are satisfied by such Obligor. To the extent
that any covenants, representations or warranties set forth in this Agreement or
any other Loan Document are untrue or incorrect solely as a result of the
delivery to, or grant of possession or control to, the Senior Notes Agent in
accordance with this Section 15.21, such representation or warranty shall not be
deemed to be untrue or incorrect for purposes of this Agreement or such other
Loan Document. Senior Notes Priority Collateral. Notwithstanding anything to the
contrary contained in this Agreement or any other Loan Document, if any deadline
with respect to Senior Notes Priority Collateral to provide any information, any
agreements with third parties or a perfected security interest to the Senior
Notes Agent under any Senior Notes Document is extended or waived thereunder,
then any such corresponding deadline under this Agreement or any other Loan
Document (if any) shall also be automatically extended or waived, as applicable,
hereunder. Amendment and Restatement. This Agreement amends and restates in its
entirety the Initial Loan Agreement. This Agreement and the other Loan Documents
govern the present relationship between the Obligors, Agent and Lenders. This
Agreement, however, is in no way intended, nor shall it be construed, to affect,
replace, impair or extinguish the creation, attachment, perfection or priority
of the security interests in, and other Liens on, the Collateral, which security
interests and other Liens each of the Obligors, by this Agreement, acknowledges,
reaffirms and confirms to Agent and Lenders. In addition, except as otherwise
provided herein, all monetary obligations and liabilities and indebtedness
created or existing under, pursuant to, or as a result of, the Initial Loan
Agreement, other than Excluded Swap Obligations (the “Initial



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag112.jpg]
-107- Loan Agreement Obligations”) shall continue in existence within the
definition of “Obligations” under this Agreement, which obligations, liabilities
and indebtedness the Obligors, by this Agreement, acknowledge, reaffirm and
confirm. The Obligors agree that any outstanding commitment or other obligation
to make advances or otherwise extend credit or credit support to any Obligor
pursuant to the Initial Loan Agreement is superseded by, and renewed and
consolidated under, this Agreement. The Obligors represent and warrant that none
of them have assigned or otherwise transferred any rights arising under the
Initial Loan Agreement. To the extent not amended and restated as of the Closing
Date, the Loan Documents executed in connection with the Initial Loan Agreement
and in effect prior to the Closing Date (the “Existing Loan Documents”) shall
continue in full force and effect, are hereby ratified, reaffirmed and confirmed
in all respects, and shall, for the avoidance of doubt, constitute “Loan
Documents” under this Agreement. The terms of the Loan Documents that correspond
to the Existing Loan Documents that have been amended and restated as of the
Closing Date shall govern for any period occurring on or after the Closing Date,
and the terms of such Existing Loan Documents prior to their amendment and
restatement shall govern for any period beginning before the Closing Date and
ending on the day immediately preceding the Closing Date. In furtherance of the
foregoing, (i) each reference in any Loan Document to the “Loan Agreement”, any
other Loan Document that is being amended and restated as of the Closing Date,
“thereunder”, “thereof” or words of like import, is hereby amended, mutatis
mutandis, as applicable in the context, to be a reference to, and shall
thereafter mean, this Agreement or such other amended and restated Loan
Document, as applicable in the context (as each may be amended, modified or
supplemented and in effect from time to time) and (ii) the definition of any
term defined in any Loan Document by reference to the terms defined in the “Loan
Agreement” or any other Loan Document that is being amended and restated as of
the Closing Date is hereby amended to be defined by reference to the defined
term in this Agreement or such other amended and restated Loan Document, as
applicable (as each may be amended, modified or supplemented and in effect from
time to time). It is acknowledged and agreed that this Agreement is an “ABL
Agreement” for all purposes under the Intercreditor Agreement, and, as of the
date hereof, is the only “ABL Agreement” in existence for purposes of the
Intercreditor Agreement, and the Agent is the “ABL Representative” for all
purposes under the Intercreditor Agreement. In order to induce Lenders to enter
into this Agreement on the Closing Date, each Obligor hereby represents,
warrants and covenants to Lenders that it has determined that each Obligor will
benefit specifically and materially from the amendment and restatement of the
Initial Loan Agreement pursuant to this Agreement on the Closing Date and that
each Obligor requested and bargained for the structure and terms of and security
for the Loans contemplated by this Agreement on the Closing Date. Release. EACH
OBLIGOR HEREBY ACKNOWLEDGES THAT AS OF THE DATE HEREOF IT HAS NO DEFENSE,
COUNTERCLAIM, OFFSET, CROSS COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR NATURE
WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF ITS
LIABILITY TO REPAY THE “OBLIGATIONS” OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF
ANY KIND OR NATURE FROM ANY LENDER. EACH OBLIGOR HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH LENDER AND THEIR
RESPECTIVE PREDECESSORS, AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag113.jpg]
-108- ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS,
EXPENSES, AND LIABILITIES (INCLUDING ALL STRICT LIABILITIES) WHATSOEVER, KNOWN
OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE OF THIS AGREEMENT, WHICH ANY OBLIGOR MAY NOW OR HEREAFTER
HAVE AGAINST AGENT OR ANY LENDER OR ANY OF THEIR RESPECTIVE PREDECESSORS,
AGENTS, EMPLOYEES, SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER
ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR
OTHERWISE, TO THE EXTENT ARISING FROM ANY “LOANS,” INCLUDING, WITHOUT
LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING, COLLECTING OR
RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE
OF ANY RIGHTS AND REMEDIES UNDER THE INITIAL LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND NEGOTIATION FOR AND EXECUTION OF THIS AGREEMENT. EACH OBLIGOR
WAIVES THE BENEFITS OF ANY LAW, WHICH MAY PROVIDE IN SUBSTANCE: “A GENERAL
RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO
EXIST IN ITS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY IT
MUST HAVE MATERIALLY AFFECTED ITS SETTLEMENT WITH THE DEBTOR.” EACH OBLIGOR
UNDERSTANDS THAT THE FACTS WHICH IT BELIEVES TO BE TRUE AT THE TIME OF MAKING
THE RELEASE PROVIDED FOR HEREIN MAY LATER TURN OUT TO BE DIFFERENT THAN IT NOW
BELIEVES, AND THAT INFORMATION WHICH IS NOT NOW KNOWN OR SUSPECTED MAY LATER BE
DISCOVERED. EACH OBLIGOR ACCEPTS THIS POSSIBILITY, AND EACH OF THEM ASSUMES THE
RISK OF THE FACTS TURNING OUT TO BE DIFFERENT AND NEW INFORMATION BEING
DISCOVERED; AND EACH OF THEM FURTHER AGREES THAT THE RELEASE PROVIDED FOR HEREIN
SHALL IN ALL RESPECTS CONTINUE TO BE EFFECTIVE AND NOT SUBJECT TO TERMINATION OR
RESCISSION BECAUSE OF ANY DIFFERENCE IN SUCH FACTS OR ANY NEW INFORMATION.
[Remainder of page intentionally left blank; signatures begin on following page]



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag114.jpg]
[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT] IN
WITNESS WHEREOF, this Agreement has been executed and delivered as of the date
set forth above. BORROWERS: ALLIANCE HAULERS, INC. ATLAS-TUCK CONCRETE, INC.
BODE CONCRETE LLC BODE GRAVEL CO. BRECKENRIDGE READY MIX, INC. CENTRAL CONCRETE
SUPPLY CO., INC. CENTRAL PRECAST CONCRETE, INC. EASTERN CONCRETE MATERIALS, INC.
INGRAM CONCRETE, LLC KURTZ GRAVEL COMPANY LOCAL CONCRETE SUPPLY & EQUIPMENT, LLC
MASTER MIX, LLC PEBBLE LANE ASSOCIATES, LLC REDI-MIX, LLC RIVERSIDE MATERIALS,
LLC SAN DIEGO PRECAST CONCRETE, INC. SMITH PRE-CAST, INC. SUPERIOR CONCRETE
MATERIALS, INC. USC TECHNOLOGIES, INC. U.S. CONCRETE ON-SITE, INC. By: /s/ Paul
M. Jolas Name: Paul M. Jolas Title: Vice President and Secretary U.S. CONCRETE,
INC. By: /s/ Paul M. Jolas Name: Paul M. Jolas Title: Vice President, General
Counsel and Corporate Secretary Address for Borrowers’ Agent and each Borrower:
331 North Main Street Euless, Texas 76039 Attn: General Counsel Telecopy: (817)
835-4165



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag115.jpg]
[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
GUARANTORS: ALBERTA INVESTMENTS, INC. AMERICAN CONCRETE PRODUCTS, INC. ATLAS
REDI-MIX, LLC BEALL CONCRETE ENTERPRISES, LLC BEALL INDUSTRIES, INC. BEALL
INVESTMENT CORPORATION, INC. BEALL MANAGEMENT, INC. CONCRETE ACQUISITION IV, LLC
CONCRETE ACQUISITION V, LLC CONCRETE ACQUISITION VI, LLC CONCRETE XXXIV
ACQUISITION, INC. CONCRETE XXXV ACQUISITION, INC. CONCRETE XXXVI ACQUISITION,
INC. HAMBURG QUARRY LIMITED LIABILITY COMPANY MASTER MIX CONCRETE, LLC MG, LLC
NYC CONCRETE MATERIALS, LLC REDI-MIX CONCRETE, L.P. REDI-MIX GP, LLC SIERRA
PRECAST, INC. TITAN CONCRETE INDUSTRIES, INC. USC ATLANTIC, INC. USC MANAGEMENT
CO., LLC USC PAYROLL, INC. U.S. CONCRETE TEXAS HOLDINGS, INC. By: /s/ Paul M.
Jolas Name: Paul M. Jolas Title: Vice President and Secretary Address for
Borrowers’ Agent and each Guarantor: 331 North Main Street Euless, Texas 76039
Attn: General Counsel Telecopy: (817) 835-4165



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag116.jpg]
[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT] AGENT
AND LENDERS: BANK OF AMERICA, N.A. as Agent and Lender By: /s/ Hance VanBeber
Name: Hance VanBeber Title: Senior Vice President Address: 901 Main Street, 11th
Floor Mailcode TX 1-492-11-23 Dallas, Texas 75202 Attn: Loan Administration
Manager Telecopy: 214-209-4766



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag117.jpg]
[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT]
CAPITAL ONE LEVERAGE FINANCE CORP., as a Lender By: /s/ Shawn Orgeron Name:
Shawn Orgeron Title: Vice President Address: 5420 LBJ Freeway, Suite 630 Dallas,
Texas 75240 Attn: Shawn Orgeron, Vice President Telecopy: (972) 770-2671



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag118.jpg]
[SIGNATURE PAGE TO FIRST AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT] UNION
BANK, N.A., as a Lender By: /s/ Adrian Avalos Name: Adrian Avalos Title: Senior
Relationship Manager Address: 445 S. Figueroa St., Floor 13 Mail Code: G13-300
Los Angeles, California 90071 Attn: Adrian Avalos Telecopy: (213) 236-6089



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag119.jpg]
- 2 - ANNEX A to First Amended and Restated Loan and Security Agreement Real
Estate to be Mortgaged (1) Owner: Central Concrete Supply Co., Inc. 1844 West
Winton Avenue Hayward, Alameda County, California (2) Owner: Central Concrete
Supply Co., Inc. 150 and 201 South Linden Avenue South San Francisco, San Mateo
County, California (3) Owner: Central Concrete Supply Co., Inc. 1305 San Mateo
Avenue South San Francisco, San Mateo County, California (4) Owner: Central
Concrete Supply Co., Inc. 457 Queen Lane San Jose, Santa Clara County,
California (5) Owner: Central Concrete Supply Co., Inc. 790 Stockton Avenue San
Jose, Santa Clara County, California (6) Owner: Kurtz Gravel Company Holly
Quarry 15176 Hawley Road Holly, Oakland County, Michigan (7) Owner: by Eastern
Concrete Materials, Inc. Cedar Bridge Quarry 201 Route 539 South Barnegat, Ocean
County, New Jersey (8) Owner: Eastern Concrete Materials, Inc. 3369 Paxtonville
Road Middleburg, Snyder County, Pennsylvania (9) Owner: Ingram Concrete, LLC
Noodle Ranch Quarry FM 126 and FM 1085 Noodle, Jones County, Texas (10) Owner:
Beall Concrete Enterprises, LLC 706 S. Dallas Parkway Prosper, Collin County,
Texas



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag120.jpg]
- 3 - (11) Owner: Redi-Mix, LLC Plant #260 Frisco Batch Plant 14703 and 14695
Lebanon Road Frisco, Collin County, Texas (12) Owner: Beall Concrete
Enterprises, LLC Alliance Plant 13624 FM 1171 Northlake, Denton County, Texas
(13) Owner: Redi-Mix, LLC Plant #259 725 E. College Street Lewisville, Denton
County, Texas



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag121.jpg]
- 4 - EXHIBIT A to First Amended and Restated Loan and Security Agreement
ASSIGNMENT AND ACCEPTANCE Reference is made to the First Amended and Restated
Loan and Security Agreement dated as of October 29, 2013, as amended (“Loan
Agreement”), among ALLIANCE HAULERS, INC., a Texas corporation (“Alliance”),
ATLAS-TUCK CONCRETE, INC., an Oklahoma corporation (“Atlas”), BODE CONCRETE LLC,
a California limited liability company (“Bode Concrete”), BODE GRAVEL CO., a
California corporation (“Bode Gravel”), BRECKENRIDGE READY MIX, INC., a Texas
corporation (“Breckenridge”), CENTRAL CONCRETE SUPPLY CO., INC., a California
corporation (“Central Concrete”), CENTRAL PRECAST CONCRETE, INC., a California
corporation (“Central Precast”), EASTERN CONCRETE MATERIALS, INC., a New Jersey
corporation (“Eastern”), INGRAM CONCRETE, LLC, a Texas limited liability company
(“Ingram”), KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”), LOCAL
CONCRETE SUPPLY & EQUIPMENT, LLC, a Delaware limited liability company
(“Local”), MASTER MIX, LLC, a Delaware limited liability company (“Master”),
PEBBLE LANE ASSOCIATES, LLC, a Delaware limited liability company (“Pebble”),
REDI-MIX, LLC, a Texas limited liability company (“Redi-Mix”), RIVERSIDE
MATERIALS, LLC, a Delaware limited liability company (“Riverside”), SAN DIEGO
PRECAST CONCRETE, INC., a Delaware corporation (“San Diego”), SMITH PRE-CAST,
INC., a Delaware corporation (“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a
District of Columbia corporation (“Superior”), USC TECHNOLOGIES, INC., a
Delaware corporation (“USC”), U.S. CONCRETE ON-SITE, INC., a Delaware
corporation (“On-Site”), and U.S. CONCRETE, INC., a Delaware corporation, (“US
Concrete”, and together with Alliance, Atlas, Bode Concrete, Bode Gravel,
Breckenridge, Central Concrete, Central Precast, Eastern, Ingram, Kurtz, Local,
Master, Pebble, Redi-Mix, Riverside, San Diego, Smith, Superior, USC and
On-Site, collectively, “Borrowers”), BANK OF AMERICA, N.A., as agent (“Agent”)
for the financial institutions from time to time party to the Loan Agreement
(“Lenders”), and such Lenders. Terms are used herein as defined in the Loan
Agreement. ______________________________________ (“Assignor”) and
_________________________ _____________ (“Assignee”) agree as follows: 1.
Assignor hereby assigns to Assignee and Assignee hereby purchases and assumes
from Assignor (a) a principal amount of $________ of Assignor’s outstanding
Revolver Loans and $___________ of Assignor’s participations in LC Obligations
and (b) the amount of $__________ of Assignor’s Revolver Commitment (which
represents ____% of the total Revolver Commitments) (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated in the corresponding
Assignment Notice delivered to Agent, provided such Assignment Notice is
executed by Assignor, Assignee, Agent and Borrower Agent, if applicable. From
and after the Effective Date, Assignee hereby expressly assumes, and undertakes
to perform, all of Assignor’s obligations in respect of the Assigned Interest,
and all principal, interest, fees and other amounts which would otherwise be
payable to or for Assignor’s account in respect of the Assigned



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag122.jpg]
- 5 - Interest shall be payable to or for Assignee’s account, to the extent such
amounts accrue on or after the Effective Date. 2. Assignor (a) represents that
as of the date hereof, prior to giving effect to this assignment, its Revolver
Commitment is $__________, the outstanding balance of its Revolver Loans and
participations in LC Obligations is $__________; (b) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Agreement or any other instrument or document furnished
pursuant thereto, other than that Assignor is the legal and beneficial owner of
the interest being assigned by it hereunder and that such interest is free and
clear of any adverse claim; and (c) makes no representation or warranty and
assumes no responsibility with respect to the financial condition of Borrowers
or the performance by Borrowers of their obligations under the Loan Documents.
[Assignor is attaching the Note[s] held by it and requests that Agent exchange
such Note[s] for new Notes payable to Assignee [and Assignor].] 3. Assignee (a)
represents and warrants that it is legally authorized to enter into this
Assignment and Acceptance; (b) confirms that it has received copies of the Loan
Agreement and such other Loan Documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (c) agrees that it shall, independently and without
reliance upon Assignor and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents; (d) confirms that it is an
Eligible Assignee; (e) appoints and authorizes Agent to take such action as
agent on its behalf and to exercise such powers under the Loan Agreement as are
delegated to Agent by the terms thereof, together with such powers as are
incidental thereto; (f) agrees that it will observe and perform all obligations
that are required to be performed by it as a “Lender” under the Loan Documents;
and (g) represents and warrants that the assignment evidenced hereby will not
result in a non-exempt “prohibited transaction” under Section 406 of ERISA. 4.
This Agreement shall be governed by the laws of the State of Texas. If any
provision is found to be invalid under Applicable Law, it shall be ineffective
only to the extent of such invalidity and the remaining provisions of this
Agreement shall remain in full force and effect. 5. Each notice or other
communication hereunder shall be in writing, shall be sent by messenger, by
telecopy or facsimile transmission, or by first-class mail, shall be deemed
given when sent and shall be sent as follows: (a) If to Assignee, to the
following address (or to such other address as Assignee may designate from time
to time): __________________________ __________________________
__________________________



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag123.jpg]
- 6 - (b) If to Assignor, to the following address (or to such other address as
Assignor may designate from time to time): __________________________
__________________________ __________________________ __________________________
Payments hereunder shall be made by wire transfer of immediately available
Dollars as follows: If to Assignee, to the following account (or to such other
account as Assignee may designate from time to time): ABA No. Account No.
Reference: If to Assignor, to the following account (or to such other account as
Assignor may designate from time to time): ABA No. Account No. Reference:



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag124.jpg]
- 7 - IN WITNESS WHEREOF, this Assignment and Acceptance is executed as of
_____________. (“Assignee”) By Title: (“Assignor”) By Title:



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag125.jpg]
EXHIBIT B to First Amended and Restated Loan and Security Agreement ASSIGNMENT
NOTICE Reference is made to (1) the First Amended and Restated Loan and Security
Agreement dated as of October 29, 2013, as amended (“Loan Agreement”), among
ALLIANCE HAULERS, INC., a Texas corporation (“Alliance”), ATLAS-TUCK CONCRETE,
INC., an Oklahoma corporation (“Atlas”), BODE CONCRETE LLC, a California limited
liability company (“Bode Concrete”), BODE GRAVEL CO., a California corporation
(“Bode Gravel”), BRECKENRIDGE READY MIX, INC., a Texas corporation
(“Breckenridge”), CENTRAL CONCRETE SUPPLY CO., INC., a California corporation
(“Central Concrete”), CENTRAL PRECAST CONCRETE, INC., a California corporation
(“Central Precast”), EASTERN CONCRETE MATERIALS, INC., a New Jersey corporation
(“Eastern”), INGRAM CONCRETE, LLC, a Texas limited liability company (“Ingram”),
KURTZ GRAVEL COMPANY, a Michigan corporation (“Kurtz”), LOCAL CONCRETE SUPPLY &
EQUIPMENT, LLC, a Delaware limited liability company (“Local”), MASTER MIX, LLC,
a Delaware limited liability company (“Master”), PEBBLE LANE ASSOCIATES, LLC, a
Delaware limited liability company (“Pebble”), REDI-MIX, LLC, a Texas limited
liability company (“Redi-Mix”), RIVERSIDE MATERIALS, LLC, a Delaware limited
liability company (“Riverside”), SAN DIEGO PRECAST CONCRETE, INC., a Delaware
corporation (“San Diego”), SMITH PRE-CAST, INC., a Delaware corporation
(“Smith”), SUPERIOR CONCRETE MATERIALS, INC., a District of Columbia corporation
(“Superior”), USC TECHNOLOGIES, INC., a Delaware corporation (“USC”), U.S.
CONCRETE ON-SITE, INC., a Delaware corporation (“On-Site”), and U.S. CONCRETE,
INC., a Delaware corporation, (“US Concrete”, and together with Alliance, Atlas,
Bode Concrete, Bode Gravel, Breckenridge, Central Concrete, Central Precast,
Eastern, Ingram, Kurtz, Local, Master, Pebble, Redi-Mix, Riverside, San Diego,
Smith, Superior, USC and On-Site, collectively, “Borrowers”), BANK OF AMERICA,
N.A., as agent (“Agent”) for the financial institutions from time to time party
to the Loan Agreement (“Lenders”), and such Lenders; and (2) the Assignment and
Acceptance dated as of ____________, 20__ (“Assignment Agreement”), between
__________________ (“Assignor”) and ____________________ (“Assignee”). Terms are
used herein as defined in the Loan Agreement. Assignor hereby notifies Borrowers
and Agent of Assignor’s intent to assign to Assignee pursuant to the Assignment
Agreement (a) a principal amount of $________ of Assignor’s outstanding Revolver
Loans and $___________ of Assignor’s participations in LC Obligations and (b)
the amount of $__________ of Assignor’s Revolver Commitment (which represents
____% of the total Revolver Commitments) (the foregoing items being,
collectively, the “Assigned Interest”), together with an interest in the Loan
Documents corresponding to the Assigned Interest. This Agreement shall be
effective as of the date (“Effective Date”) indicated below, provided this
Assignment Notice is executed by Assignor, Assignee, Agent and Borrower Agent,
if applicable. Pursuant to the Assignment Agreement, Assignee has expressly
assumed all of Assignor’s obligations under the Loan Agreement to the extent of
the Assigned Interest, as of the Effective Date.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag126.jpg]
- 2 - For purposes of the Loan Agreement, Agent shall deem Assignor’s Revolver
Commitment to be reduced by $_________, and Assignee’s Revolver Commitment to be
increased by $_________. The address of Assignee to which notices and
information are to be sent under the terms of the Loan Agreement is: The address
of Assignee to which payments are to be sent under the terms of the Loan
Agreement is shown in the Assignment and Acceptance. This Notice is being
delivered to Borrowers and Agent pursuant to Section 13.3 of the Loan Agreement.
Please acknowledge your acceptance of this Notice by executing and returning to
Assignee and Assignor a copy of this Notice.



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag127.jpg]
- 3 - IN WITNESS WHEREOF, this Assignment Notice is executed as of
_____________. (“Assignee”) By Title: (“Assignor”) By Title: ACKNOWLEDGED AND
AGREED, AS OF THE DATE SET FORTH ABOVE: BORROWER AGENT:*
_________________________________ By_______________________________ Title: * No
signature required if Assignee is a Lender, U.S.-based Affiliate of a Lender or
Approved Fund, or if an Event of Default exists. BANK OF AMERICA, N.A., as Agent
By_______________________________ Title:



--------------------------------------------------------------------------------



 
[ablamendandrestateloanag128.jpg]
SCHEDULE 1.1 to First Amended and Restated Loan and Security Agreement
COMMITMENTS OF LENDERS Commitments of Lenders as of the Closing Date: Lender
Revolver Commitment BANK OF AMERICA, N.A. $65,000,000 CAPITAL ONE LEVERAGE
FINANCE CORP. $18,750,000 UNION BANK, N.A. $18,750,000 Commitments of Lenders
upon consummation of the Senior Notes Refinancing: Lender Revolver Commitment
BANK OF AMERICA, N.A. $70,000,000 CAPITAL ONE LEVERAGE FINANCE CORP. $25,000,000
UNION BANK, N.A. $30,000,000



--------------------------------------------------------------------------------



 